--------------------------------------------------------------------------------

 

 

 

AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

CARBIZ USA INC.,
CARBIZ AUTO CREDIT, INC.,
CARBIZ AUTO CREDIT JV1, LLC, and
CARBIZ AUTO CREDIT AQ, INC.,
as Borrowers,

CARBIZ INC.,
as a Guarantor,

SWC SERVICES LLC,
as Initial Lender,

THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO,

SWC SERVICES LLC,
as Administrative Agent,

and

AGM, LLC,
as Additional Collateral Agent

$30,000,000 Revolving and Term Loan Facilities

October 1, 2007

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page         ARTICLE 1 DEFINITIONS 1   Section 1.1. DEFINITIONS 1  
Section 1.2. EXHIBITS AND SCHEDULES; ADDITIONAL DEFINITIONS 14   Section 1.3.
AMENDMENT OF DEFINED DOCUMENTS 14   Section 1.4. REFERENCES AND TITLES 14      
   ARTICLE 2 LOAN(S), INTEREST RATE AND OTHER CHARGES 15   Section 2.1.
RECEIVABLES LOAN 15   Section 2.2. INVENTORY LOAN 16   Section 2.3. TERM LOAN 18
  Section 2.4. INTEREST RATE 20   Section 2.5. PAYMENTS 21   Section 2.6.
PAYMENT DUE ON A NON-BUSINESS DAY 21   Section 2.7. MANDATORY PAYMENTS 21
Section 2.8. TERMINATION OF THE COMMITMENTS; VOLUNTARY PREPAYMENTS 21   Section
2.9. MAXIMUM INTEREST; CONTROLLING AGREEMENT 22   Section 2.10. INTEREST AFTER
DEFAULT 24   Section 2.11. APPLICATION OF PAYMENTS 24   Section 2.12. FEES 25  
Section 2.13. CAPITAL REIMBURSEMENT 25   Section 2.14. [Reserved] 26   Section
2.15. TAXES 26          ARTICLE 3 SECURITY 26   Section 3.1. SECURITY INTEREST
26 Section 3.2. COLLATERAL ASSIGNMENT OF CONSUMER LOAN DOCUMENTS AND AUTO TITLE
28   Section 3.3. FINANCING STATEMENTS AND FURTHER ASSURANCES 29 Section 3.4.
DELIVERY OF RECEIVABLES; INSTRUMENTS, DOCUMENTS, ETC 30   Section 3.5. FAILURE
TO DELIVER 31 Section 3.6. NOTICE OF SECURITY INTEREST AND COLLATERAL ASSIGNMENT
31   Section 3.7. RECORDS AND INSPECTIONS 31   Section 3.8. COLLECTION 31  
Section 3.9. COLLECTION ACCOUNT 32 Section 3.10. PROTECTION OF RECEIVABLE
RECORDS AND MANAGEMENT OF RECEIVABLES INFORMATION 33   Section 3.11. USE OF
PROCEEDS 33   Section 3.12. RETURN OF COLLATERAL 33

i

--------------------------------------------------------------------------------


Section 3.13. COLLATERAL REPRESENTATIONS, WARRANTIES, AND COVENANTS 34   Section
3.14. LENDER'S PAYMENT OF CLAIMS 36         ARTICLE 4 CONDITIONS OF CLOSING;
SUBSEQUENT ADVANCES 36   Section 4.1. INITIAL ADVANCE 36   Section 4.2. ALL
ADVANCES 39   Section 4.3. ALL ADVANCES TO CONSTITUTE ONE LOAN 40   Section 4.4.
ADVANCES 40         ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BORROWER AND
RELATED PARTIES 40   Section 5.1. REPRESENTATIONS AND WARRANTIES 40 Section 5.2.
REPRESENTATIONS AND WARRANTIES AS TO ELIGIBLE RECEIVABLES 44 Section 5.3.
REPRESENTATIONS AND WARRANTIES AS TO ELIGIBLE INVENTORY 44         ARTICLE 6
COVENANTS AND OTHER AGREEMENTS 45   Section 6.1. AFFIRMATIVE COVENANTS 45  
Section 6.2. NEGATIVE COVENANTS 48 Section 6.3. REPORTING REQUIREMENTS AND
ACCOUNTING PRACTICES 52   Section 6.4. ACCOUNT DEBTORS ADDRESSES 52   Section
6.5. FINANCIAL REPORTS 52   Section 6.6. NOTICE OF CHANGES 54   Section 6.7.
NOTICE OF COMMERCIAL TORT CLAIMS 55   Section 6.8. OUTSIDE DIRECTOR 55   Section
6.9. FINANCIAL COVENANTS 55         ARTICLE 7 EVENTS OF DEFAULT AND REMEDIES 58
  Section 7.1. EVENTS OF DEFAULT 58   Section 7.2. ACCELERATION OF THE
INDEBTEDNESS 61   Section 7.3. REMEDIES 61   Section 7.4. NO WAIVER 63   Section
7.5. APPLICATION OF PROCEEDS 64 Section 7.6. APPOINTMENT OF ADMINISTRATIVE AGENT
AS ATTORNEY-IN-FACT 64         ARTICLE 8 ADMINISTRATIVE AGENT; ASSIGNMENTS 65  
Section 8.1. APPOINTMENT 65   Section 8.2. NATURE OF DUTIES 65   Section 8.3.
LACK OF RELIANCE ON THE ADMINISTRATIVE AGENT 66   Section 8.4. CERTAIN RIGHTS OF
THE ADMINISTRATIVE AGENT 66   Section 8.5. RELIANCE 66   Section 8.6.
INDEMNIFICATION 67

ii

--------------------------------------------------------------------------------


  Section 8.7. HOLDERS 67   Section 8.8. RESIGNATION BY THE ADMINISTRATIVE AGENT
67   Section 8.9. RELEASE OF COLLATERAL 68 Section 8.10. CONFIRMATION OF
AUTHORITY; EXECUTION OF RELEASES 68   Section 8.11. ABSENCE OF DUTY 68   Section
8.12. AGENCY FOR PERFECTION 68   Section 8.13. AMENDMENTS, CONSENTS AND WAIVERS
69       ARTICLE 9 EXPENSES AND INDEMNITIES 69   Section 9.1. PAYMENT FOR
EXPENSES 69   Section 9.2. GENERAL INDEMNIFICATION 70         ARTICLE 10
MISCELLANEOUS 70   Section 10.1. NOTICES 70   Section 10.2. APPOINTMENT OF
BORROWER REPRESENTATIVE 71   Section 10.3. ASSIGNMENTS AND PARTICIPATIONS 71  
Section 10.4. SURVIVAL OF AGREEMENTS 73   Section 10.5. NO OBLIGATION BEYOND
MATURITY 73   Section 10.6. PRIOR AGREEMENTS SUPERSEDED 73   Section 10.7.
PARTIES BOUND 73   Section 10.8. NO THIRD PARTY BENEFICIARY 73   Section 10.9.
EXECUTION IN COUNTERPARTS 73   Section 10.10. SEVERABILITY OF PROVISIONS 74  
Section 10.11. FURTHER INSTRUMENTS 74   Section 10.12. GOVERNING LAW 74  
Section 10.13. JURISDICTION AND VENUE 74   Section 10.14. WAIVER 74   Section
10.15. ADVICE OF COUNSEL 75   Section 10.16. WAIVER OF RIGHT TO TRIAL BY JURY 75
  Section 10.17. TIME OF ESSENCE 75       ARTICLE 11 JOINT AND SEVERAL
LIABILITY; CROSS GUARANTY; SUBORDINATION 77   Section 11.1. JOINT AND SEVERAL
LIABILITY; CROSS GUARANTY. 77   Section 11.2. SUBORDINATION 79

iii

--------------------------------------------------------------------------------

Schedules and Exhibits

Schedule A Exhibit A – Request for Advance Exhibit B – Request for Return of
Collateral Exhibit C – Availability Report Exhibit D – Schedule of Receivables
and Assignment Exhibit E – Compliance Certificate Exhibit F-1 – Form of
Receivable Note Exhibit F-2 – Form of Inventory Note Exhibit F-3 – Form of Term
Note Exhibit G – Loss to Liquidation Report Exhibit H – Static Pool Report

i

--------------------------------------------------------------------------------

AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of October 1, 2007 is entered into by and among (a) CARBIZ USA INC., a
Delaware corporation (“Carbiz USA”), CARBIZ AUTO CREDIT, INC., a Florida
corporation (“Carbiz Auto”), CARBIZ AUTO CREDIT JV1, LLC, a Florida limited
liability company (“Carbiz LLC”), and CARBIZ AUTO CREDIT AQ, INC., a Florida
corporation (“Carbiz AQ”; Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ are
sometimes referred to herein individually as a “Borrower” and, collectively, as
the “Borrowers”), (b) CARBIZ INC., an Ontario corporation (“Carbiz Parent”), as
a Guarantor (as defined below), (c) SWC SERVICES LLC, a Delaware limited
liability company, for itself as a lender (the “Initial Lender”), (d) the other
Lenders (as defined below) from time to time party hereto, (e) SWC SERVICES LLC,
a Delaware limited liability company, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and (f) AGM, LLC, a Delaware
limited liability company, as additional collateral agent for the Lenders (in
such capacity, the “Additional Collateral Agent”).

ARTICLE 1
DEFINITIONS

          Section 1.1.      DEFINITIONS. As used in this Agreement, each of the
following terms has the meaning given to such term in this Section 1.1 or in the
schedules, sections and subsections referred to below.

          ACCOUNT. The term “Account” shall have the meaning given to such term
in the UCC.

          ACCOUNT CONTROL AGREEMENT. The term “Account Control Agreement” shall
mean those certain Account Control Agreements between one or more Related
Parties, Administrative Agent or Additional Collateral Agent, as applicable, and
the banking institutions listed on Schedule A (or such other banking
institutions at which a Related Party opens a deposit account from time to time
in accordance with the terms hereof), pursuant to which the Administrative Agent
or Additional Collateral Agent, as applicable, establishes “control” over the
subject accounts therein of such Related Parties, in accordance with the UCC.

          ACCOUNT DEBTOR. The term “Account Debtor” shall mean any Person that
is an obligor (including without limitation any co-signor) in respect of any
Receivable.

          ACT. The term “Act” shall mean the United States Securities Act of
1933, as amended.

          ADDITIONAL SUMS. The term “Additional Sums” shall have the meaning
given to such term in Section 2.9(b) of this Agreement.

          AFFILIATE. The term “Affiliate” shall mean, with respect to any Person
(i) any Person that directly or indirectly controls such Person, (ii) any Person
which is controlled by or is under common control with such controlling Person,
(iii) each of such Person's officers or directors (or

--------------------------------------------------------------------------------

Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “Control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

          AGING PROCEDURES. The term “Aging Procedures” shall have the meaning
set forth in Section 1.1(a)(i) of Schedule A attached hereto.

          AGREEMENT. The term “Agreement” shall mean this Amended and Restated
Loan and Security Agreement by and among the Lenders, the Administrative Agent,
the Additional Collateral Agent, the Borrowers and the Guarantors party hereto,
and any amendment, supplement, restatement, modifications or extension hereof.

          AMOUNT OF INVENTORY CREDIT LINE. The term “Amount of Inventory Credit
Line” shall mean Two Million and No/100 Dollars ($2,000,000.00) .

          AMOUNT OF RECEIVABLES CREDIT LINE. The term “Amount of Receivables
Credit Line” shall mean Twenty-Three Million and No/100 Dollars ($23,000,000.00)
.

          APPLICABLE STATED INTEREST RATE. The term “Applicable Stated Interest
Rate” shall mean, with respect to the Receivables Loan, the Inventory Loan and
the Term Loan, the “Receivable Stated Rate”, the “Inventory Stated Rate”, and
the “Term Loan Stated Rate,” respectively, and, with respect to all other
Indebtedness, the Receivable Stated Rate.

          APPLICABLE USURY LAW. The term “Applicable Usury Law” shall mean all
federal and state usury Laws applicable to the Loans, the Indebtedness, this
Agreement and the other Loan Documents.

          APPROVED STATE. The term “Approved State” shall have the meaning set
forth in Section 1.1(a)(ii) of Schedule A attached hereto.

          ASSET PURCHASE AGREEMENT. The term “Asset Purchase Agreement” shall
mean that certain Asset Purchase Agreement dated as of October 1, 2007 by and
among Carbiz AQ, Astra Financial Services, Inc., a Nevada corporation, Calcars
AB, Inc., an Illinois corporation, and John R. Calcott, an individual.

          ASSIGNEE. The term “Assignee” shall have the meaning set forth in
Section 10.3(b) hereof.

          ASSIGNMENT AND ACCEPTANCE. The term “Assignment and Acceptance” shall
mean an Assignment and Acceptance Agreement executed pursuant to the terms of
Section 10.3 hereof, in a form reasonably acceptable to Administrative Agent and
the parties thereto.

          AUTO TITLE. The term “Auto Title” shall mean the certificate of title
issued by the department of transportation or other corresponding
instrumentality or agency of any state that

2

--------------------------------------------------------------------------------

relates to an automobile or other vehicle which is collateral for a Receivable
or constiututes Automobile Inventory, as applicable.

          AUTOMOBILE INVENTORY. The term “Automobile Inventory” shall mean all
automobiles, light trucks and other vehicles owned by the Borrowers.

          AVAILABILITY ON ELIGIBLE INVENTORY. The term “Availability on Eligible
Inventory” shall have the meaning set forth in Section 2.2(a)(ii) of Schedule A
attached hereto.

          AVAILABILITY ON ELIGIBLE RECEIVABLES. The term “Availability on
Eligible Receivables” shall have the meaning set forth in Section 2.1(a)(ii) of
Schedule A attached hereto.

          AVAILABILITY REPORT. The term “Availability Report” shall mean an
Availability Report in the form of Exhibit C attached hereto.

          BORROWER REPRESENTATIVE. The term “Borrower Representative” shall mean
Carbiz USA, in its capacity as Borrower Representative pursuant to Section 10.2
hereof.

          BUSINESS DAY. The term “Business Day” shall mean a day, other than a
Saturday or Sunday, on which commercial banks are open for business to the
public in Chicago, Illinois.

          CALCOTT AUTOMOBILE INVENTORY. The term “Calcott Automobile Inventory”
shall mean the Automobile Inventory that originally was the subject of Consumer
Loan Documents acquired by Carbiz AQ pursuant to the Asset Purchase Agreement
and subsequently repossessed or otherwise reacquired by Carbiz AQ after the date
hereof.

          CARBIZ AQ CUSTODIAN AGREEMENT. The term “Carbiz AQ Custodian
Agreement” shall mean that certain Custodial Agreement dated as of April 11,
2006 (and amended as of the date hereof pursuant to the First Amendment to
Custodial Agreement dated as of the date hereof among Administrative Agent,
Additional Collateral Agent, The Calcott Companies, Inc., Astra Financial
Services, Inc., Calcars AB, Inc., Borrowers and CAR Financial Services, Inc., as
Custodian) among Borrowers, Administrative Agent, Additional Collateral Agent
and the Custodian party thereto, as the same may be amended, supplemented,
restated or otherwise modified in accordance with the terms thereof.

          CLOSING DATE. The term “Closing Date” shall mean October 1, 2007.

          CODE. The term “Code” shall mean the United States Internal Revenue
Code of 1986, as amended from time to time.

          COLLATERAL. The term “Collateral” shall have the meaning set forth in
Section 3.1. hereof.

          COLLECTION ACCOUNT. The term “Collection Account” shall mean any of
the deposit accounts set forth in Section 3.9 of Schedule A attached hereto held
in the name of Administrative Agent or Additional Collateral Agent, as
applicable, or any such other account as

3

--------------------------------------------------------------------------------

may be designated to the Borrowers by Administrative Agent or Additional
Collateral Agent in writing from time to time upon not less than two (2)
Business Days prior written notice.

          COMMITMENT FEE. The term “Commitment Fee” shall have the meaning for
such term set forth in Section 2.12 of this Agreement.

          COMMONLY CONTROLLED ENTITY. The term “Commonly Controlled Entity”
shall mean an entity, whether or not incorporated, which is under common control
with any Related Party or Validity Guarantor within the meaning of Section
414(b) or (c) of the Code.

          CONSUMER LOAN DOCUMENTS. The term “Consumer Loan Documents” shall mean
all promissory notes, chattel paper, retail installment contracts, security
agreements or other similar documents, agreements, instruments and writings
evidencing or securing a Receivable which have been executed by an Account
Debtor and any guarantor of the related Receivable and are payable to or in
favor of a Borrower.

          CUSTODIAL CERTIFICATE. The term “Custodial Certificate” shall have the
meaning for such term set forth in the Custodian Agreements.

          CUSTODIAN. The term “Custodian” shall mean (i) LaSalle Bank, NA, and
its successors and permitted assigns, in connection with the Existing Carbiz
Custodian Agreement and (ii) CAR Financial Services, Inc., and its successors
and assigns, in connection with the Carbiz AQ Custodian Agreement.

          CUSTODIAN AGREEMENT. The term “Custodian Agreement” means the Existing
Carbiz Custodian Agreement or the Carbiz AQ Custodian Agreement, as the context
requires, and “Custodian Agreements” means the Existing Carbiz Custodian
Agreement and the Carbiz AQ Custodian Agreement collectively.

          DEFAULT. The term “Default” shall mean an event which with the passage
of time or notice or both would constitute an Event of Default.

          DEFAULT RATE. The term “Default Rate” shall have the meaning for such
term set forth in Section 2.10 of this Agreement.

          DISTRIBUTION. The term “Distribution” shall mean, during any period of
determination, (i) any dividends or other distribution of earnings to any
Related Party’s shareholders, members or equity holders, (ii) the net increase
in the outstanding balance of all obligations or indebtedness due from any
Related Party’s shareholders, members or equity holders to such Related Party
and (iii) the net decrease in the outstanding balance of all obligations or
indebtedness due from any Related Party to such Related Party’s shareholders,
members or equity holders.

          DOLLARS. The term “Dollars” and the symbol “$” shall mean the lawful
currency of the United States of America.

4

--------------------------------------------------------------------------------

          EBITDA. The term “EBITDA” shall mean, for any period of determination,
all earnings of Carbiz Parent and its consolidated Subsidiaries for said period
before (a) all interest and tax obligations for said period, (b) depreciation
for said period, and (c) amortization for said period, determined in accordance
with GAAP on a consistent basis with the latest financial statements of Carbiz
Parent and its consolidated Subsidiaries, but excluding the effect of
extraordinary or non-reoccurring gains or losses for such period.

          ELIGIBLE INVENTORY. The term “Eligible Inventory” shall have meaning
for such term set forth in Section 1.1(b) of Schedule A attached hereto.

          ELIGIBLE RECEIVABLES. The term “Eligible Receivables” shall have the
meaning for such term set forth in Section 1.1(a)(iii) of Schedule A attached
hereto.

          ERISA. The term “ERISA” shall mean the United States Employee
Retirement Income Security Act of 1974, as amended from time to time.

          EVENT OF DEFAULT. The term “Event of Default” shall have the meaning
given to such term in Section 7.1.

          EXISTING CARBIZ CUSTODIAN AGREEMENT. The term “Existing Carbiz
Custodian Agreement” shall mean that certain Custodial Agreement dated as of
March 23, 2007 among certain of the Borrowers, Administrative Agent and the
Custodian party thereto, as the same may be amended, supplemented, restated or
otherwise modified in accordance with the terms thereof.

          EXISTING CARBIZ LOAN AGREEMENT. The term “Existing Carbiz Loan
Agreement” shall mean that certain Loan and Security Agreement dated as of March
23, 2007, as amended, restated, supplemented or otherwise modified from time to
time immediately prior to the effectiveness of this Agreement, by and among
Carbiz USA, Carbiz Auto and Carbiz LLC, as “Borrowers” thereunder, Carbiz
Parent, as a “Guarantor” thereunder, SWC Services LLC, as the “Administrative
Agent” thereunder and the “Lenders” party thereto.

          FIRST INTEREST RATE INCREASE PERIOD. The term “First Interest Rate
Increase Period” shall mean the period commencing October 1, 2008 and continuing
through January 31, 2009.

          GAAP. The term “GAAP” shall mean generally accepted accounting
principles and other standards as promulgated by the American Institute of
Certified Public Accountants.

          GUARANTOR. The term “Guarantor” shall mean Carbiz Parent and each
other Person or Persons (other than a Validity Guarantor or JV Partner) who now
or hereafter execute a Guaranty Agreement in favor of Administrative Agent, for
the benefit of the Lender Parties, with respect to all or any part of the
Indebtedness.

          GUARANTY AGREEMENT. The term “Guaranty Agreement” shall mean (i) that
certain Guaranty and Security Agreement dated as of March 23, 2007 by Carbiz
Parent in favor of Administrative Agent for the benefit of the Lender Parties,
(ii) that certain Limited Recourse

5

--------------------------------------------------------------------------------

Guaranty and Pledge Agreement dated as of March 23, 2007 by the JV Partner in
favor of Administrative Agent for the benefit of the Lender Parties, (iii) each
Validity Guaranty, and (iv) each other guaranty of all or part of the
Indebtedness from time to time executed by a Guarantor in favor of
Administrative Agent, for the benefit of the Lender Parties, in each case, in
form and substance satisfactory to Administrative Agent.

          INDEBTEDNESS. The term “Indebtedness” shall mean all amounts advanced
hereunder by Lenders to Borrowers together with all other amounts owing or
becoming owing to any Lender Party by any Borrower, any Guarantor, any Validity
Guarantor or any other Related Party under or pursuant to the Loan Documents,
whether direct or indirect, absolute or contingent, now or hereafter existing.

          INTEREST COVERAGE RATIO. The term “Interest Coverage Ratio” shall
mean, at any time of determination, the ratio of Carbiz Parent’s and its
consolidated Subsidiaries’ EBITDA divided by Carbiz Parent’s and its
consolidated Subsidiaries’ Interest Expense, in each case for the immediately
preceding two (2) calendar month period.

          INTEREST EXPENSE. The term “Interest Expense” shall mean, during the
period of determination, the total interest expense of Carbiz Parent and its
consolidated Subsidiaries, including, without limitation, all interest paid or
accrued with respect to (a) the Loans and all other outstanding Indebtedness,
(b) the Trafalgar Subordinated Debt and (c) the Management Subordinated Debt;
provided, that, notwithstanding the foregoing, interest on the Trafalgar
Subordinated Debt and/or Management Subordinated Debt paid by the issuance of
equity of Carbiz Parent pursuant to the terms of the Trafalgar Subordinated Debt
Documents or Management Subordinated Debt Documents (and not in cash) shall not
be deemed to constitute interest expense for the purpose hereof.

          INVENTORY ADVANCE RATE. The term “Inventory Advance Rate” shall have
the meaning set forth in Section 2.2(a)(ii) of Schedule A attached hereto.

          INVENTORY LOAN ADVANCE. The term “Inventory Loan Advance” shall have
the meaning given to such term in Section 2.2(a) hereof.

          INVENTORY NOTE. The term “Inventory Note” shall mean, individually and
collectively, any promissory note of Borrowers issued to Initial Lender (or
subsequently reissued by the Borrowers to an assignee of Initial Lender pursuant
to Section 10.3 hereof) in respect of an Inventory Loan hereunder, as such
promissory note may be amended, modified, supplemented or restated from time to
time, and any substitutions for or renewals of such promissory note.

          INVENTORY PURCHASER. The term “Inventory Purchaser” shall mean any
Person that purchases Automobile Inventory from a Borrower.

         INVENTORY STATED RATE. The term “Inventory Stated Rate” shall mean
twelve percent (12%) per annum.

6

--------------------------------------------------------------------------------

          ITEMS. The term “Items” shall mean all cash payments, checks, drafts,
or similar items of payment upon and/or proceeds of the Receivables and/or
Automobile Inventory.

          JV PARTNER. The term “JV Partner” shall mean JonRoss Inc., a Florida
corporation.

          LANDLORD WAIVERS. The term “Landlord Waivers” shall mean all waivers,
consents, agreements for quiet attornment, collateral access agreements and
other agreements with lessors of Borrowers, as may be required by Administrative
Agent and each in form and substance satisfactory to Administrative Agent.

          LAW. The term “Law” shall mean any statute, law, regulation,
ordinance, rule, treaty, judgment, order, decree, permit, concession, franchise,
license, agreement or other governmental restriction of the United States or any
state or political subdivision thereof or of any foreign country (including,
without limitation, Canada) or any department, state, province or other
political subdivision thereof.

          LENDER. The term “Lender” shall mean each of the Initial Lender and
its permitted assigns pursuant to Section 10.3 of this Agreement, and the
successors thereof.

          LENDER PARTIES. The term “Lender Parties” shall mean Administrative
Agent, Additional Collateral Agent and all Lenders.

          LEVERAGE RATIO. The term “Leverage Ratio” shall mean, on any date of
determination, an amount equal to the ratio of: (a) the amount of the total
Liabilities of Carbiz Parent and its consolidated Subsidiaries on such date,
including the outstanding balance of the Indebtedness, divided by (b) the amount
of Carbiz Parent’s and its consolidated Subsidiaries’ Tangible Net Worth.

          LIABILITIES. The term “Liabilities” shall mean, as to any Person, all
indebtedness, liabilities and obligations of such Person, whether matured or
unmatured, liquidated or unliquidated, primary or secondary, direct or indirect,
absolute, fixed or contingent, and whether or not required to be considered
pursuant to GAAP.

          LIEN. The term “Lien” shall mean, with respect to any property or
assets, any right or interest therein of a creditor to secure Liabilities owed
to it or any other arrangement with such creditor which provides for the payment
of such Liabilities out of such property or assets or which allows such creditor
to have such Liabilities satisfied out of such property or assets prior to the
general creditors of any owner thereof, including any lien, mortgage, security
interest, pledge, deposit, rights of a vendor under any title retention or
conditional sale agreement or lease substantially equivalent thereto, tax lien,
mechanic’s or materialman’s lien, or any other charge or encumbrance for
security purposes, whether arising by Law or agreement or otherwise, but
excluding any right of offset which arises without agreement in the ordinary
course of business. “Lien” also includes any financing statement, any
registration of a pledge (such as with an issuer of uncertificated securities),
or any other arrangement or action which would serve to perfect a Lien described
in the preceding sentence, regardless of whether such financing statement is
filed, such registration is made, or such arrangement or action is undertaken
before or after such Lien exists.

7

--------------------------------------------------------------------------------

          LIQUIDATED DAMAGES. The term “Liquidated Damages” shall have the
meaning set forth in Section 2.8 of Schedule A attached hereto.

          LOANS. The term “Loans” shall mean, collectively, the Receivables
Loans, the Inventory Loans and the Term Loan.

          LOAN ADVANCE. The term “Loan Advance” shall mean, individually and
collectively, each Inventory Loan Advance, each Receivables Loan Advance and
each advance of the Term Loan hereunder.

          LOAN DOCUMENTS. The term “Loan Documents” shall mean this Agreement,
the Notes, each Guaranty Agreement, each Pledge Agreement, each Security
Agreement, the Subordination Agreement(s), the Custodian Agreements, the Account
Control Agreements, and all other documents, instruments, writings and other
agreements executed in connection with this Agreement, together with any and all
renewals, amendments, restatements or replacements thereof and all exhibits,
schedules and annexes thereto.

          LOSS TO LIQUIDATION RATIO. The term “Loss to Liquidation Ratio” shall
mean, as of any date of determination, a percentage equal to (i) the amount of
Receivables which became charged-off receivables during the period of 3 to 12
consecutive calendar months then most recently ended less recoveries of any cash
or equivalent for wholesale value for vehicles resold during such period with
respect to any charged-off receivables, divided by (ii) the aggregate amount of
collections (payments and payoffs) and charged-off receivables, before
recoveries of cash or equivalents, during such corresponding 3 to 12 month
period.

          LOT CODE. The term “Lot Code” shall mean the identification codes
applied to Borrower’s Receivables and Automobile Inventory pursuant to the
software system used by Borrower for the purpose of monitoring Receivables and
Automobile Inventory.

          MANAGEMENT SUBORDINATED DEBT. The term “Management Subordinated Debt”
shall mean the Liabilities of Carbiz Parent to the Management Subordinated
Lenders pursuant to the Management Subordinated Debt Documents, the principal
amount of which shall not exceed $800,000 at any time (plus interest capitalized
or paid in kind pursuant to the terms thereof).

          MANAGEMENT SUBORDINATED DEBT DOCUMENTS. The term “Management
Subordinated Debt Documents” shall mean a collective reference to the Secured
Convertible Debentures dated on or about October 1, 2007 issued by Carbiz Parent
to the Management Subordinated Lenders and each other document and agreement
executed and delivered in connection therewith.

         MANAGEMENT SUBORDINATED LENDERS. The term “Management Subordinated
Lenders” shall mean, collectively, the members of management of Carbiz Parent
and its Subsidiaries and the other Persons issued Secured Convertible Debentures
on the date hereof constituting Management Subordinated Debt Documents, together
with their permitted successors and assigns pursuant to the terms of the
Management Subordination Agreement.

8

--------------------------------------------------------------------------------

          MANAGEMENT SUBORDINATION AGREEMENT. The term “Management Subordination
Agreement” shall mean that certain Subordination and Intercreditor Agreement
dated on or about October 1, 2007 by and among Administrative Agent, Additional
Collateral Agent, the Borrowers, the Guarantors and the Management Subordinated
Lenders, as the same may be amended, supplemented or otherwise modified in
accordance with the terms thereof.

          MATURITY DATE. The term “Maturity Date” shall mean (i) for the
Receivables Loan and the Inventory Loan, October 1, 2011 and (ii) for the Term
Loan, April 1, 2011.

          MAXIMUM AGGREGATE CREDIT LINE. The term “Maximum Aggregate Credit
Line” shall mean Thirty Million and No/100 Dollars ($30,000,000.00) .

          MAXIMUM AMOUNT OF AN ELIGIBLE RECEIVABLE. The term “Maximum Amount of
an Eligible Receivable” shall have the meaning set forth in Section 1.1(a)(iv)
of Schedule A attached hereto.

          MAXIMUM RATE. The term “Maximum Rate” shall mean the highest lawful
and nonusurious rate of interest that at any time or from time to time may be
contracted for, taken, reserved, charged, or received on the Notes and the
Indebtedness under Applicable Usury Law.

          MAXIMUM TERM OF AN ELIGIBLE RECEIVABLE. The term “Maximum Term of an
Eligible Receivable” shall have the meaning set forth in Section 1.1(a)(v) of
Schedule A attached hereto.

          MORTGAGES. The term “Mortgages” shall mean those certain mortgages or
deeds of trust executed by each Related Party that owns any real estate being
mortgaged to the Administrative Agent or Additional Collateral Agent, for the
benefit of the Lender Parties, in form and substance reasonably satisfactory to
Administrative Agent or Additional Collateral Agent, as applicable.

          NET INCOME. The term “Net Income” shall mean, with respect to any
period, the net earnings of Carbiz Parent and its consolidated Subsidiaries
(excluding all extraordinary gains or nonrecurring income) before provision for
income taxes for such period, all as reflected on the financial statements of
Carbiz Parent and its consolidated Subsidiaries supplied to Administrative Agent
pursuant to Section 6.5 hereof.

          NOTES. The term “Notes” shall mean, individually and collectively, the
Receivables Note, the Inventory Note and the Term Note.

          OPERATING ACCOUNT. The term “Operating Account” shall mean the deposit
accounts of a Borrower identified in Section 2.1(c) of Schedule A hereto,
together with any replacement deposit accounts subject to an Account Control
Agreement from time to time identified by the Borrower Representative to
Administrative Agent in writing.

          OUTSIDE DIRECTOR. The term “Outside Director” shall have the meaning
given to such term is Section 6.8.

9

--------------------------------------------------------------------------------

          PATRIOT ACT. The term “Patriot Act” shall mean the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, P.L. 107-56, as amended.

          PERSON. The term “Person” shall mean an individual, partnership,
corporation, limited liability company, limited liability partnership, joint
venture, joint stock company, association, trust, unincorporated organization or
any other entity or organization, including without limitation a government or
agency or political subdivision thereof.

          PLAN. The term “Plan” shall mean any pension plan that is covered by
Title IV of ERISA and with respect to which Borrower or a Commonly Controlled
Entity is an “Employer” as defined in Section 3(5) of ERISA.

          PLEDGE AGREEMENT. The term “Pledge Agreement” shall mean,
collectively, those certain pledge agreements dated as of the date hereof by
each of Carbiz Parent, Carbiz USA, and Carbiz Auto in favor of Administrative
Agent, for the benefit of the Lender Parties, together with each other pledge
agreement from time to time executed by a Related Party in favor of
Administrative Agent or Additional Collateral Agent, for the benefit of the
Lender Parties, securing all or any part of the Indebtedness.

          RECEIVABLE STATED RATE. The term “Receivable Stated Rate” shall mean
twelve percent (12%) per annum.

          RECEIVABLES. The term “Receivables” shall mean all Accounts of the
Borrowers and any other right of a Borrower to receive payment, including,
without limitation, all loans, extensions of credit or a Borrower’s right to
payment for goods sold or services rendered by such Borrower.

          RECEIVABLES ADVANCE RATE. The term “Receivables Advance Rate” shall
have the meaning set forth in Section 2.1(a)(ii) of Schedule A attached hereto.

          RECEIVABLES LOAN ADVANCE. The term “Receivables Loan Advance” shall
have the meaning given to such term in Section 2.1(a) .

          RECEIVABLES NOTE. The term “Receivables Note” shall mean, individually
and collectively, any promissory note of the Borrowers issued to Initial Lender
(or subsequently reissued by the Borrowers to an assignee of Initial Lender
pursuant to Section 10.3 hereof) in respect of a Receivables Loan hereunder, as
such promissory note may be amended, modified, supplemented or restated from
time to time, and any substitutions for or renewals of such promissory note.

          RELATED PARTY. The term “Related Party” shall mean, collectively, each
Borrower, each Guarantor, each Subsidiary of a Borrower and/or Carbiz Parent and
each Subsidiary and/or Affiliate of a Borrower and/or a Guarantor that is a
party to this Agreement or any other Loan Document (other than a Validity
Guarantor or JV Partner).

10

--------------------------------------------------------------------------------

          REQUEST FOR ADVANCE. The term “Request for Advance” shall mean a
written request for an advance in the form of Exhibit A attached hereto and made
a part hereof.

          REQUIRED LENDERS. The term “Required Lenders” shall mean, at any one
time, any group of Lenders holding commitments to make Receivables Loan Advances
and Inventory Loan Advances, together with the principal amount of the Term
Loan, which constitute a majority of the then aggregate outstanding commitments
to make Receivables Loan Advances and Inventory Loan Advances and the principal
amount of the Term Loan; provided that if the commitments to make Receivables
Loan Advances and Inventory Loan Advances have terminated or expired, then
“Required Lenders” shall mean, at any one time, any group of Lenders holding the
principal amount of Loans which constitute a majority of the then aggregate
outstanding principal amount of the Loans.

          SCHEDULE A. The term “Schedule A” shall mean Schedule A of this
Agreement of even date herewith executed by the Borrowers, as amended,
supplemented or restated from time to time, upon written agreement of
Administrative Agent, Required Lenders and the Borrowers.

          SCHEDULE OF RECEIVABLES AND ASSIGNMENT. The term “Schedule of
Receivables and Assignment” shall mean an assignment in the form and substance
of Exhibit D attached hereto.

          SECOND INTEREST RATE INCREASE PERIOD. The term “Second Interest Rate
Increase Period” shall mean the period commencing February 1, 2009 and
continuing through July 31, 2009.

          SECURITY AGREEMENTS. The term “Security Agreements” shall mean each
security agreement from time to time executed by a Related Party in favor of
Administrative Agent OR Additional Collateral Agent, for the benefit of the
Lender Parties, securing all or any part of the Indebtedness.

          SID/GPS DEVICE. The term “SID/GPS Device” shall mean a starter
interrupt / GPS tracking device of a type satisfactory to Administrative Agent.

          STATIC POOL. The term “Static Pool” shall mean a series of consumer
loans underwritten with the same criteria during the same month, quarter, or
year.

          SUBORDINATED DEBT. The term “Subordinated Debt” shall mean the
aggregate amount of any Liabilities of any Related Party to any Person that are
issued in an amount and on terms and conditions acceptable to Administrative
Agent and Lenders and subordinated in all respects, including, but not limited
to, the right of payment, to the prior payment in full of the Indebtedness
pursuant to a Subordination Agreement, in each case, in form and substance
satisfactory to Administrative Agent. Trafalgar Subordinated Debt and Management
Subordinated Debt shall be deemed to be Subordinated Debt.

          SUBORDINATION AGREEMENT. The term “Subordination Agreement” shall
mean, collectively, the Trafalgar Subordination Agreement, the Management
Subordination Agreement and each other subordination and intercreditor agreement
executed by a holder of Subordinated

11

--------------------------------------------------------------------------------

Debt in favor of Administrative Agent and the Lenders, which Subordination
Agreement is in form and substance satisfactory to the Administrative Agent in
its sole discretion.

          SUBSIDIARY. The term “Subsidiary” shall mean, with respect to any
Person, (i) any corporation of which an aggregate of more than fifty percent
(50%) of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether,
at the time, capital stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than fifty percent (50%) of such capital stock whether by proxy, agreement,
operation of law or otherwise, and (ii) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than fifty percent (50%) or of which
any such Person is a general partner or may exercise the powers of a general
partner. Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of a Borrower. For purposes of the Loan
Documents, Carbiz LLC shall at all times be deemed a Subsidiary of Carbiz USA.

          TANGIBLE NET WORTH. The term “Tangible Net Worth” shall mean, at any
time of determination, an amount equal to (a) the shareholder's equity of Carbiz
Parent and its consolidated Subsidiaries on such date, determined in accordance
with GAAP, minus (b) the aggregate amount on such date of all intangible assets
and all assets consisting of obligations due to Carbiz Parent and its
consolidated Subsidiaries from shareholders, directors, officers, any Guarantor
or any Affiliate of a Borrower or a Guarantor hereunder (other than Carbiz
Parent and its Subsidiaries themselves).

          TERM AMORTIZATION BALANCE. The term “Term Amortization Balance” shall
mean the outstanding principal balance of the Term Loan as of 5:00 p.m.
(Chicago, Illinois time) on April 30, 2010.

          TERM LOAN. The term “Term Loan” shall have the meaning set forth in
Section 2.3 hereof.

          TERM NOTE. The term “Term Note” shall mean, individually and
collectively, any promissory note of Borrowers issued to Initial Lender (or
subsequently re-issued by the Borrowers to an assignee of Initial Lender
pursuant to Section 10.3 hereof) in respect of the Term Loan hereunder, as such
promissory note may be amended, modified, supplemented or restated from time to
time, and any substitutions for or renewals of such promissory note.

          TERM LOAN STATED RATE. The term “Term Loan Stated Rate” shall mean
twelve percent (12%) per annum.

          TERMINATION DATE. The term “Termination Date” shall have the meaning
given to such term in Section 2.8 of this Agreement.

12

--------------------------------------------------------------------------------

          TERMINATION NOTICE. The term “Termination Notice” shall have the
meaning given to such term in Section 2.8 of this Agreement.

          THIRD INTEREST RATE INCREASE PERIOD. The term “Third Interest Rate
Increase Period” shall mean the period commencing August 1, 2009 and continuing
through January 31, 2010.

          TRAFALGAR SUBORDINATED DEBT. The term “Trafalgar Subordinated Debt”
shall mean a collective reference to the Liabilities of Carbiz Parent to the
Trafalgar Subordinated Lenders pursuant to the Trafalgar Subordinated Debt
Documents, the principal amount of which shall not exceed (i) $2,500,000 with
respect to the Trafalgar Subordinated Debt Documents described in clause (i) of
the definition thereof, (ii) $1,000,000 with respect to the Trafalgar
Subordinated Debt Documents described in clause (ii) of the definition thereof
and (iii) $1,500,000 with respect to the Trafalgar Subordinated Debt Documents
described in clause (iii) of the definition thereof, in each case plus interest
capitalized or paid in kind pursuant to the terms thereof.

          TRAFALGAR SUBORDINATED DEBT DOCUMENTS. The term “Trafalgar
Subordinated Debt Documents” shall mean a collective reference to (i) that
certain Securities Purchase Agreement dated as of February 28, 2007 between
Carbiz Parent and the Trafalgar Subordinated Lenders, each Secured Convertible
Debenture issued by Carbiz Parent thereunder and each other document and
agreement executed and delivered in connection therewith, (ii) that certain
Securities Purchase Agreement dated as of August 31, 2007 between Carbiz Parent
and the Trafalgar Subordinated Lenders, each Secured Convertible Debenture
issued by Carbiz Parent thereunder and each other document and agreement
executed and delivered in connection therewith and (ii) that certain Securities
Purchase Agreement dated as of September 26, 2007 between Carbiz Parent and the
Trafalgar Subordinated Lenders, each Secured Convertible Debenture issued by
Carbiz Parent thereunder and each other document and agreement executed and
delivered in connection therewith.

          TRAFALGAR SUBORDINATED LENDERS. The term “Trafalgar Subordinated
Lenders” shall mean, collectively, Trafalgar Capital Specialized Investment
Fund, Luxembourg, a Luxembourg SICAV fund, together with its permitted
successors and assigns pursuant to the terms of the Trafalgar Subordination
Agreement.

          TRAFALGAR SUBORDINATION AGREEMENT. The term “Trafalgar Subordination
Agreement” shall mean that certain Subordination and Intercreditor Agreement
dated as of March 23, 2007 by and among Administrative Agent, the Borrowers, the
Guarantors and the Trafalgar Subordinated Lenders, as the same may be amended,
supplemented or otherwise modified in accordance with the terms thereof.

          UCC. The term “UCC” shall mean the Uniform Commercial Code as in
effect in the State of Illinois.

          UNDERWRITING GUIDELINES. The term “Underwriting Guidelines” shall mean
the Borrowers’ customary credit and underwriting guidelines as of the date
hereof, a copy of which

13

--------------------------------------------------------------------------------

has been delivered to Administrative Agent, as such guidelines are amended from
time to time; provided that such amendments have been approved by Administrative
Agent and Required Lenders in writing.

          VALIDITY GUARANTOR. The term “Validity Guarantor” shall mean each of
Carl W. Ritter, Ross Richard Lye and Stanton C. Heintz.

          VALIDITY GUARANTY. The term “Validity Guaranty” shall mean each
Limited Validity Guaranty by the Validity Guarantors in favor of Administrative
Agent for the benefit of the Lender Parties.

          VOLUNTARY TERMINATION. The term “Voluntary Termination” shall have the
meaning given to such term in Section 2.8 of this Agreement.

          Section 1.2.      EXHIBITS AND SCHEDULES; ADDITIONAL DEFINITIONS. All
Exhibits and Schedules attached to this Agreement are a part hereof for all
purposes. Reference is hereby made to Schedule A for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference. All terms defined in the UCC and not otherwise
defined herein (including, without limitation, certificated security, chattel
paper, commercial tort claims, deposit accounts, documents, equipment, fixtures,
general intangibles, goods, instruments, inventory, investment property,
letter-of-credit rights, supporting obligations, uncertificated security and
proceeds) shall have the meanings assigned to them in the UCC.

          Section 1.3.      AMENDMENT OF DEFINED DOCUMENTS. Unless the context
otherwise requires or unless otherwise provided herein the terms defined in this
Agreement which refer to a particular agreement, instrument or document also
refer to and include all renewals, extensions, modifications, amendments and
restatements of such agreement, instrument or documents provided that nothing
contained in this Section shall be construed to authorize any such renewal,
extension, modification, amendment or restatement.

          Section 1.4.      REFERENCES AND TITLES. All references in this
Agreement to Exhibits, Schedules, articles, sections, subsections and other
subdivisions refer to the Exhibits, Schedules, articles, sections, subsections
and other subdivisions of this Agreement unless expressly provided otherwise.
Exhibits and Schedules to any Loan Document shall be deemed incorporated by
reference in such Loan Document. References to any document, instrument, or
agreement (a) shall include all exhibits, schedules and other attachments
thereto and (b) shall include all documents, instruments or agreements issued or
executed in replacement thereof. Titles appearing at the beginning of any
subdivisions are for convenience only and do not constitute any part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The words “this Agreement”, “herein”, “hereof”, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation”. References to “days” shall mean calendar days unless the

14

--------------------------------------------------------------------------------

term Business Day is used. Unless otherwise specified, references herein to any
particular Person also refer to its successors and permitted assigns. The
meanings of defined terms shall be equally applicable to the singular and plural
forms of the defined terms.

ARTICLE 2
LOAN(S), INTEREST RATE AND OTHER CHARGES

          Section 2.1.      RECEIVABLES LOAN.

                    (a)      Subject to the terms, covenants and conditions
hereinafter set forth (including, without limitation, the terms set forth in
Schedule A attached hereto), Initial Lender agrees to, upon the Borrower
Representative’s request from time to time (but in no event more often than,
together with any Inventory Loan Advances made pursuant to Section 2.2, one (1)
time per week), until the Maturity Date, to make loans to the Borrowers
(collectively, the “Receivables Loan” and each advance thereof a “Receivables
Loan Advance”), in an aggregate amount (including accrued but unpaid interest
thereon) not to exceed at any time outstanding the lesser of the following: (i)
the Amount of Receivables Credit Line as in effect from time to time or (ii) the
Availability on Eligible Receivables. In no event shall Initial Lender be
required to fund Receivables Loan Advances if after giving effect to any
Receivables Loan Advance either (i) the aggregate amount of the outstanding
Receivables Loan would exceed the Amount of Receivables Credit Line then in
effect or (ii) the aggregate amount of the Loan Advances would exceed the
Maximum Aggregate Credit Line. Within the limits of this Section 2.1, Borrowers
may borrow, repay and reborrow the Receivables Loan.

                    (b)      The obligation of the Borrowers to repay to a
Lender the aggregate amount of each Receivables Loan Advance made by such Lender
(whether directly or as assignee of another Lender), together with interest
accruing in connection therewith, shall be evidenced by a Receivables Note in
substantially the form of Exhibit F-1 attached hereto and made a part hereof,
issued in the principal amount of such Receivables Loan Advance and dated the
date on which the proceeds of such Receivables Loan Advance are advanced
hereunder to or for the account of the Borrowers. The amount of principal owing
on any Receivables Note at any given time shall be the aggregate amount of the
Receivables Loan Advance evidenced thereby minus all payments of principal
theretofore received by the Administrative Agent on such Receivables Note.
Interest on each Receivables Note shall accrue and be due and payable as
provided herein and therein. Each Receivables Note shall be due and payable as
provided herein and therein and the principal amount of the Loan Advance
evidenced thereby, together with all accrued and unpaid interest thereon, shall
be due and payable in full on the Maturity Date applicable to the Receivables
Loan and Borrowers jointly and severally unconditionally promise to pay each
Receivables Note and the outstanding Receivables Loan and all other outstanding
Indebtedness, to the extent not earlier paid in full pursuant to the terms of
the Loan Documents, in full on the Maturity Date applicable to the Receivables
Loan.

                    (c)      The Borrower Representative, on behalf of itself
and the other Borrowers, will make a request for a Receivables Loan Advance to
the Administrative Agent in such manner as the Administrative Agent may from
time to time prescribe. Each Receivables Loan Advance, combined with any
Inventory Loan Advance made on the same date, shall be in a minimum

15

--------------------------------------------------------------------------------

amount of $100,000. In the absence of any such further direction from the
Administrative Agent and subject to the provisions hereof, the Borrowers shall
request a Receivables Loan Advance by having the Borrower Representative submit
such request in the form of Exhibit A attached hereto (each such request, a
“Request for Advance”) and an Availability Report to the Administrative Agent,
together with such other information as the Administrative Agent reasonably
requests in accordance with the terms hereof, and must be given so as to be
received by the Administrative Agent not later than 2:00 p.m. (Chicago time) on
the second Business Day prior to the requested funding date of such proposed
Receivables Loan Advance. Each Request for Advance shall specify such
information as Administrative Agent may reasonably request, in each case in form
and substance reasonably acceptable to Administrative Agent. Each Request for
Advance shall be deemed a representation and warranty by each Borrower that (i)
all conditions precedent specified in Article IV hereof with respect to such
Receivables Loan Advance are satisfied on the date of such request and (ii) no
breach or default under, and no Event of Default defined or described in, this
Agreement or any of the Loan Documents exists or, after giving effect to the
Receivables Loan Advance requested pursuant to such Request for Advance, will
exist. Unless otherwise requested in writing by the Borrower Representative and
agreed by Administrative Agent and the Required Lenders, each Receivables Loan
Advance shall be funded by the Lenders by wire transfer to the Operating Account
pursuant to the wire transfer instructions set forth on Section 2.1(c) of
Schedule A hereto.

          Section 2.2.      INVENTORY LOAN.

                    (a)      Subject to the terms, covenants and conditions
hereinafter set forth (including, without limitation, the terms set forth in
Schedule A attached hereto), Initial Lender agrees to, upon the Borrower’s
request from time to time (but in no event more often than, together with any
Receivables Loan Advances made pursuant to Section 2.1, one (1) time per week),
until the Maturity Date, to make loans to the Borrowers (collectively, the
“Inventory Loan” and each advance thereof an “Inventory Loan Advance”), in an
aggregate amount (including accrued but unpaid interest thereon) not to exceed
at any time outstanding the lesser of the following: (i) the Amount of Inventory
Credit Line as in effect from time to time or (ii) the Availability on Eligible
Inventory. In no event shall Initial Lender be required to fund Inventory Loan
Advances if after giving effect to any Inventory Loan Advance either (i) the
aggregate amount of the outstanding Inventory Loan would exceed the Amount of
Inventory Credit Line then in effect or (ii) the aggregate amount of the Loan
Advances would exceed the Maximum Aggregate Credit Line. Within the limits of
this Section 2.2, Borrowers may borrow, repay and reborrow the Inventory Loan.

                    (b)      The obligation of the Borrowers to repay to a
Lender the aggregate amount of each Inventory Loan Advance made by such Lender
(whether directly or as assignee of another Lender), together with interest
accruing in connection therewith, shall be evidenced by an Inventory Note in
substantially the form of Exhibit F-2 attached hereto and made a part hereof,
issued in the principal amount of such Inventory Loan Advance and dated the date
on which the proceeds of such Inventory Loan Advance are advanced hereunder to
or for the account of the Borrowers. The amount of principal owing on any
Inventory Note at any given time shall be the aggregate amount of the Inventory
Loan Advances evidenced thereby minus all payments of principal theretofore
received by the Administrative Agent on such Inventory Note.

16

--------------------------------------------------------------------------------

Interest on each Inventory Note shall accrue and be due and payable as provided
herein and therein. Each Inventory Note shall be due and payable as provided
herein and therein and the principal amount of the Inventory Loan Advance
evidenced thereby, together with all accrued and unpaid interest thereon, shall
be due and payable in full on the Maturity Date applicable to the Inventory Loan
and Borrowers jointly and severally unconditionally promise to pay each
Inventory Note and the outstanding Inventory Loan and all other outstanding
Indebtedness, to the extent not earlier paid in full pursuant to the terms of
the Loan Documents, in full on the Maturity Date applicable to the Inventory
Loan.

                    (c)      The Borrower Representative, on behalf of itself
and the other Borrowers, will make a request for an Inventory Loan Advance to
the Administrative Agent in such manner as the Administrative Agent may from
time to time prescribe. Each Inventory Loan Advance, combined with any
Receivable Loan Advance made on the same date, shall be in a minimum amount of
$100,000. In the absence of any such further direction from the Administrative
Agent and subject to the provisions hereof, the Borrowers shall request an
Inventory Loan Advance by having the Borrower Representative submit a Request
for Advance and an Availability Report to the Administrative Agent, together
with such other information as the Administrative Agent reasonably requests in
accordance with the terms hereof, and must be given so as to be received by the
Administrative Agent not later than 2:00 p.m. (Chicago time) on the second
Business Day prior to the requested funding date of such proposed Inventory Loan
Advance. Each Request for Advance shall specify such information as
Administrative Agent may reasonably request, in each case in form and substance
acceptable to Administrative Agent. Each Request for Advance shall be deemed a
representation and warranty by each Borrower that (i) all conditions precedent
specified in Article IV hereof with respect to such Inventory Loan Advance are
satisfied on the date of such request and (ii) no breach or default under, and
no Event of Default defined or described in, this Agreement or any of the Loan
Documents exists or, after giving effect to the Inventory Loan Advance requested
pursuant to such Request for Advance, will exist. Unless otherwise requested in
writing by the Borrower Representative and agreed by Administrative Agent and
the Required Lenders, each Inventory Loan Advance shall be funded by the Lenders
by wire transfer to the Operating Account described as the “Primary Operating
Account” on Section 2.1(c) of Schedule A hereto pursuant to the wire transfer
instructions set forth on Section 2.1(c) of Schedule A hereto or to another
Operating Account if so requested in writing by Borrower Representative.

                    (d)      Administrative Agent has been advised by Borrowers
that they intend to establish an Operating Account (the “Inventory Operating
Account”) for the sole purpose of holding funds to be used by Borrowers to
acquire Automobile Inventory, pay for costs and expenses associated with
detailing, reconditioning and otherwise preparing Automobile Inventory for
resale and pay for costs and expenses relating to the installation of SID/GPS
Devices in Automobile Inventory (each of the foregoing, a “Permitted Use”).
Borrowers hereby represent, warrant and covenant that they will not use proceeds
on deposit in the Inventory Operating Account for any purpose other than a
Permitted Use and will not maintain funds on deposit in the Inventory Operating
Account in excess of $350,000 in the aggregate at any time. Upon the opening of
the Inventory Operating Account (but only to the extent same is covered by an
Account Control Agreement in favor of Administrative Agent and Additional
Collateral Agent), Borrowers shall be permitted to request an Inventory Loan
Advance (without regard to

17

--------------------------------------------------------------------------------

Availability on Eligible Inventory at such time) of up to $350,000 and, so long
as all conditions to funding such Inventory Loan Advance are satisfied (without
regard to Availability on Eligible Inventory), Lenders shall fund their pro rata
share of such requested Inventory Loan Advance to the Inventory Operating
Account (it being agreed to and understood that the request for an Inventory
Loan Advance pursuant to this Section 2.2(d) shall not count against the
limitation on the number of Loan Advance requests that can be made per week set
forth in Sections 2.1(a) and 2.2(a) hereof). Upon opening the Inventory
Operating Account Borrowers shall promptly update Schedule A hereto to reflect
such new deposit account of the Borrowers. On the first Business Day of each
week Borrower Representative shall deliver to Administrative Agent a report in
form and detail reasonably acceptable to Administrative Agent describing the
amounts of all Permitted Uses funded with proceeds on deposit in the Inventory
Operating Account during the prior week. If Borrower delivers to Administrative
Agent a properly completed Request for Advance, then, so long as all conditions
set forth in this Agreement relating to the funding of Inventory Loan Advances
are satisfied before and after giving effect to such Inventory Loan Advance,
Lenders shall, in accordance with all other terms of this Agreement relating to
the funding of Inventory Loan Advances, fund to the Inventory Operating Account
an amount equal to (i) $350,000 less (ii) the aggregate amount of Permitted Uses
for the preceding week.

          Section 2.3.      TERM LOAN.

                    (a)      Subject to the terms, covenants and conditions
hereinafter set forth, Initial Lender agrees to, on the Closing Date, make a
term loan to the Borrowers in an original principal amount equal to Eighteen
Million Five Hundred Fifty-Nine Thousand Seven Hundred Eight and 87/100 Dollars
($18,559,708.87) (the “Term Loan”). Amounts of the Term Loan which are repaid or
prepaid may not be reborrowed.

                    (b)      The obligation of the Borrowers to repay to a
Lender the portion of the Term Loan made by such Lender (whether directly or as
assignee of another Lender), together with interest accruing in connection
therewith, shall be evidenced by a Term Note in substantially the form of
Exhibit F-3 attached hereto and made a part hereof, issued in the principal
amount of such Lender’s portion of the Term Loan and dated the date hereof. The
amount of principal owing on any Term Note at any given time shall be the
aggregate amount of the Term Loan evidenced thereby minus all payments of
principal theretofore received by the Administrative Agent on such Term Note.
Interest on each Term Note shall accrue and be due and payable as provided
herein and therein. All outstanding principal and all accrued but unpaid
interest on Term Loan shall be due and payable on the Maturity Date applicable
to the Term Loan. Borrowers jointly and severally unconditionally promise to pay
each Term Note and the outstanding principal balance of the Term Loan in full on
the Maturity Date applicable to the Term Loan.

                    (c)      Borrowers may request that Lenders holding portions
of the Term Loan make additional advances under the Term Loan in the aggregate
amount of Three Million Three Hundred Twenty-Five Thousand and No/100 Dollars
($3,325,000.00), which advances shall constitute a portion of the outstanding
principal balance of the Term Loan for all purposes hereunder and under the
other Loan Documents (such additional advances of the Term Loan, the “Additional
Term Loan Advances”). Each Lender shall fund its pro rata share (based on such

18

--------------------------------------------------------------------------------

Lender’s percentage interest of the aggregate outstanding principal balance of
the Term Loan) of each Additional Term Loan Advance requested by Borrowers by
wire transfer to an Operating Account designated by Borrower Representative
pursuant to the wire transfer instructions set forth on Section 2.1(c) of
Schedule A hereto applicable to such Operating Account. In addition to the
foregoing, requests for Additional Term Loan Advances (and Lenders’ obligations
to fund same) shall be subject to the following terms and conditions: (i) no
such request shall be made if an Event of Default under any of Sections 7.1(a),
7.1(b), 7.1(c) (with respect to Section 7.1(c), as a result of a breach of
Sections 6.2(a), 6.2(f), 6.2(n) or 6.2(o) only), 7.1(g), 7.1(h), 7.1(i) or
7.1(n) has occurred and is continuing or would arise after giving effect to such
Additional Term Loan Advance (and no Lender shall be obligated to fund an
Additional Term Loan Advance if any such Event of Default has occurred and is
continuing), (ii) Additional Term Loan Advances shall only be funded in two (2)
draws of up to $2,000,000 on November 1, 2007 and $1,000,000 on January 2, 2008
(provided up to an additional $325,000 may be borrowed on the November 1, 2007
draw date if the proceeds thereof are used to fund the Distribution permitted
under Section 6.2(o)(iii) hereof), and (iii) a request for an Additional Term
Loan Advance shall be made in writing to Administrative Agent in form and
substance reasonably acceptable to Administrative Agent and must be given so as
to be received by the Administrative Agent not later than 2:00 p.m. (Chicago
time) on the second Business Day prior to the applicable funding date of such
proposed Additional Term Loan Advance in accordance with the immediately
preceding clause (ii). Any Lender funding an Additional Term Loan Advance may
request a new Term Note in order to evidence its funding of such Additional Term
Loan Advance. Lenders’ commitment to fund Additional Term Loan Advances
hereunder shall immediately and irrevocably terminate on January 2, 2008 (after
giving effect to any funding of an Additional Term Loan Advance on such date in
accordance with this Section 2.3(c)) . Notwithstanding anything to the contrary
contained herein, Lenders shall not be obligated to fund Additional Term Loan
Advances if after giving effect thereto the aggregate outstanding principal
balance of the Loan Advances would exceed the Maximum Aggregate Credit Line.

                    (d)      In addition to any other amounts required to be
repaid or prepaid on the Term Loan pursuant to the terms of this Agreement,
Borrower agrees to repay the outstanding principal balance of the Term Loan in
equal monthly installments on the dates and in the amounts set forth below:

    Term Loan   Payment Date Installment Amount         May 1, 2010 1/12 of the
Term Amortization Balance   June 1, 2010 1/12 of the Term Amortization Balance  
July 1, 2010 1/12 of the Term Amortization Balance   August 1, 2010 1/12 of the
Term Amortization Balance   September 1, 2010 1/12 of the Term Amortization
Balance   October 1, 2010 1/12 of the Term Amortization Balance   November 1,
2010 1/12 of the Term Amortization Balance   December 1, 2010 1/12 of the Term
Amortization Balance   January 1, 2011 1/12 of the Term Amortization Balance  
February 1, 2011 1/12 of the Term Amortization Balance

19

--------------------------------------------------------------------------------


  March 1, 2011 1/12 of the Term Amortization Balance   April 1, 2011 1/12 of
the Term Amortization Balance

          Section 2.4.      INTEREST RATE.

                    (a)      Unless the Default Rate shall apply, the
outstanding principal balance of each Loan shall bear interest at the Applicable
Stated Interest Rate on each day outstanding. If any Lender is ever prevented
from charging or collecting interest at the Applicable Stated Interest Rate on
all or a portion of the Indebtedness because interest at such rate would exceed
the Maximum Rate, then the interest rate applicable to such Indebtedness to such
Lender shall be the Maximum Rate until such Lender has charged and collected the
full amount of interest chargeable and collectable had the Applicable Stated
Interest Rate always been lawfully chargeable and collectible. Accrued but
unpaid interest for each calendar month during the term hereof shall be due and
payable, in arrears, on the fifth (5th) day of the immediately succeeding
calendar month.

                    (b)      The monthly interest due on the principal balance
of the Loans outstanding shall be computed for the actual number of days elapsed
during the month in question on the basis of a year consisting of three hundred
sixty (360) days and shall be calculated by determining the average daily
principal balance outstanding for each day of the month in question. The daily
rate shall be equal to 1/360th times the Applicable Stated Interest Rate (but
shall not exceed the Maximum Rate).

                    (c)      Notwithstanding anything to the contrary contained
herein, (i) the Term Loan Stated Rate shall automatically increase by six
percent (6%) per annum on October 1, 2008, (ii) the Term Loan Stated Rate shall
automatically increase by an additional three percent (3%) per annum on February
1, 2009, (iii) the Term Loan Stated Rate shall automatically increase by an
additional three percent (3%) per annum on August 1, 2009, (iv) the Term Loan
Stated Rate shall automatically increase to an amount equal to twenty-eight
percent (28%) per annum on February 1, 2010 and (v) on each August 1 and
February 1 thereafter, commencing August 1, 2010, the Term Loan Stated Rate
shall automatically increase by an additional three percent (3%) per annum until
the Term Loan is paid in full. All interest that accrues at the Term Loan Stated
Rate in excess of twelve percent (12%) per annum (exclusive of any increases to
the Term Loan Stated Rate as a result of interest accruing at the Default Rate)
as a result of the preceding sentence prior to February 1, 2010 (the “Deferred
Term Loan Interest”) shall be due and payable on February 1, 2010 (and on each
regularly scheduled payment dates of interest hereunder thereafter); provided
that Lenders hereby agree that (A) the Term Loan Stated Rate shall be twelve
percent (12%) per annum during the First Interest Rate Increase Period for the
period thereof when the outstanding principal balance of the Term Loan is less
than $7,500,000, (B) the Term Loan Stated Rate shall be twelve percent (12%) per
annum during the Second Interest Rate Increase Period for the period thereof
when the outstanding principal balance of the Term Loan is less than $4,000,000,
and (C) the Term Loan Stated Rate shall be twelve percent (12%) per annum during
the Third Interest Rate Increase Period for the period thereof when the
outstanding principal balance of the Term Loan is less than $2,000,000.

20

--------------------------------------------------------------------------------

          Section 2.5.      PAYMENTS. All payments on the Indebtedness shall be
made by wire transfer or other method of electronic transfer acceptable to
Administrative Agent and shall be made to:

Banco Popular
Rosemont, Illinois USA
ABA No.: 071924458
For: SWC Carbiz
Account No.: 68043234182

Or such other account as may be designated to Borrower Representative by
Administrative Agent in writing from time to time, and at least two (2) days
prior to such payment being due and payable hereunder (such account, the
“Payment Account”), and all such payments shall be without set-off, deduction,
or counterclaim for the account of the Lender Parties. All payments received
pursuant to this Agreement by wire transfer or other electronic transfer method,
where immediate credit occurs, shall be applied to the Indebtedness on the
Business Day of actual receipt of such payment in the Payment Account by
Administrative Agent’s depository bank; provided, however, for purposes of
calculating the interest due on the outstanding principal balance of the Loan,
such payment is subject to a four (4) Business Day clearance period.

          Section 2.6.      PAYMENT DUE ON A NON-BUSINESS DAY. If any payment of
the Indebtedness falls due on a day other than a Business Day, then such due
date shall be extended to the next succeeding Business Day.

          Section 2.7.      MANDATORY PAYMENTS. Provided that a Default or Event
of Default has not otherwise occurred and be continuing hereunder, if at any
time (i) the aggregate outstanding amount of the Receivables Loan advanced
hereunder by Lenders to Borrowers exceeds the maximum amount of the Receivables
Loan allowed pursuant to Section 2.1(a) (a “Receivables Overadvance”), or (ii)
the aggregate outstanding amount of the Inventory Loan advanced hereunder by
Lenders to Borrowers exceeds the maximum amount of the Inventory Loan allowed
pursuant to Section 2.2(a) (an “Inventory Overadvance”), Borrowers shall
immediately and without notice, repay to Administrative Agent, for the account
of Lenders, an amount sufficient to eliminate any such excess. In the event a
Borrower sells, transfers, assigns or otherwise disposes of all or any portion
of its Receivables or Automobile Inventory, other than in the ordinary course of
business (subject, at all times, to the restrictions set forth in Section 6.2(c)
of this Agreement), Borrowers shall apply all proceeds of any such sale,
transfer, assignment or other disposition to reduce the outstanding balance of
the Indebtedness (with such proceeds, in the case of a sale of Receivables,
shall be applied first to the Receivables Loan, and proceeds of the sale of
Automobile Inventory to be applied first to the Inventory Loan (unless such
Automobile Inventory constitutes Calcott Automobile Inventory, in which case the
proceeds of such sale shall be applied first to the Term Loan)).

          Section 2.8.      TERMINATION OF THE COMMITMENTS; VOLUNTARY
PREPAYMENTS.

21

--------------------------------------------------------------------------------

                    (a)      Borrowers may, at any time, terminate financing
under this Agreement and prepay the Indebtedness in full (a “Voluntary
Termination”) by providing Administrative Agent and Lenders with written notice
(the “Termination Notice”) at least sixty (60) calendar days prior to the
specific date upon which Borrowers intend to cease financing hereunder and
prepay the Indebtedness in full (the “Termination Date”), and Lenders shall
cease making advances under this Agreement and all Indebtedness shall be
immediately due and payable upon the earlier of the applicable Maturity Date or
the Termination Date, as applicable. In connection with a Voluntary Termination,
the Indebtedness owing and to be paid by Borrowers to Administrative Agent for
the account of Lender Parties on the Termination Date shall include as
liquidated damages, and not as a penalty, the amount of liquidated damages
(“Liquidated Damages”) set forth in Section 2.8 of Schedule A attached hereto.
Notwithstanding any other provision of any Loan Document, no termination of
financing under this Agreement shall affect Lender Parties’ rights or any of the
Indebtedness existing as of the Termination Date, and the provisions of the Loan
Documents shall continue to be fully operative until all Indebtedness (other
than indemnity obligations under the Loan Documents that are not then due and
payable or for which any events or claims that would give rise thereto are not
then pending) have been fully performed and indefeasibly paid in cash in full.
The Liens granted to Administrative Agent and Additional Collateral Agent for
the benefit of the Lender Parties under the Loan Documents and the financing
statements filed pursuant thereto and the rights and powers of Administrative
Agent, Additional Collateral Agent and Lenders thereunder shall continue in full
force and effect until (a) all of the Indebtedness (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not then pending)
has been fully performed and indefeasibly paid in full in cash, and (b) this
Agreement and the financing commitments under this Agreement have been
terminated, as provided herein. Administrative Agent hereby agrees to give
Borrower written confirmation of the amount of the Indebtedness (presuming no
further Loan Advances prior to the Termination Date) in a timely fashion
following receipt of a Termination Notice.

                    (b)      Borrowers may from time to time, with at least two
(2) Business Days prior written notice to Administrative Agent by the Borrower
Representative, prepay a portion of the outstanding principal amount of any Loan
designated by the Borrower Representative; provided that any such prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of $25,000
(or such lesser amount as may be the remaining outstanding principal balance of
such Loan), and provided further, that any such prepayment received upon the
occurrence and during the continuance of a Default or Event of Default may be
applied to the Indebtedness at the discretion of Administrative Agent in
accordance with Section 2.11 hereof.

          Section 2.9.      MAXIMUM INTEREST; CONTROLLING AGREEMENT.

                   (a)      The contracted for rate of interest of each Loan,
without limitation, shall consist of the following: (i) the Applicable Stated
Interest Rate, calculated and applied to the principal balance of the applicable
Note in accordance with the provisions of the applicable Note and this
Agreement; (ii) additional interest charged when the Default Rate is charged
pursuant to the terms hereof, calculated and applied to the amounts due under
the applicable Note in accordance with the provisions of the applicable Note and
this Agreement; and (iii) all

22

--------------------------------------------------------------------------------

Additional Sums, if any. Borrowers agree to pay an effective contracted for rate
of interest which is the sum of the above-referenced elements.

                    (b)      All fees, charges, goods, things in action or any
other sums or things of value (other than amounts described in the immediately
previous paragraph), paid or payable by Borrowers (collectively, the “Additional
Sums”), whether pursuant to the Notes, this Agreement or any other documents or
instruments in any way pertaining to this lending transaction, or otherwise with
respect to this lending transaction, that under any applicable Law may be deemed
to be interest with respect to this lending transaction, for the purpose of any
applicable Law that may limit the maximum amount of interest to be charged with
respect to this lending transaction, shall be payable by Borrowers as, and shall
be deemed to be, additional interest and for such purposes only, the agreed upon
and “contracted for rate of interest” of this lending transaction shall be
deemed to be increased by the rate of interest resulting from the inclusion of
the Additional Sums.

                    (c)      It is the intent of the parties to comply with
Applicable Usury Law. Accordingly, it is agreed that notwithstanding any
provisions to the contrary in the Loan Documents, or in any of the documents
securing payment hereof or otherwise relating hereto, in no event shall the Loan
Documents or such other documents require the payment or permit the collection
of interest in excess of the Maximum Rate permitted by Applicable Usury Law. In
the event (i) any such excess of interest otherwise would be contracted for,
charged or received from Borrowers or otherwise in connection with the Loans or
other Indebtedness, or (ii) the Maturity Date is accelerated in whole or in
part, or (iii) all or part of the principal or interest of the Loans shall be
prepaid, so that under any of such circumstances the amount of interest
contracted for, charged or received in connection with the Loans, would exceed
the Maximum Rate permitted by Applicable Usury Law, then in any such event (1)
the provisions of this paragraph shall govern and control, (2) neither any
Borrower, any Guarantor nor any other Person now or hereafter liable for the
payment of any Indebtedness will be obligated to pay the amount of such interest
to the extent that it is in excess of the Maximum Rate, (3) any such excess
which may have been collected shall be either applied as a credit against the
then unpaid principal amount of the Indebtedness or refunded to Borrowers, at
Lenders' option, and (4) the effective rate of interest will be automatically
reduced to the Maximum Rate. It is further agreed, without limiting the
generality of the foregoing, that to the extent permitted by Applicable Usury
Law, (i) all calculations of interest which are made for the purpose of
determining whether such rate would exceed the Maximum Rate shall be made by
amortizing, prorating, allocating and spreading during the period of the full
stated term of the Loans, all interest at any time contracted for, charged or
received from Borrowers or otherwise in connection with the Loans; and (ii) in
the event that the effective rate of interest on the Loans should at any time
exceed the Maximum Rate, such excess interest that would otherwise have been
collected had there been no ceiling imposed by Applicable Usury Law shall be
paid to Administrative Agent, for the benefit of the Lender Parties, from time
to time, if and when the effective interest rate on the Loans otherwise falls
below the Maximum Rate, to the extent that interest paid to the date of
calculation does not exceed the Maximum Rate, until the entire amount of
interest which would have otherwise been collected had there been no ceiling
imposed by Applicable Usury Law has been paid in full. Borrowers further agree
that should the Maximum Rate be increased at any time hereafter because of a
change in the Law, then to the extent not prohibited by Applicable Usury Law,
such

23

--------------------------------------------------------------------------------

increases shall apply to all Indebtedness evidenced hereby regardless of when
incurred; but, again to the extent not prohibited by Applicable Usury Law,
should the Maximum Rate be decreased because of a change in the Law, such
decreases shall not apply to the Indebtedness evidenced hereby regardless of
when incurred.

          Section 2.10.      INTEREST AFTER DEFAULT. Upon the occurrence and
during the continuation of an Event of Default, and without notice or demand to
Borrowers, Borrowers shall pay interest on the daily outstanding balance of the
Loans at a rate per annum which is six percent (6%) in excess of the Applicable
Stated Interest Rate (the “Default Rate”); provided, however, the Default Rate
shall never exceed the Maximum Rate.

          Section 2.11.      APPLICATION OF PAYMENTS. The amount of all payments
to or amounts received by Administrative Agent consisting of the proceeds of
Receivables (including proceeds in respect of Eligible Receivables and payments
received in the Collection Accounts pursuant to Section 3.9 hereof) shall be
applied to the extent applicable under this Agreement:

                              (i)      first, to any fees and expenses due to
Lender Parties hereunder;

                              (ii)      then, to any fees and expenses
(including, without limitation, any legal fees and expenses) of either
Custodian;

                              (iii)      then, to any fees and expenses
(including, without limitation, any legal fees and expenses) of any third party
back-up servicer (if applicable) of the Receivables;

                              (iv)      then, to accrued and unpaid interest
through the date of such payment (other than interest accrued on account of the
Term Loan), including any interest calculated at the Default Rate in accordance
with Section 2.8 hereof;

                              (v)      then, to the unpaid principal balance of
the Receivables Loans and the Inventory Loans, as applicable, in an amount
sufficient to cure any Receivables Overadvance or Inventory Overadvance;

                              (vi)      then, to the unpaid principal balance of
the Receivables Loan;

                              (vii)      then, to the unpaid principal balance
of the Inventory Loan;

                              (viii)      then, to accrued and unpaid interest
on account of the Term Loan (but not accrued and unpaid Deferred Term Loan
Interest until after January 31, 2010);

                              (ix)      then, if on or after May 1, 2010, to all
or any portion of the Term Loan which is due and unpaid or past-due; and

24

--------------------------------------------------------------------------------

                              (x)      last, so long as no Default or Event of
Default shall have occurred and be continuing, the remaining balance, if any,
shall be transferred to the Operating Account for the benefit of the Borrowers;

provided, however, that if such Receivables are on account of Consumer Loan
Documents acquired by Carbiz AQ pursuant to the Asset Purchase Agreement, or
such Receivables (or any other proceeds) arise from the sale of Calcott
Automobile Inventory (whether or not in the ordinary course of business), the
proceeds of such Receivables (and any other proceeds from such sale of Calcott
Automobile Inventory) shall be applied to the Indebtedness in the following
order of priority: first pursuant to clause (i) above, then pursuant to clause
(ii) above, then pursuant to clause (iii) above, then pursuant to clause (viii)
above, then to the outstanding principal balance of the Term Loan (applied to
the remaining scheduled installments thereof in inverse order of maturity if
such application is made on or after May 1, 2010), then pursuant to clause (iv)
above, then pursuant to clause (v) above, then pursuant to clause (vi) above,
then pursuant to clause (vii) above, and last pursuant to clause (x) above;
provided, further, that upon the occurrence and during the continuance of an
Event of Default, any and all proceeds of Receivables shall be applied to the
Indebtedness in such order of priority as Administrative Agent in its sole
discretion may determine.

In calculating interest and applying payments as set forth above; (a) interest
shall be calculated and collected through the date a payment is actually applied
thereto under the terms of this Agreement; (b) interest on the outstanding
balance shall be charged during any grace period permitted hereunder; (c) on the
sixth (6th) day of each calendar month, at Administrative Agent’s option, all
accrued and unpaid interest and other charges provided for hereunder as of the
last day of the preceding calendar month shall be added to the principal balance
of the applicable Loans; and (d) to the extent that any Borrower, any other
Related Party, JV Partner or a Validity Guarantor makes a payment or any Lender
Party receives any payment or proceeds of the Collateral for Borrowers’ benefit
that is subsequently invalidated, set aside or required to be repaid to any
other Person, then, to such extent, the obligations intended to be satisfied
shall be revived and continue as if such payment or proceeds had not been
received by such Lender Party and the outstanding balance of the Indebtedness
may be adjusted as Administrative Agent, in its sole discretion, deems
appropriate under the circumstances.

          Section 2.12.      FEES. The Borrowers shall pay to the Administrative
Agent, for the account of Initial Lender, a commitment fee (the “Commitment
Fee”) as set forth in Section 2.12 of Schedule A attached hereto, which
Commitment Fee shall be fully earned and due and payable on the Closing Date.

          Section 2.13.      CAPITAL REIMBURSEMENT. If either (a) the
introduction or implementation after the date hereof of or the compliance with
or any change after the date hereof in or in the interpretation of any Law
regarding capital adequacy, or (b) the introduction or implementation after the
date hereof of or the compliance with any request, directive or guideline issued
after the date hereof from any central bank or other governmental authority
(whether or not having the force of Law) regarding capital requirements has or
would have the effect of reducing the rate of return on any Lender’s capital, or
on the capital of any corporation controlling such Lender, as a consequence of
the Loans made by such Lender, to a level below

25

--------------------------------------------------------------------------------

that which such Lender or such corporation could have achieved but for such
change (taking into consideration such Lender’s policies and the policies of any
such corporation with respect to capital adequacy), then from time to time
Borrowers will pay to such Lender, within ten (10) Business Days of demand
therefore by such Lender, such additional amount or amounts as will compensate
such Lender for such reduction. In determining such amount or amounts, a Lender
may use any reasonable averaging or attribution methods. Any such demand by a
Lender shall include a brief summary description, in reasonable detail, of the
basis for such demand.

          Section 2.14.      [Reserved].

          Section 2.15.      TAXES. All payments of principal and interest on
the Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp,
documentary, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by a Lender Party’s net income by the jurisdiction under
which such Lender Party is organized or conducts business (other than solely as
the result of entering into any of the Loan Documents or taking any action
thereunder) (all non-excluded items being called “Taxes”). If any withholding or
deduction from any payment to be made by a Borrower hereunder is required in
respect of any Taxes pursuant to any applicable Law, then Borrowers will: (i)
pay directly to the relevant authority the full amount required to be so
withheld or deducted; (ii) promptly forward to Administrative Agent an official
receipt or other documentation reasonably satisfactory to Administrative Agent
evidencing such payment to such authority; and (iii) pay to Administrative Agent
for the account of the Lender Parties such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Lender Parties
will equal the full amount the Lender Parties would have received had no such
withholding or deduction been required. If any Taxes are directly asserted
against any Lender Party with respect to any payment received by such Lender
Party hereunder, such Lender Party may pay such Taxes and Borrowers will
promptly pay such additional amounts (including any penalty, interest or
expense) as is necessary in order that the net amount received by such Lender
Party after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount such Lender Party would have received had such
Taxes not been asserted so long as such amounts have accrued on or after the day
which is two hundred seventy (270) days prior to the date on which such Lender
Party first made demand therefor. If Borrowers fail to pay any Taxes when due to
the appropriate taxing authority or fails to remit to Administrative Agent, for
the account of the respective Lender Parties, the required receipts or other
required documentary evidence, Borrowers shall indemnify the Lender Parties for
any incremental Taxes, interest or penalties that may become payable by any
Lender Party as a result of any such failure.

ARTICLE 3
SECURITY

          Section 3.1.      SECURITY INTEREST. To secure the prompt payment to
Lender Parties of the Indebtedness and any and all other obligations owed by
Borrowers to Lender Parties, whether now existing or hereinafter arising, each
Borrower hereby irrevocably grants to Administrative Agent and Additional
Collateral Agent, in each case for the benefit of the Lender

26

--------------------------------------------------------------------------------

Parties, a first and continuing security interest in all of the following
property, whether now owned or existing or hereafter acquired, of such Borrower:
all assets of such Borrower, including all Accounts, Automobile Inventory,
chattel paper, commercial tort claims set forth on Section 3.1 to Schedule A
hereto, deposit accounts and other bank accounts wherever maintained and
established (and all funds at any time paid, deposited, credited or held in such
accounts), documents, equipment, fixtures, general intangibles, goods,
instruments, inventory, investment property, letter-of-credit rights, software
(for purposes of this definition of Collateral only, “software” shall have the
meaning provided in Article 9 of the UCC), supporting obligations, contract
rights and all books and records related to the foregoing and all proceeds
(including, without limitation, “proceeds” as defined in Article 9 of the UCC)
of any of the foregoing, including without limitation interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for or on account of the sale
or other disposition of any or all of the foregoing, and all additions and
accessions to any of the foregoing (the foregoing, together with any other asset
in which a Borrower or other Person shall grant a security interest to
Administrative Agent and/or Additional Collateral Agent, for the benefit of the
Lender Parties, to secure the Indebtedness, collectively, the “Collateral”).
Without limiting the foregoing, the Collateral shall include, without
limitation, the following:

                    (a)      All right, title and interest of the Borrowers in
and to the Receivables and the underlying Consumer Loan Documents related
thereto;

                    (b)      All right, title and interest of the Borrowers in
and to all other property whether now or hereafter owned, acquired or held by
the Borrowers which secure (or constitute collateral for) any of the Receivables
and Consumer Loan Documents or other instruments or agreements which evidence
any of the Receivables, including without limitation, all right, title and
interest in and to all financing statements perfecting such security interests
in any of the foregoing;

                    (c)      All right, title and interest of the Borrowers in
and to all guaranties and other instruments by which any Person guarantees the
payment or performance of the Receivables;

                    (d)      All right, title and interest of the Borrowers in
and to all insurance policies pertaining to or obtained by any Account Debtor or
the Borrower in connection with, or arising out of, any Consumer Loan Document;

                    (e)      All right, title and interest of the Borrowers in
and to all commitments and other agreements to purchase any Receivables;

                    (f)      All right, title and interest of the Borrowers in
and to all collections on, and proceeds of or from, any and all of the
foregoing;

                    (g)      All files, surveys, certificates, correspondence,
appraisals, computer programs, software, tapes, discs, cards, accounting
records, and other records, information, and

27

--------------------------------------------------------------------------------

data of the Borrowers relating to the Receivables (including all information,
data, programs, tapes, discs and cards necessary to administer and service such
Receivables);

                    (h)      All contract rights, accounts, rights to payment of
money, and general intangibles, relating to such documents and contracts
described in (a) through (g) above and as to all such Collateral described in
(a) through this subparagraph (h) whether now existing or hereafter at any time
acquired or arising;

                    (i)      Borrowers’ now existing or hereafter arising rights
to service, administer and/or collect on the Receivables and all rights to the
payment of money on account of such servicing, administration and/or collection
activities;

                    (j)      All monies, securities and property, now or
hereafter held, received by, entrusted to, or in the possession or under the
control of the Administrative Agent, for the benefit of the Lender Parties, or a
bailee of the Administrative Agent, for the benefit of the Lender Parties, and
all investment property now or hereafter owned by Borrowers;

                    (k)      All accessions to, substitutions for and all
replacements, products and proceeds of the foregoing, including, without
limitation, proceeds of insurance policies (including but not limited to claims
paid and premium refunds); and

                    (l)      All books and records (including, without
limitation, customer lists, credit files, tapes, ledger cards, computer software
and hardware, electronic data processing software, computer printouts and other
computer materials and records) of Borrowers evidencing or containing
information regarding any of the foregoing.

The Borrowers will supplement this Agreement from time to time at Administrative
Agent’s request to grant the Administrative Agent, for the benefit of the Lender
Parties, a security interest in all commercial tort claims that the Borrowers
may at any time have against any Person. The parties hereto hereby acknowledge
and agree that the Administrative Agent and the Additional Collateral Agent are
both beneficiaries of the grants of liens and security interests hereunder and
that such liens and security interests may be perfected by Administrative Agent,
Additional Collateral Agent or both, and in any event regardless of the manner
of perfection and regardless whether such liens or security interests are
granted to or perfected by Administrative Agent, Additional Collateral Agent or
both, such liens and security interests shall constitute first priority
perfected liens and security interests securing all of the Indebtedness.

          Section 3.2.      COLLATERAL ASSIGNMENT OF CONSUMER LOAN DOCUMENTS AND
AUTO TITLE. Each Borrower hereby collaterally assigns to the Administrative
Agent and Additional Collateral Agent, in each case for the benefit of the
Lender Parties, all of such Borrower’s right and title to and interest in, to
and under (but not any obligations under) the Consumer Loan Documents and each
Auto Title related to each Receivable and all other agreements, documents and
instruments related to any of the foregoing (collectively, the “Assigned
Documents”). Each Borrower confirms and agrees that the Administrative Agent and
Additional Collateral Agent (or any designee thereof), following an Event of
Default, shall, at its option, have the sole right to enforce such Borrower’s
rights and

28

--------------------------------------------------------------------------------

remedies under each Assigned Document, but without any obligation on the part of
the Administrative Agent, the other Lender Parties or any of their respective
affiliates to perform any of the obligations of Borrower under any such Assigned
Document.

          Section 3.3.      FINANCING STATEMENTS AND FURTHER ASSURANCES.

                    (a)      Each Borrower hereby authorizes Administrative
Agent and Additional Collateral Agent to file UCC-1 Financing Statements with
respect to the Collateral, and any amendments or continuations relating thereto,
which UCC-1 Financing Statements may describe the Collateral as “all present and
future assets of the Debtor” or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code. Borrowers shall not allow any
financing statement or notice of assignment of any Receivables, other than those
filed in favor of Administrative Agent or Additional Collateral Agent, the
Trafalgar Subordinated Lender(s) and the holders of Liens permitted pursuant to
Section 6.2(a) hereof, to be on file in any public office covering any
Collateral, proceeds thereof or other matters subject to the security interest
granted to Administrative Agent and Additional Collateral Agent (for the benefit
of the Lender Parties).

                    (b)      Borrowers hereby agree to deliver to Administrative
Agent, at such places as Administrative Agent may reasonably designate, (i)
schedules executed by Borrowers, listing the Receivables and fully and correctly
specifying in adequate detail the aggregate unmatured unpaid face amount of each
Receivable and the amount of the deferred installments thereof falling due each
month and (ii) schedules executed by the Borrowers, listing the Automobile
Inventory and specifying in adequate detail each Borrower’s cost basis and
current NADA trade in value with respect thereto. These schedules shall be in
form and tenor satisfactory to or supplied by Administrative Agent. All
schedules delivered and Collateral pledged to Administrative Agent and
Additional Collateral Agent, for the benefit of the Lender Parties, shall be
assigned to Administrative Agent and Additional Collateral Agent, for the
benefit of the Lender Parties.

                    (c)      Each Borrower shall, from time to time, at its
expense, promptly execute and deliver all further instruments, documents and
notices and take all further action that may be necessary, or that
Administrative Agent may reasonably request in order to create, perfect and
protect the Liens of Administrative Agent and Additional Collateral Agent in the
Collateral, or to enable Administrative Agent or Additional Collateral Agent to
exercise and enforce its rights and remedies hereunder or under any other Loan
Document with respect to any Collateral, including, without limitation, (i)
entering into deposit account control agreements, securities account control
agreements, intellectual property security agreements, collateral assignments of
lease, equity pledge agreements (including irrevocable proxies and assignments
separate from certificate) and assignments separate from certificate, in each
case in form and substance reasonably satisfactory to Administrative Agent, (ii)
delivering to Administrative Agent or Additional Collateral Agent, all original
instruments, certificated securities and other assets, perfection of a Lien with
respect to which may be perfected by possession under applicable law, together
with any assignments separate from certificates and allonges ancillary thereto
and (iii) providing Administrative Agent or Additional Collateral Agent with
“control” (as such term is defined in any applicable uniform commercial code)
over any Collateral, a Lien with respect to

29

--------------------------------------------------------------------------------

which may be perfected by “control”, pursuant to documentation in form and
substance reasonably satisfactory to Administrative Agent.

          Section 3.4.      DELIVERY OF RECEIVABLES; INSTRUMENTS, DOCUMENTS,
ETC.

                    (a)      Each Borrower hereby agrees to deliver to the
applicable Custodian (i) the original Consumer Loan Documents evidencing each
Receivable, and the executed application for title within five (5) Business Days
after such Consumer Loan Documents are executed and delivered to such Borrower
by the applicable Account Debtor and the Receivable is created, (ii) the
original Auto Title within five (5) Business Days after issuance by the
applicable state to such Borrower reflecting such Borrower, Additional
Collateral Agent and Administrative Agent as lien holder on the vehicle securing
such Receivable (with respect to listing Additional Collateral Agent and
Administrative Agent as lien holder, only with respect to Receivables arising
after the date hereof), and (iii) if an original Auto Title has not yet been
issued by the applicable state reflecting such Borrower, Additional Collateral
Agent and Administrative Agent as lien holder, any applicable, “Title
Guaranties,” “Title Applications” or “Title Receipts” (as such terms are defined
in the Existing Carbiz Custodian Agreement) within five (5) Business Days after
such Borrower’s receipt of same, each in accordance with the applicable
Custodian Agreement. All Receivables shall, regardless of their location, be
deemed to be under Administrative Agent’s and Additional Collateral Agent’s (for
the benefit of itself and the Lender Parties) dominion and control (with files
so labeled) and deemed to be in Administrative Agent’s and Additional Collateral
Agent’s (for the benefit of itself and the Lender Parties’) possession. For
purposes of this Section 3.4(a) the term “applicable Custodian” shall mean the
Custodian under the Existing Carbiz Custodian Agreement unless the applicable
Receivable (and related Consumer Loan Documents) was acquired by Carbiz AQ
pursuant to the Asset Purchase Agreement or arises (whether now or in the
future) from a transaction involving Calcott Automobile Inventory, in which case
the term “applicable Custodian” shall mean the Custodian under the Carbiz AQ
Custodian Agreement.

                    (b)      Each Borrower hereby agrees to deliver to the
applicable Custodian (or cause to be delivered to the applicable Custodian),
within five (5) Business Day’s of such Borrower’s acquisition of such Automobile
Inventory, (i) the original Auto Title evidencing each such item of Automobile
Inventory reflecting Additional Collateral Agent and Administrative Agent as
lien holder of record (with respect to listing Additional Collateral Agent and
Administrative Agent as lien holder, only with respect to Automobile Inventory
acquired after the date hereof), or (ii) if an original Auto Title has not yet
been issued by the applicable state, any applicable, “Title Guaranties,” “Title
Applications” or “Title Receipts” (as such terms are defined in the Existing
Carbiz Custodian Agreement) obtained in connection with the acquisition of such
Automobile Inventory, in each case, in accordance with the applicable Custodian
Agreement. For purposes of this Section 3.4(b) the term “applicable Custodian”
shall mean the Custodian under the Existing Carbiz Custodian Agreement except
with respect to Calcott Automobile Inventory (whenever acquired or reacquired by
a Borrower), in which case the “applicable Custodian” shall be the Custodian
under the Carbiz AQ Custodian Agreement.

30

--------------------------------------------------------------------------------

                    (c)      Each Borrower shall deliver and pledge to the
Administrative Agent, Additional Collateral Agent or any of their agents any and
all other Instruments, negotiable Documents, Chattel Paper and certificated
securities (that are not Consumer Loan Documents) duly endorsed and/or
accompanied by such instruments of assignment and transfer executed by such
Borrower, in such form and substance as the Administrative Agent may reasonably
request, including the updated report of subsequent Title submitted to replace
the executed application for Title.

          Section 3.5.      FAILURE TO DELIVER. Failure to deliver physical
possession of any instruments, documents or writings in respect of any
Receivable to Administrative Agent or Additional Collateral Agent (including the
applicable Custodian, as custodian and bailee for the Administrative Agent and
Additional Collateral Agent) shall not invalidate Administrative Agent's or
Additional Collateral Agent’s security interest, for the benefit of the Lender
Parties, therein. To the extent that possession may be required by applicable
law for the perfection of Administrative Agent's and Additional Collateral
Agent’s (for the benefit of the Lender Parties) security interest, the original
chattel paper and instruments representing the Receivables so held by a Borrower
shall be deemed to be held by Administrative Agent and Additional Collateral
Agent, although kept by such Borrower as the custodial agent of Administrative
Agent, Additional Collateral Agent and the Lender Parties.

          Section 3.6.      NOTICE OF SECURITY INTEREST AND COLLATERAL
ASSIGNMENT. All contracts, documents or instruments representing or evidencing a
Receivable shall contain (by way of stamp or other method reasonably
satisfactory to Administrative Agent) the following language: “THIS DOCUMENT IS
SUBJECT TO A SECURITY INTEREST IN FAVOR OF, AND PLEDGED AS COLLATERAL TO SWC
SERVICES, LLC, AS ADMINISTRATIVE AGENT, AND AGM, LLC, AS ADDITIONAL COLLATERAL
AGENT, FOR THE BENEFIT OF THEMSELVES AND CERTAIN LENDERS. THE CREATION OF ANY
SUBSEQUENT SECURITY INTEREST IN THIS DOCUMENT VIOLATES THE RIGHTS OF THE
ADMINISTRATIVE AGENT, ADDITIONAL COLLATERAL AGENT AND LENDERS.”

          Section 3.7.      RECORDS AND INSPECTIONS. Related Parties shall at
all times keep complete and accurate records pertaining to the Collateral, which
records shall be current on a daily basis and located only at the locations set
forth in Section 3.7 of Schedule A attached hereto. Administrative Agent and
Additional Collateral Agent, by or through any of their officers, agents,
employees, attorneys or accountants, shall have the right to enter any such
locations, at any reasonable time or times during regular business hours, for so
long as Administrative Agent or Additional Collateral Agent may desire, to
inspect the Collateral and to inspect, audit and make extractions or copies from
the books, records, journals, orders, receipts, correspondence or other data
relating to the Collateral or this Agreement.

         Section 3.8.      COLLECTION. Subject to Section 3.9, Borrowers agree
at their own expense to promptly and diligently collect each installment of all
Receivables in trust for the exclusive account of Administrative Agent and
Additional Collateral Agent, for the benefit of the Lender Parties, to hold
Lender Parties harmless from any and all loss, damage, penalty, liability, fine
or expense arising from such collection by Borrowers or their agents, and to
faithfully

31

--------------------------------------------------------------------------------

account therefor to Administrative Agent and Additional Collateral Agent. Upon
the occurrence of a Default or an Event of Default, Administrative Agent and
Additional Collateral Agent each expressly retains the unqualified right at any
time it so elects to take over the collection of the Receivables directly
(through an agent of such Person or otherwise).

          Section 3.9.      COLLECTION ACCOUNTS. Borrowers shall ensure that all
collections of Receivables (including, without limitation, all scheduled
payments, all prepayments, all overdue payments, all insurance proceeds,
recoveries and all cash receipts and proceeds in respect of the underlying
automobile securing the Receivables), all other amounts remitted by any Account
Debtor, an insurer, any other Person making a payment on a Receivable or in
connection with proceeds of the underlying automobile securing such Receivable,
the proceeds of sales of Automobile Inventory and the proceeds of all other
Collateral are deposited into a Collection Account within one (1) Business Day
of receipt thereof. Borrowers shall cause all payments of Receivables and other
proceeds of the sale of Automobile Inventory and other Collateral to be
deposited into a Collection Account. Until such time as any Receivables
collections or other proceeds of Collateral are deposited by the Borrowers into
the applicable Collection Account, such collections and proceeds shall be held
in trust for the benefit of Administrative Agent and the other Lender Parties.
The Collection Accounts shall be swept automatically on a weekly basis and the
depository bank maintaining a Collection Account will wire, or otherwise
transfer, in immediately available funds, all funds received or deposited into
such Collection Account (other than $300 or such other nominal amount in each
account which the depository bank may require to be held as a compensating
balance) to the Payment Account or such other bank account as Administrative
Agent or Additional Collateral Agent, as the case may be, may from time to time
designate for such purpose. Borrowers hereby confirm and agree that all amounts
deposited in the Collection Accounts and any other funds received and collected
by Administrative Agent or Additional Collateral Agent, whether as proceeds of
Collateral or otherwise, shall constitute Collateral. Notwithstanding and
without limiting any other provision of this Agreement or any of the other Loan
Documents, Administrative Agent shall apply all funds transferred from the
Collection Accounts into the Payment Account or other bank account designated by
Administrative Agent or Additional Collateral Agent pursuant to this Section 3.9
as set forth in Section 2.11 hereof and subject to the clearance period set
forth in Section 2.5 hereof. If a credit balance exists with respect to the
Collection Accounts as the result of collections of Receivables or proceeds of
other Collateral pursuant to the terms and conditions of this Section 3.9, such
credit balance shall not accrue interest in favor of the Borrowers, but shall,
subject to the terms of Section 2.11 hereof, be available to Borrowers in
accordance with the terms of this Agreement. All funds transferred from the
Collection Accounts into the Payment Account or other bank account designated by
Administrative Agent or Additional Collateral Agent pursuant to this Section 3.9
shall be applied to reduce the Indebtedness (or be made available to Borrowers
in accordance with Section 2.11 hereof), but, for purposes of calculating
interest hereunder, shall be subject to a four (4) Business Day clearance
period. All Items deposited in the Collection Accounts shall be subject to final
payment. If any such Item is returned uncollected, the Borrowers will
immediately pay the Administrative Agent, for the account of the Lender Parties,
or, for Items deposited in the Collection Accounts, the bank maintaining such
account, the amount of that Item, or such bank at its discretion may charge any
uncollected Item to the Borrowers’ commercial account or other account. The
Borrowers shall be liable as an endorser on all Items deposited in the
Collection Accounts, whether or not in fact

32

--------------------------------------------------------------------------------

endorsed by Borrowers. Upon Administrative Agent’s or Additional Collateral
Agent’s request any time following the occurrence of an Event of Default,
Borrowers agree to establish and maintain a lockbox with a bank acceptable to
Administrative Agent or Additional Collateral Agent and to execute with such
bank a lockbox agreement acceptable to Administrative Agent or Additional
Collateral Agent, as applicable, in its sole discretion. Thereafter, Borrowers
shall ensure that all collections of Receivables and the proceeds of other
Collateral are paid directly by the Account Debtors to the lockbox and to the
extent that any Receivables collections or other proceeds of Collateral are not
sent directly to the lockbox but are received by a Borrower, such collections
and proceeds shall be held in trust for the benefit of Administrative Agent and
Additional Collateral Agent and within one (1) Business Day of receipt thereof
shall be remitted via overnight mail to the Administrative Agent for deposit, in
the form received, to the lockbox

          Section 3.10.      PROTECTION OF RECEIVABLE RECORDS AND MANAGEMENT OF
RECEIVABLES INFORMATION. Borrowers hereby agree to take the following protective
actions to prevent destruction of the Collateral and records pertaining to the
Collateral: (i) if a Borrower maintains its Collateral records on a manual
system such records shall be kept in a fire proof cabinet or on no less than a
monthly basis, a record of all payments on Receivables and all other matters
relating to the Collateral shall be placed in an off site safety deposit box
(and Administrative Agent shall have access to such safety deposit box); or (ii)
if the Collateral records are computerized, Borrowers agree to create a tape or
diskette “back-up” of the computerized information and upon the request of
Administrative Agent, provide Administrative Agent with a tape or diskette copy
of such “back-up” information. Without limiting the foregoing, if the Borrowers
have purchased a software license for an internet based payment system, or use a
proprietary electronic payment system, and Borrowers have implemented any such
payment system, then (i) Borrowers shall grant to Administrative Agent full
access rights to such software and payment system, including but not limited to
passwords and login information with offsite internet access capability, if
available, (ii) Borrowers shall authorize and instruct the provider of such
software to provide Administrative Agent, at its request, with all back-up
materials and information for such payment system and (iii) in the event that
such provider of software becomes unable to provide such service to Borrowers,
Borrowers will immediately obtain another such internet based payment service
that provides equivalent software and access rights to Borrowers and
Administrative Agent, including but not limited to full access rights to
Administrative Agent and back-up materials and information as requested by
Administrative Agent.

          Section 3.11.      USE OF PROCEEDS. Borrowers shall use the proceeds
of the Loans in the ordinary course of business, solely in its operations for
working capital, refinancing on the Closing Date of Liabilities, payments to
Lender Parties hereunder or as set forth in Section 3.11 of Schedule A.

          Section 3.12.      RETURN OF COLLATERAL. Upon the payment in full of
any Receivable to which the written documents evidencing such Receivable are
held by Administrative Agent, Additional Collateral Agent or a Custodian,
Borrowers shall submit a request to the Administrative Agent or Additional
Collateral Agent, as applicable, for the return of such documents pursuant to a
Request For Return of Collateral Form, a copy of which is attached hereto as
Exhibit B (and shall additionally submit all requests required of it under the

33

--------------------------------------------------------------------------------

applicable Custodian Agreement to the respective Custodian) and Administrative
Agent or Additional Collateral Agent, as applicable, shall return (or cause the
appropriate Custodian to return) such documents within five (5) Business Days
after receipt of such request.

          Section 3.13.      COLLATERAL REPRESENTATIONS, WARRANTIES, AND
COVENANTS. The Borrowers jointly and severally represent and warrant to, and
covenant with, Administrative Agent, for the benefit of the Lender Parties, as
follows:

                    (a)      The Borrowers have good and marketable title to all
of the Collateral and the Borrowers have rights in and the power to transfer the
Collateral in which they purport to grant a security interest pursuant to
Section 3.1 hereof (subject, with respect to after acquired Collateral, to
Borrowers’ acquiring the same) and no Lien other than Liens permitted under
Section 6.2(a) hereof exists or shall exist upon such Collateral at any time;

                    (b)      This Agreement is effective to create in favor of
Administrative Agent and Additional Collateral Agent, for the benefit of the
Lender Parties, a valid security interest in and Lien upon all of the Borrowers’
right, title and interest in and to the Collateral, and, upon the filing of
appropriate Uniform Commercial Code financing statements in the jurisdictions
listed on Section 3.13(b) of Schedule A attached hereto and, with respect to
patents, trademarks and copyrights (if any) of the Borrowers, the filing with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable, such security interest and Liens shall be duly perfected
in all the Collateral (other than Instruments not constituting Chattel Paper),
and upon delivery of the Instruments to Administrative Agent or Additional
Collateral Agent or one of their agents (including, a Custodian with respect to
Consumer Loan Documentation), duly endorsed by Debtor or accompanied by
appropriate instruments of transfer duly executed by the applicable Borrower,
the security interest and Liens in the Instruments shall be duly perfected;

                    (c)      All of the Equipment, Automobile Inventory,
Inventory and Goods of Borrowers are located at the places as specified on
Section 5.1(n) of Schedule A attached hereto and, except for Consumer Loan
Documentation in the possession of a Custodian, none of the Collateral is in the
possession of any bailee, warehousemen, processor or consignee;

                    (d)      No Borrower owns any registered copyrights, patents
or trademarks except for those copyrights, patents and trademarks described on
Section 3.13(d) of Schedule A, none of which have been adjudged invalid or
unenforceable or have been canceled, in whole or in part, or are not presently
subsisting, and each of such copyrights, patents and trademarks are valid and
enforceable. The applicable Borrower identified on Section 3.13(d) of Schedule A
is the sole and exclusive owner of the entire and unencumbered right, title and
interest in and to each of such copyrights, patents and trademarks, free and
clear of any liens, charges and encumbrances, including without limitation
licenses, shop rights and covenants by Borrowers not to sue third persons. No
Borrower has any notice of any suits or actions commenced or threatened with
reference to such registered copyrights, patents or trademarks, or any claim of
intellectual property infringement with respect to any intellectual property
used by the Borrowers in the operation of their respective businesses. If any
Borrower shall (i) obtain rights to any new patentable inventions, any
registered copyrights, trademarks or any patents, or (ii) become

34

--------------------------------------------------------------------------------

entitled to the benefit of any registered copyrights or trademarks or any
patents or any improvement on any patent, the provisions of this Agreement above
shall automatically apply thereto and such Borrower shall give to Administrative
Agent prompt written notice thereof. Borrowers shall have the duty, subject to
the exercise of their reasonable business judgment, (i) to prosecute diligently
any patent, trademark, or service mark applications pending as of the date
hereof or hereafter, (ii) to make application on unpatented but patentable
inventions and on trademarks, copyrights and service marks, as appropriate,
(iii) to preserve and maintain all rights in copyrights, trademarks or any
patents, to the extent material to the operations of the business of any
Borrower and (iv) to ensure that the copyrights, trademarks or any patents used
by any Borrower are and remain enforceable, to the extent material to the
operations of the business of any Borrower. Subject to the exercise of the
Borrowers’ reasonable business judgment, no Borrower shall abandon any right to
file a patent, trademark or service mark application, or abandon any pending
patent, application or any other copyright, patent or trademark without the
written consent of Administrative Agent, which consent shall not be unreasonably
withheld.

                    (e)      Borrowers shall deliver to the Administrative Agent
an updated Section 3.13(b), 3.13(d), 3.13(f) and 5.1(n) of Schedule A within
five (5) days of any change thereto; provided, that delivery or receipt of such
subsequent disclosure shall not relieve or otherwise constitute a waiver by any
Lender Party or a cure of any Default or Event of Default resulting in
connection with the matters disclosed or a breach of the underlying covenant,
representation or warranty (regardless of such disclosure);

                    (f)      All depositary and other accounts maintained by
Borrowers and each Guarantor are described on Section 3.13(f) of Schedule A
hereto, which description includes for each such account the name of the Related
Party maintaining such account, the name, address and telephone and telecopy
numbers of the financial institution at which such account is maintained, the
account number and the account officer, if any, of such account. No Borrower or
Guarantor shall open any new accounts unless such Related Party shall have given
Administrative Agent and Additional Collateral Agent at least ten (10) Business
Days’ prior written notice of its intention to open any such new accounts.

                    (g)      Borrowers shall take any and all actions necessary
or reasonably requested by the Administrative Agent, from time to time, to (i)
cause the Administrative Agent and/or Additional Collateral Agent to obtain
exclusive control of any investment property owned by Borrowers in a manner
acceptable to Administrative Agent, and (ii) obtain from any issuers of
investment property and such other Persons, for the benefit of Administrative
Agent and/or Additional Collateral Agent, written confirmation of Administrative
Agent’s or Additional Collateral Agent’s control over such Investment Property.
For purposes of this Section 3.13(g), Administrative Agent or Additional
Collateral Agent, as applicable, shall have exclusive control of investment
property if (i) such investment property consists of certificated securities and
the applicable Borrower delivers such certificated securities to the
Administrative Agent or Additional Collateral Agent, respectively (with
appropriate endorsements if such certificated securities are in registered
form); (ii) such investment property consists of uncertificated securities and
either (x) the applicable Borrower delivers such uncertificated securities to
the Administrative Agent or Additional Collateral Agent, as applicable or (y)
the issuer thereof agrees, pursuant to documentation in form and substance
reasonably satisfactory to the

35

--------------------------------------------------------------------------------

Administrative Agent, that it shall comply with instructions originated by
Administrative Agent or Additional Collateral Agent, as applicable, without
further consent by such Borrower, and (iii) such investment property consists of
security entitlements and either (x) Administrative Agent or Additional
Collateral Agent, as applicable, becomes the entitlement holder thereof or (y)
the appropriate securities intermediary agrees, pursuant to documentation in
form and substance reasonably satisfactory to Administrative Agent, that it
shall comply with entitlement orders originated by Administrative Agent or
Additional Collateral Agent, as applicable, without further consent by any
Borrower.

          Section 3.14.      LENDER'S PAYMENT OF CLAIMS. Administrative Agent or
Additional Collateral Agent may, in such Person’s sole discretion, discharge or
obtain the release of any Lien asserted by any Person against the Collateral
(other than Liens permitted pursuant to Section 6.2 hereof). All sums paid by
Administrative Agent or Additional Collateral Agent in respect thereof shall be
payable, on demand, by Borrowers to Administrative Agent or Additional
Collateral Agent, as applicable, and shall be a part of the Indebtedness.

ARTICLE 4
CONDITIONS OF CLOSING; SUBSEQUENT ADVANCES

          Section 4.1.      INITIAL ADVANCE. The obligation of Lender Parties to
make the initial Loan Advance hereunder is subject to the fulfillment, to the
satisfaction of Administrative Agent, Lenders and their counsel, of each of the
following conditions prior to such initial Loan Advance:

                    (a)      Loan Documents. Administrative Agent shall have
received each of the following Loan Documents: (i) this Agreement executed by
the respective parties; (ii) Schedule A executed by the respective parties;
(iii) the initial Note(s) executed by Borrowers; (iv) each Guaranty Agreement
executed by the respective Guarantor, JV Partner or Validity Guarantor, as
applicable; (v) each Pledge Agreement executed by the applicable Related Party;
(vii) the Custodian Agreements executed by the applicable parties thereto;
(viii) the Account Control Agreements executed by the parties thereto; (ix) the
Trafalgar Subordination Agreement and Management Subordination Agreement each
executed by the parties thereto and each other Subordination Agreement(s)
executed by the holders of the Subordinated Debt (if any), the Borrowers and
Administrative Agent, and (x) such other documents, instruments and agreements
in connection herewith as Administrative Agent shall require, executed,
certified and/or acknowledged by such parties as Administrative Agent shall
designate.

                    (b)      Initial Payment. Administrative Agent shall have
received for the benefit of the Lenders Borrowers’ payment of the Commitment Fee
in immediately available funds.

                    (c)      Asset Purchase Agreement; Subordinated Debt
Financing. (i) The acquisition and related transactions under the Asset Purchase
Agreement and all agreements, documents and instruments executed in connection
therewith shall have closed concurrently with the closing of this Agreement, and
(ii) Administrative Agent shall have received evidence reasonably satisfactory
to it that the Borrowers have received (by wire transfer of immediately
available funds to the Operating Account listed as the “Primary Operating
Account” on Section

36

--------------------------------------------------------------------------------

2.1(c) of Schedule A hereto) not less than (A) $2,500,000 of cash proceeds from
the funding of the Trafalgar Subordinated Debt described in clauses (ii) and
(iii) of the definition thereof (net of transaction fees, costs and expenses
incurred in connection therewith) and (B) $600,000 of cash proceeds from the
funding of the Management Subordinated Debt (net of transaction fees, costs and
expenses incurred in connection therewith).

                    (d)      Outside Director. Carbiz AQ shall have modified its
charter documents to provide for the election of an Outside Director as required
by Section 6.8 hereof.

                    (e)      Charter Documents. Administrative Agent shall have
received copies of Borrowers’, each Guarantor’s and JV Partner’s charter
documents, certified by the appropriate official of such Person’s jurisdiction
of organization and Borrowers’, each Guarantor’s and JV Partner’s bylaws,
partnership agreement or operating agreement, as applicable, each as amended,
modified, or supplemented to the Closing Date and each certified by the
Secretary of the applicable Borrower, the applicable Guarantor and JV Partner,
respectively.

                    (f)      Good Standing. Administrative Agent shall have
received a good standing certificate with respect to each Borrower, each
Guarantor and JV Partner, dated within thirty (30) days of the Closing Date, by
the appropriate official of such Person’s jurisdiction of organization (unless
such jurisdiction does not issue such certificates), which certificates shall
indicate that each Borrower, the Guarantors and JV Partner are each in good
standing in such jurisdictions.

                    (g)      Foreign Qualification. Administrative Agent shall
have received certificates with respect to Borrower, each Guarantor and JV
Partner relating to such Person’s qualification to do business in each state
where such Person maintains assets or in which such Person’s failure to be duly
qualified or licensed would have a material adverse effect on its financial
condition or assets, each dated within thirty (30) days of the Closing Date,
issued by the appropriate official of each state and indicating that such Person
is qualified to do business in such state and in good standing.

                    (h)      Authorizing Resolutions and Incumbency.
Administrative Agent shall have received a certificate from the Secretary of
each Borrower, each Guarantor and JV Partner attesting to (i) the adoption of
resolutions of each respective Board of Directors, partners or members, as
applicable authorizing the borrowing of money from Lenders or the guaranty of
the Indebtedness, as the case may be, the pledge of and granting of Liens upon
its assets, and execution and delivery of this Agreement and the other Loan
Documents to which any such Person is a party, and authorizing specific officers
of such Person to execute same, and (ii) the authenticity of original specimen
signatures of such officers.

                    (i)      Property and Liability Insurance. Administrative
Agent shall have received the insurance certificates and certified copies of
policies required herein, along with a loss payable endorsement naming
Administrative Agent, for the benefit of the Lender Parties, as sole loss payee
and as additional insured, all in form and substance reasonably satisfactory to
Administrative Agent and its counsel.

37

--------------------------------------------------------------------------------

                    (j)      Searches; Certificates of Title. Administrative
Agent shall have received evidence reflecting the filing of its and Additional
Collateral Agent’s financing statements and other filings in such jurisdictions
as it shall determine, and shall have received certificates of title with
respect to the Collateral which shall have been duly executed in a manner
sufficient to perfect all of the security interests granted to Administrative
Agent and Additional Collateral Agent, for the benefit of the Lender Parties,
and shall have received other background reports and information with respect to
Borrowers, Guarantors, members of Borrowers’ senior management, the owners of
Borrowers, and any other Person who provides financial or collateral information
to the Administrative Agent or Additional Collateral Agent, which are
satisfactory to Administrative Agent, in Administrative Agent’s sole discretion.

                    (k)      Landlord Waivers. Administrative Agent shall have
received Landlord Waivers in form and substance satisfactory to Administrative
Agent from the lessors of all locations where any Collateral is located.

                    (l)      Opinion of Counsel. Administrative Agent shall have
received an opinion of Borrowers’ and Guarantors’ counsel, covering such matters
as Administrative Agent shall reasonably determine, which opinion shall be in
form and substance reasonably satisfactory to Administrative Agent.

                    (m)      Solvency Certificate. A signed certificate of the
Borrowers’ duly elected Chief Financial Officer concerning the solvency and
financial condition of the Borrowers, in form and substance reasonably
acceptable to Administrative Agent.

                    (n)      Collection Accounts. The Collection Accounts shall
have been established to the reasonable satisfaction of Administrative Agent and
Additional Collateral Agent in their sole discretion.

                    (o)      Investment Banking Fee. The Administrative Agent
shall have received evidence, in form and substance reasonably satisfactory to
Administrative Agent, of (i) the payment of all investment banking and similar
advisory fees and expenses to GVC Financial Services, LLC (which fees and
expenses Borrowers hereby represent to Administrative Agent and the Lenders to
be an amount not in excess of $875,000 in the aggregate) or (ii) satisfactory
arrangements for the payment of such fees and expenses from the initial proceeds
of the Loans on the Closing Date.

                    (p)      Custodian Deliverables. The Custodians shall have
received the applicable Consumer Loan Documents and all other documents,
instruments and writings required to be delivered to the Custodians hereunder
and under the Custodian Agreements and Administrative Agent shall have received
the Custodial Certificate from the Custodians relating thereto.

                    (q)      No Material Adverse Effect. No event or condition
has occurred since January 31, 2007, or is existing which has had or could
reasonably be expected to have (i) a material adverse effect on the business,
operations, results of operations, prospects, assets, liabilities or financial
condition of any Borrower or any Guarantor, or (ii) a material adverse

38

--------------------------------------------------------------------------------

effect on the ability of any Borrower or any Guarantor to perform its
obligations under the Loan Documents.

                    (r)      Cash Management System. Borrowers have established
cash management systems acceptable to the Administrative Agent and Additional
Collateral Agent, in iheir discretion.

                    (s)      Due Diligence. The Administrative Agent and the
Lender Parties shall have completed all business, legal and collateral due
diligence (including, without limitation, completion by the Administrative Agent
or its agents of an examination and inspection of the Collateral, Borrowers’
financial information including monthly projections, Borrowers’ historical
performance and background investigations of key members of management of the
Borrowers), and the results of such due diligence are satisfactory to the
Administrative Agent and the Lender Parties, in their sole discretion.

                    (t)      Litigation. There is no material action, suit,
proceeding or investigation pending or threatened against or affecting any
Related Party before or by any court, administrative agency or other
governmental authority, except as may be acceptable to Administrative Agent and
Initial Lender.

                    (u)      Other Matters. All other documents and legal
matters in connection with the transactions contemplated by this Agreement shall
have been delivered, executed and recorded and shall be in form and substance
reasonably satisfactory to Administrative Agent and its counsel.

          Section 4.2.      ALL ADVANCES. The obligation of any Lender to make
any Loan Advance hereunder (including the initial Loan Advance) shall be subject
to the further conditions precedent that, on and as of the date of such advance:
(a) the representations and warranties of each Borrower and each Guarantor set
forth in this Agreement and the other Loan Documents shall be accurate, before
and after giving effect to such advance or issuance and to the application of
any proceeds thereof; (b) no Default or Event of Default has occurred and is
continuing, or would result from such advance or issuance or from the
application of any proceeds thereof; (c) no material adverse change has occurred
in the Borrowers’ business, operations, financial condition, or assets or in the
prospect of repayment of the Indebtedness or the enforceability of the material
terms of any Loan Document; (d) the applicable Custodian shall have received (i)
the Consumer Loan Documents, all related Auto Titles (or, if applicable, “Title
Guaranties” or “Title Applications” and “Title Receipts” (as such terms are
defined in the Existing Carbiz Custodian Agreement)) and other documents,
instruments and writings related to each Receivable and (ii) the Auto Titles
(or, if applicable, “Title Guaranties” or “Title Applications” and “Title
Receipts”) and other documents, instruments and writings related to each
Automobile being financed by such advance and shall have provided a written
certification regarding receipt of same to Administrative Agent; (e)
Administrative Agent shall have received such other approvals, opinions or
documents as Administrative Agent shall reasonably request; and (f) Borrower
Representative shall have submitted to Administrative Agent a completed Request
for Advance in the form and substance of Exhibit A attached hereto, on or before
the Business Day preceding the date such advance is requested.

39

--------------------------------------------------------------------------------

          Section 4.3.      ALL ADVANCES TO CONSTITUTE ONE LOAN . All evidences
of credit, loans and advances made by a Lender to Borrowers under this Agreement
and any other documents or instruments executed in connection herewith shall
constitute one loan of such Lender, and all indebtedness and obligations of
Borrowers to Lender Parties under this Agreement and all other such documents
and instruments shall constitute Indebtedness secured by Administrative Agent's
and Additional Collateral Agent’s liens and security interests, for the benefit
of the Lender Parties, in all of the Collateral and by all other Liens
heretofore, now, or at any time or times hereafter granted by a Borrower to
Administrative Agent or Additional Collateral Agent, for the benefit of the
Lender Parties. Each Borrower agrees that all of the rights of Lender Parties
set forth in this Agreement shall apply to any modification of or supplement to
this Agreement and any other such documents and instruments.

          Section 4.4.      ADVANCES. Administrative Agent shall have the right
in Administrative Agent's discretion (but shall not be required), subject to
availability hereunder on behalf of and without notice to Borrowers, to make and
use Receivables Loan Advances and Inventory Loan Advances to pay Lender Parties
for any amounts due to Lender Parties pursuant to this Agreement or any other
Loan Document, or to cure any default hereunder, notwithstanding the expiration
of any applicable cure period (and Administrative Agent shall be deemed a Lender
hereunder with respect to any Loan Advance so made).

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BORROWER AND RELATED PARTIES.

          Section 5.1.      REPRESENTATIONS AND WARRANTIES. To confirm Lender
Parties’ understanding concerning the Borrowers and Related Parties and their
businesses, properties and obligations, and to induce Lender Parties to enter
into this Agreement and to extend credit hereunder, each Borrower and each
Guarantor party hereto hereby continuously, including at any time a Request for
Advance is provided to Administrative Agent, represents and warrants to Lender
Parties that, during the term of this Agreement and so long as any Indebtedness
remains outstanding:

                    (a)      Each Related Party is a corporation or limited
liability company, as applicable duly incorporated or organized, validly
existing and in good standing under the laws of the state of its incorporation
or organization, is duly qualified to do business and is in good standing as a
foreign corporation in all states where such qualification is required, has all
necessary company power and authority to enter into this Agreement and each of
the other Loan Documents to which it is a party and to perform all of its
obligations hereunder and thereunder.

                    (b)      Each Related Party operates its business only under
its legal name and the assumed names listed on Schedule 5.1(b) of Schedule A
attached hereto and except as set forth on Schedule 5.1(b) of Schedule A, has
not used any other assumed name or prior legal name for the operation of its
business activities for the previous seven (7) years.

                    (c)      Each Related Party and JV Partner has all requisite
right and power and is duly authorized and empowered to enter into, execute,
deliver and perform this Agreement and

40

--------------------------------------------------------------------------------

each other Loan Document to which it is a party and this Agreement and each
other Loan Document to which such Related Party is a party are the legal, valid
and binding obligations of such Related Party and are enforceable against such
Related Party in accordance with their terms.

                    (d)      Each Validity Guarantor is competent to enter into
its respective Validity Guaranty and to perform all of such Validity Guarantor's
obligations thereunder.

                    (e)      The execution, delivery and performance by each
Related Party of this Agreement and the other Loan Documents to which it is a
party does not and shall not (i) violate any provision of any Law, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to such Person; (ii) violate any provision of its charter
documents, bylaws, limited liability company agreement, operating agreement or
partnership agreement, as applicable; or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which such Person is a party or by which
it or any of its assets or properties may be bound or affected; and no Related
Party is in default of any such Law, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.

                    (f)      No consent, approval, license, exemption of or
filing or registration with, giving of notice to, or other authorization of or
by, any court, administrative agency or other governmental authority is or shall
be required in connection with the execution, delivery or performance by any
Related Party of this Agreement or any other Loan Document for the valid
consummation of the transactions contemplated hereby or thereby.

                    (g)      No event has occurred and is continuing which
constitutes a Default or an Event of Default. There is no action, suit,
proceeding or investigation pending or, to the knowledge of any Related Party,
threatened against or affecting any Related Party before or by any court,
administrative agency, other governmental authority or arbitrator of any kind
that brings into question the validity of the transactions contemplated hereby,
or that could reasonably be expected to result in any material adverse change in
the businesses, assets, properties or financial conditions of any Related Party.

                    (h)      No Related Party is in default in the payment of
any taxes levied or assessed against it or any of its assets or properties,
except for taxes being contested in good faith and by appropriate proceedings.

                    (i)      Each Related Party has good and marketable title to
its assets and properties as reflected in its financial statements furnished to
Administrative Agent.

                    (j)      Each of the financial statements furnished to
Administrative Agent by the Related Parties was prepared in accordance with GAAP
and fairly and accurately reflects their financial condition as of the date
thereof; and each Related Party hereby certifies that there have been no
material adverse changes in their condition, financial or otherwise, since the
date of such statements, and there are no known contingent liabilities not
provided for or disclosed in such statements.

41

--------------------------------------------------------------------------------

                    (k)      Neither this Agreement, any Availability Report or
any statement or document referred to herein or delivered to any Lender Party by
any Related Party contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements made herein or therein
not misleading.

                    (l)      Each Related Party has good, indefeasible and
merchantable title to and ownership of its respective Collateral, free and clear
of all Liens, except (i) those of Administrative Agent and Additional Collateral
Agent and (ii) Liens permitted pursuant to Section 6.2(a) hereof.

                    (m)      All books, records and documents relating to the
Collateral are and shall be genuine and in all respects what they purport to be;
the original amount and the unpaid balance of each Receivable shown on the books
and records of each Borrower and in the schedules represented as owing by each
Account Debtor is and shall be the correct amount actually owing or to be owing
by such Account Debtor at maturity; no Borrower or other Related Party has
knowledge of any fact which would impair the validity or collectibility of any
of the Receivables; and the payments shown to have been made by each Account
Debtor on the books and records of Borrowers shall reflect the amounts of and
dates on which said payments were actually made.

                    (n)      Each place of business of each Related Party is
only at the locations set forth in Section 5.1(n) of Schedule A attached hereto.
No Related Party shall begin or do business (either directly or through
subsidiaries) at other locations or cease to do business at any of the above
locations or at Borrowers’ principal place of business without first notifying
Administrative Agent.

                    (o)      The present value of all benefits vested under all
Plans of the Related Parties or any Commonly Controlled Entity (based on the
assumptions used to fund the Plans) did not, as of the last annual valuation
date (which in case of any Plan was not earlier than December 31, 1982) exceed
the value of the assets of the Plans applicable to such vested benefits.

                    (p)      The liability to which any Related Party or any
Commonly Controlled Entity would become subject under Sections 4063 or 4064 of
ERISA if such Related Party or any Commonly Controlled Entity were to withdraw
from all Multi-employer Plans or if such Multi- employer Plans were to be
terminated as of the valuation date most closely preceding the date hereof, is
not in excess of One Thousand and No/100 Dollars ($1,000.00);

                    (q)      No Related Party is engaged nor shall it engage,
principally or as one of its important activities, in a business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulations U or X of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect. No part of the proceeds of any advances hereunder
shall be used for “purchasing” or “carrying” “margin stock” as so defined or for
any purpose which violates, or which would be inconsistent with, the provisions
of the Regulations of such Board of Governors. All of the outstanding securities
of each Related Party have been offered, issued,

42

--------------------------------------------------------------------------------

sold and delivered in compliance with, or are exempt from, all United States and
Canadian federal, state, provincial, and local laws and rules and all
regulations of United States and Canadian federal, state and provincial
regulatory bodies governing the offering, issuance, sale and delivery of
securities.

                    (r)      No Related Party is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

                    (s)      Each of the Exhibits and Schedules to this
Agreement contain true, complete and correct information.

                    (t)      To the best of Related Parties’ knowledge, the land
and improvements owned or leased by each Related Party for use in its business
operations are free of dangerous levels of contaminates, oils, asbestos, radon,
PCB's, hazardous substances or waste as defined by federal, state or local
environmental laws, regulations or administrative orders or other materials, the
removal of which is required or the maintenance of which is prohibited,
regulated or penalized by any federal, state or local governmental authority.

                    (u)      Each Related Party is solvent, generally able to
pay its obligations as they become due, has sufficient capital to carry on its
business and transactions and all businesses and transactions in which it
intends to engage, and the current value of such Related Party’s assets, at fair
saleable valuation, exceeds the sum of its liabilities. No Related Party shall
be rendered insolvent by the execution and delivery of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated
hereby and thereby and the capital remaining in each Related Party is not now
and shall not foreseeably become unreasonably small to permit such Related Party
to carry on its business and transactions and all businesses and transactions in
which it is about to engage. No Related Party intends to, nor does it reasonably
believe it shall, incur debts beyond its ability to repay the same as they
mature.

                    (v)      Administrative Agent and Additional Collateral
Agent have perfected first priority security interests, for the benefit of the
Lender Parties, in all of Related Parties’ right, title and interest in the
Collateral, prior and superior to any other Lien, except for Liens permitted
under Section 6.2(a) hereof.

                    (w)      There are no material actions, suits or proceedings
pending, or threatened against or affecting the assets of any Related Party or
the consummation of the transactions contemplated hereby, at law, or in equity,
or before or by any governmental authority or instrumentality or before any
arbitrator of any kind. No Related Party is subject to any judgment, order,
writ, injunction or decree of any court or governmental agency. There is not a
reasonable likelihood of an adverse determination of any pending proceeding
which would, individually or in the aggregate, have a material adverse effect on
the business operations or financial condition of any Related Party.

                    (x)      Section 5.1(x) of Schedule A attached hereto
correctly and completely sets forth for each Related Party, as applicable, (i)
its full legal name and state of organization, (ii) its

43

--------------------------------------------------------------------------------

Federal Tax Identification Number; (iii) its chief executive office, (iv) all
prior names used in the last five (5) years (including, without limitation, such
Related Party’s predecessors in interest as a result of a merger or
consolidation) and (v) the charter or other similar organizational
identification number for such Related Party in its state or province of
organization.

                    (y)      No Related Party or Guarantor (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or (iii)
is a Person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.

                    (z)      Each Borrower and each Guarantor is in compliance
with the Patriot Act. No part of the proceeds of any of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

          Section 5.2.      REPRESENTATIONS AND WARRANTIES AS TO ELIGIBLE
RECEIVABLES. With respect to the Eligible Receivables, the Borrowers hereby
continuously, including at any time a Request for Advance is provided to
Administrative Agent, represent and warrant to Lender Parties that during the
term of this Agreement and so long as any of the Indebtedness remains unpaid
that (i) in determining which Receivables are “Eligible Receivables,”
Administrative Agent may rely upon all statements or representations made by
Borrowers; (ii) those Receivables designated as Eligible Receivables satisfy all
of the requirements of “Eligible Receivables” set forth in Section 1.1(a)(iii)
of Schedule A hereto and (iii) the amounts of the face value shown on any
schedule of Receivables provided to Administrative Agent, and/or all invoices or
statements delivered to Administrative Agent with respect to any Eligible
Receivables, are actually and absolutely owing to Borrower and are not
contingent for any reason.

          Section 5.3.      REPRESENTATIONS AND WARRANTIES AS TO ELIGIBLE
INVENTORY. With respect to the Eligible Inventory, the Borrowers hereby
continuously, including any time a Request for Advance is provided to
Administrative Agent, represent and warrant to Lender Parties that during the
term of this Agreement and so long as any of the Indebtedness remains unpaid:
(i) in determining which Automobile Inventory are “Eligible Inventory,”
Administrative Agent may rely upon all statements or representations made by
Borrowers; and (ii) the Automobile Inventory designated as Eligible Inventory
satisfy the requirements of “Eligible Inventory” set forth herein.

44

--------------------------------------------------------------------------------

ARTICLE 6
COVENANTS AND OTHER AGREEMENTS

          Section 6.1.      AFFIRMATIVE COVENANTS. During the term of this
Agreement and so long as any of the Indebtedness remains unpaid and until Lender
Parties’ obligations to make Loan Advances under this Agreement have terminated,
each Borrower and each Guarantor party hereto agrees and covenants, jointly and
severally, that they shall:

                    (a)      Pay or cause to be paid currently all of their
expenses and Liabilities, including all payments on their obligations whenever
due, as well as all payments of any and all taxes of whatever nature when due,
including the payment of all sales tax on consumer loans. This provision shall
not apply to taxes or expenses which are due, but which are challenged in good
faith.

                    (b)      Maintain, preserve, and protect the Collateral,
including, but not limited to, keeping all Consumer Loan Documents and other
written records otherwise evidencing the Collateral in a fire proof cabinet
(subject to the delivery requirements to the Custodians set forth herein and in
the Custodian Agreements).

                    (c)      Furnish to Administrative Agent prompt written
notice as to the occurrence of any Default or Event of Default hereunder.

                    (d)      Furnish to Administrative Agent prompt notice of:
(i) any development related to the business, financial condition, properties or
assets of any Related Party that would have or has a materially adverse affect
on such business, financial condition, properties or assets, or ability to
perform their obligations under this Agreement and the other Loan Documents and
(ii) any material and adverse litigation or investigation to which any of them
may be a party.

                    (e)      Carry on and conduct their business in the same
manner and in the same fields of enterprise as they are presently engaged, and
each Related Party shall preserve its existence, licenses or qualifications as a
domestic corporation, limited liability company or limited partnership, as
applicable, in the jurisdiction of its organization and as a foreign
organization in every jurisdiction in which the character of its assets or
properties or the nature of the business transacted by it at any time makes
qualification as a foreign organization necessary, and to maintain all other
material organizational rights and franchises, provided, however, nothing herein
shall be construed to prevent any Related Party from closing any retail location
in the good faith exercise of its business judgment.

                    (f)      Comply, and cause each affiliate to comply, with
all statutes, governmental rules and regulations applicable to them and their
business (including, without limitation, applicable usury and consumer Laws).

                    (g)      Permit and authorize Administrative Agent and allow
Administrative Agent, (i) to, without notifying any Related Party, make such
inquiries or investigation through business credit, other credit reporting
services or other sources concerning any Related Party as Administrative Agent,
in its sole discretion, shall deem appropriate (ii) to (upon prior written
notice to the Borrower Representative to the extent no Event of Default shall
have occurred and

45

--------------------------------------------------------------------------------

be continuing) inspect, audit and examine the Collateral at the premises of
Related Parties, and provide Administrative Agent and any of its officers,
employees and agents reasonable access to the properties, facilities, advisors
and employees (including officers) of each Related Party and each of its
Subsidiaries and to the Collateral, (iii) together with any of its officers,
employees and agents, to inspect, audit and make extracts from the books and
records of any Related Party and its Subsidiaries, and (iv) together with its
officers, employees and agents, to inspect, review, evaluate and make test
verifications and counts of the Receivables, Automobile Inventory and other
Collateral of any Related Party.

                    (h)      Cause all debt due from a Borrower to any of such
Borrower’s direct or indirect shareholders or equity interest holders or any
other Person to be subordinated to the Indebtedness pursuant to a subordination
agreement in form and substance satisfactory to Administrative Agent.

                    (i)      Provide Administrative Agent sixty (60) days prior
written notice of any Borrower initiating any activities in any state other than
the then-Approved States. Lender shall not provide financing for any Receivable
generated in a state other than the Approved States until Administrative Agent’s
counsel has reviewed applicable lending and homestead laws in such new state and
Administrative Agent has approved activities in such new state by adding such
new state to the Approved State list.

                    (j)      Cause each Consumer Loan Document to have only one
original counterpart.

                    (k)      Purchase or make consumer loans evidenced by
Consumer Loan Documents which are solely on forms that are in compliance with
applicable state and federal Laws.

                    (l)      Deliver to the applicable Custodian (or
Administrative Agent or Additional Collateral Agent) the original Consumer Loan
Documents and all other documentation required by Section 3.4 hereof to be
governed by the terms of the Custodian Agreements.

                    (m)      [reserved]

                    (n)      Maintain at all times the loan portfolio
requirements set forth in Section 1.1(a)(i) through (v) and 1.1(b) of Schedule A
attached hereto.

                    (o)      Execute and deliver to Administrative Agent such
assignment documents in addition to the stamp required in Section 3.6 hereof if
reasonably requested by Administrative Agent from time to time in connection
with Administrative Agent’s ability to transfer ownership of the Consumer Loan
Documents to Administrative Agent or its assigns, and all collateral securing
the Consumer Loan Documents after and during the occurrence of an Event of
Default.

                    (p)      Provide Administrative Agent with evidence of
Related Parties’ insurance (including, without limitation, property damage and
liability insurance) issued by a reputable carrier, as reasonably required by
Administrative Agent (which insurance shall be in such

46

--------------------------------------------------------------------------------

amounts and cover such risks as is customarily carried by businesses similarly
situated). This insurance shall reflect Administrative Agent and Additional
Collateral Agent, for the benefit of the Lender Parties, as the loss payee or
additional insured, as required by Administrative Agent, and contain a provision
that Administrative Agent shall be notified by the carrier thirty (30) days
prior to the termination or cancellation of any such insurance.

                    (q)      Maintain at all times as executive officers and
principals of the Borrowers, each of the Validity Guarantors.

                    (r)      At its own cost and expense, cause (and cause each
Subsidiary of such Person) to be promptly and duly taken, executed, acknowledged
and delivered all such further acts, documents and assurances as may from time
to time be necessary or as Administrative Agent or the Required Lenders may from
time to time reasonably request in order to carry out the intent and purposes of
the Loan Documents and the transactions contemplated thereby, including all such
actions to establish, create, preserve, protect and perfect a first priority
Lien (subject only to Liens permitted under Section 6.2(a) hereof) in favor of
Administrative Agent and Additional Collateral Agent, for the benefit of the
Lender Parties on the assets of such Person and its Subsidiaries (including
assets acquired after the date hereof).

                    (s)      Concurrently with the acquisition by such Person or
any of its Subsidiaries following the date hereof of any owned real estate, such
Person will (or will cause its Subsidiaries to), within thirty (30) days
following written request by Administrative Agent, deliver or cause to be
delivered to Administrative Agent, with respect to such real estate, (i) a
mortgage or deed of trust, as applicable, in form and substance reasonably
satisfactory to Administrative Agent, executed by the title holder thereof, (ii)
an ALTA lender's title insurance policy issued by a title insurer reasonably
satisfactory to Administrative Agent in form and substance and in amounts
reasonably satisfactory to Administrative Agent insuring Administrative Agent's
first priority Lien on such real estate, free and clear of all defects and
encumbrances except Liens permitted under Section 6.2(a) hereof; (iii) a current
ALTA survey, certified to Administrative Agent by a licensed surveyor, in form
and substance reasonably satisfactory to Administrative Agent, and (iv) a
certificate, in form and substance acceptable to Administrative Agent, to
Administrative Agent from a national certification agency acceptable to
Administrative Agent, certifying that such real estate is not located in a
special flood hazard area; and in the case of any acquisition of real estate
that consists of a leasehold estate, such estoppel letters, consents and waivers
from the landlords and non-disturbance agreements from any holders of mortgages
or deeds of trust on such real estate as may be reasonably requested by
Administrative Agent, all of which shall be in form and substance reasonably
satisfactory to Administrative Agent.

                    (t)      The End of Month Delinquency set forth in Section
12 of the Availability Report shall be delivered to Administrative Agent by
Borrowers hereunder as determined pursuant to the Aging Procedures and Eligible
Receivable Tests.

                    (u)      Borrowers shall cause each item of Automobile
Inventory financed by the Lenders hereunder, as well as each item of Automobile
Inventory acquired and/or repossessed as the result of the exercise of remedies
by Borrowers against Account Debtors to be equipped with

47

--------------------------------------------------------------------------------

a SID/GPS Device within ten (10) Business Days of Borrowers’ acquisition or
repossession of such Automobile Inventory.

                    (v)      Borrowers shall use their commercially reasonable
efforts to, within thirty (30) days of the Closing Date, deliver to
Administrative Agent a landlord’s waiver and consent in form and substance
reasonably satisfactory to Administrative Agent in respect of each of the
business locations described on Section 5.1(n) of Schedule A.

          Section 6.2.      NEGATIVE COVENANTS. During the term of this
Agreement and until the Indebtedness secured hereby has been paid in full and
all of Lenders’ obligations to make advances under this Agreement have
terminated, each Borrower and each Guarantor party hereto jointly and severally
covenants and agrees that they shall not, without Administrative Agent’s and
Required Lenders' prior written consent, do any of the following:

                    (a)      Incur or permit to exist any Lien with respect to
the Collateral now owned or hereafter acquired by any Borrower, except (i) Liens
in favor of Administrative Agent and Additional Collateral Agent, for the
benefit of the Lender Parties, (ii) purchase money security interests granted by
the Borrowers in connection with specific capital expenditures permitted
pursuant to Section 6.2(f)(iv) hereof, provided, however, that the amount of the
purchase money security interest shall not exceed one hundred percent (100%) of
the purchase price of the asset being acquired including finance charges and no
asset of the Related Parties other than the acquired asset is used to secure the
purchase price thereof, (iii) Liens imposed by law for taxes not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP,
(iv) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP, (v) pledges and deposits made in the
ordinary course of business in compliance with workers' compensation,
unemployment insurance and other social security laws or regulations, (vi)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business, (vii) easements,
zoning restrictions, rights-of-way and similar encumbrances, including
reversionary clauses, on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrowers and (viii)
Liens consisting of deposits of cash collateral to secure Liabilities permitted
by clause (vi) of Section 6.2(f) hereof, provided that the aggregate amount of
cash collateral securing such Liabilities does not exceed 100% of the undrawn
face amount of all letters of credit constituting such Liabilities and
outstanding at any time.

                    (b)      Delegate, transfer or assign any of their
obligations or liabilities under this Agreement or any other Loan Document, or
any part thereof, to any other Person.

                    (c)      Be a party to or participate in: (i) any merger or
consolidation; (ii) any purchase or other acquisition of all or substantially
all of the assets or properties or shares of any

48

--------------------------------------------------------------------------------

class of, or any partnership or joint venture interest in, any other Person
(other than pursuant to the Asset Purchase Agreement); (iii) any sale, transfer,
conveyance or lease of all or substantially all of any Related Party’s assets or
properties; or (iv) any sale or assignment with or without recourse of any
Receivables.

                    (d)      Cause or take any of the following actions with
respect to any Related Party: (i) redeem, retire, purchase or otherwise acquire,
directly or indirectly, any Related Party’s outstanding securities; or (ii)
purchase or acquire, directly or indirectly, any Related Party’s shares of
capital stock, evidences of indebtedness or other securities of any person or
entity.

                    (e)      Amend, supplement or otherwise modify the Asset
Purchase Agreement, any agreement, document or instrument entered into in
connection therewith or any Related Party’s charter documents or bylaws, limited
liability company agreement, operating agreement or partnership agreement, as
applicable, (i) which would, in the case of the Asset Purchase Agreement and any
agreement, document or instrument entered into in connection therewith, be a
material change to any such agreement, document or instrument or be in any way
adverse to any Related Party (including, without limitation, any increase to the
purchase price or other payment obligations thereunder), (ii) have a material
adverse affect on the condition and operations, prospects or financial condition
of any Related Party, (iii) in a manner adverse to the Lender Parties or (iii)
without providing copies of any such amendment, supplement or modification to
Administrative Agent substantially contemporaneously with the adoption thereof.

                    (f)      Incur, assume or suffer to exist any Liabilities
(including any contingent liabilities) or otherwise become liable upon the
obligations of any Person by assumption, endorsement or guaranty thereof or
otherwise other than (i) the Indebtedness, (ii) accounts payable incurred in the
ordinary course of business, (iii) the Trafalgar Subordinated Debt, the
Management Subordinated Debt and any other Subordinated Debt approved by
Administrative in writing in its sole discretion, (iv) purchase money
indebtedness in an aggregate outstanding amount not to exceed $50,000 at any
time relating to purchases by Borrowers of office equipment, shop equipment and
similar items, (v) Liabilities in respect of letters of credit issued for the
account of a Related Party in the ordinary course of business, the aggregate
undrawn face amount of which shall not exceed $100,000 for all such letters of
credit or (vi) other Liabilities consented to in writing by Administrative Agent
and Required Lenders.

                   (g)      Directly or indirectly make loans to, invest in,
extend credit to, or guaranty the debt of any Person, other than extensions of
credit made by Borrowers in the ordinary course of Borrowers’ business.

                    (h)      Amend, modify, or otherwise change in any respect
any material agreement, instrument, or arrangement (written or oral) by which
such Related Party, or any of its assets, are bound.

                    (i)      [Reserved].

49

--------------------------------------------------------------------------------

                    (j)      Change its name, convert from one type of entity to
another type, change its principal place of business, or make any material
changes in the nature of its business as carried on as of the date hereof;
provided, however, a Related Party may change its name as long as (i) such
Related Party gives Lender thirty (30) days prior written notice thereof, and
(ii) such Related Party executes and delivers, prior to any such name change,
any and all documents and agreements requested by Administrative Agent to
confirm the continuation and preservation of all Liens granted to Administrative
Agent and Additional Collateral Agent, for the benefit of the Lender Parties,
hereunder.

                    (k)      (i) Make any expenditure or commitment or incur any
obligation or enter into or engage in any transaction except in the ordinary
course of business (other than the consummation of the acquisition under the
Asset Purchase Agreement), (ii) engage directly or indirectly in any business or
conduct any operations except in connection with or incidental to its present
business and operations, (iii) make any acquisitions of or capital contributions
to or other investments in any Person (other than the consummation of the
acquisition under the Asset Purchase Agreement), (iv) create or acquire any
Subsidiary or (v) make any acquisitions of material properties or assets of
another Person unless expressly allowed hereunder (including, without
limitation, the acquisition under the Asset Purchase Agreement) or otherwise
consented to in writing by Administrative Agent.

                    (l)      Except for transactions that are disclosed to
Administrative Agent in advance of being entered into and which contain terms
that are no less favorable to the applicable Borrower or Related Party, as the
case may be, than those which might be obtained from a third party not an
Affiliate of any Related Party, directly or indirectly, enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of a Related Party.

                    (m)      Change its fiscal year, without the prior written
consent of Administrative Agent.

                    (n)      Directly or indirectly (a) declare, pay, make or
set aside any amount for payment in respect of any Subordinated Debt, except for
regularly scheduled payments of interest (but no voluntary prepayments) in
respect of such Subordinated Debt made in full compliance with the applicable
Subordination Agreement; or (b) amend or otherwise modify the terms of any
Subordinated Debt if the effect of such amendment or modification is to (i)
increase the interest rate or fees on, or change the manner or timing of payment
of, such Subordinated Debt; (ii) change the dates upon which payments of
principal or interest are due on, or the principal amount of such Subordinated
Debt; (iii) change any event of default or add or make more restrictive any
covenant with respect to such Subordinated Debt; (iv) change the prepayment
provisions of such Subordinated Debt or any of the defined terms related
thereto; (v) change the subordination provisions thereof (or the subordination
terms of any guaranty thereof); or (vi) change or amend any other term if such
change or amendment would materially increase the obligations of the obligor or
confer additional material rights on any holder of such Subordinated Debt in a
manner adverse to Borrowers, any other Related Party or any Lender Party.

50

--------------------------------------------------------------------------------

                    (o)      Will not, and will not permit any Subsidiary of
such Person to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Distribution; provided that the foregoing shall not restrict or
prohibit any Borrower or Subsidiary of a Borrower from making dividends or
distributions, directly or indirectly, to a Borrower and shall not restrict or
prohibit Distributions, directly or indirectly, to Carbiz Parent at such times
and in such amounts as are necessary to permit:

                              (i)      purchases of shares of (or options to
purchase shares of) equity interests in Carbiz Parent or options therefor from
employees of any Related Party upon their death, termination of their employment
or retirement, so long as (x) before and after giving effect to any such
dividend or distribution for such purpose, (i) no Event of Default shall have
occurred and be continuing, (ii) Borrowers and Guarantors are in compliance on a
pro forma basis with the financial covenants set forth in Section 6.9 (as
computed for the most recently ended month for which information is available)
and is in compliance with all other terms and conditions of this Agreement and
(iii) (x) Availability on Eligible Receivables minus the then outstanding
principal balance of the Receivables Loan is equal to or greater than $150,000
and (y) such purchases or payments after the date hereof do not exceed $50,000
in any fiscal year and do not exceed $150,000 in the aggregate from and after
March 23, 2007;

                              (ii)      so long as no Event of Default shall
have occurred and be continuing both before and after giving effect to any such
Distribution, (a) payment of taxes by Carbiz Parent and (b) payment of
administrative expenses (including without limitation the payment of reasonable
director fees) payable by Carbiz Parent in an aggregate amount, with respect to
all such administrative expenses, not to exceed $150,000 in any fiscal year; or

                               (iii)      reimbursement of any equity
contributions made by Carbiz Parent to Carbiz USA or any of its Subsidiaries, in
an amount not to exceed $325,000, the proceeds of which were used by one or more
Borrowers to satisfy obligations owing to Persons in respect of vehicles “sold
but not bought” by the sellers under the Asset Purchase Agreement and acquired
by Carbiz AQ pursuant to the Asset Purchase Agreement and obligations in respect
of licensing and related expenses.

                    (p)      Establish or maintain any deposit account,
securities account or other similar account with any financial institution
unless such Related Person and Administrative Agent shall have entered into an
Account Control Agreement with such financial institution; provided, that the
cash collateral described in clause (viii) of Section 6.2(a) hereof may be
maintained in a deposit account at the financial institution issuing the
applicable letter(s) of credit without such deposit account being covered by an
Account Control Agreement so long as the amount of funds on deposit at any one
time in such deposit account does not exceed the maximum amount of cash
collateral permitted to be deposited into such deposit account at any one time
pursuant to clause (viii) of Section 6.2(a) hereof.

51

--------------------------------------------------------------------------------

          Section 6.3.      REPORTING REQUIREMENTS AND ACCOUNTING PRACTICES.
During the term of this Agreement and so long as any of the Indebtedness remains
unpaid, each Related Party agrees and covenants, jointly and severally, to
maintain (a) a modern system of accounting in accordance with GAAP or other
systems of accounting acceptable to Administrative Agent and (b) standard
operating procedures applicable to all of their locations with respect to the
handling and disposition of cash receipts and other proceeds of Collateral on a
daily basis, including the depositing thereof, aging of account receivables,
record keeping and such other matters as Administrative Agent may reasonably
request. For the purpose of determining compliance with the covenants and
representations in the Loan Documents, Administrative Agent shall have the right
to recast any financial statement or report presented to Administrative Agent by
or on behalf of any Related Party to comply with GAAP. During the term of this
Agreement and so long as any of the Indebtedness remains unpaid or any
commitment to lend hereunder is in effect, Borrowers shall keep a set of all
material records (including, without limitation, all files, books and records
with respect to all Receivables and Automobile Inventory) at a location with
respect to which Administrative Agent shall have received a collateral access
agreement in form and substance satisfactory to Administrative Agent.

          Section 6.4.      ACCOUNT DEBTORS ADDRESSES. Borrowers agree to
furnish to Administrative Agent from time to time, promptly upon request, a list
of all Account Debtors' names and their most current addresses. Borrowers agree
that Administrative Agent may from time to time, consistent with standard or
generally accepted auditing practices, verify the validity, amount and any other
matters relating to the Receivables by means of mail, telephone or otherwise, in
the name of a Borrower and upon the occurrence of an Event of Default in the
name of Administrative Agent or such other name as Administrative Agent may
choose.

          Section 6.5.      FINANCIAL REPORTS. Related Parties shall furnish to
the Administrative Agent and its duly authorized representatives such
information respecting the business and financial condition of the Related
Parties as the Administrative Agent may reasonably request, and without any
request, the following financial statements and reports, in a form satisfactory
to Administrative Agent:

                    (a)      As soon as available, and in any event within
twenty (20) calendar days of the close of each month, for the period ending as
of the last day of the immediately preceding calendar month: (i) a Loss to
Liquidation Report in the form and substance of Exhibit G attached hereto, (ii)
a Compliance Certificate in the form and substance of Exhibit E attached hereto;
(iii) a Static Pool Report in the form and substance of Exhibit H attached
hereto; and (iv) a report of all sales tax payments made by Borrowers for all
consumer loans originating in such month in form and substance reasonably
acceptable to Administrative Agent.

                    (b)      On the second (2nd) Business Day of each calendar
week, for the period ending as of the last Business Day of the immediately
preceding calendar week, (i) a Schedule of Receivables and Assignment in form
and substance of Exhibit D attached hereto, (ii) an Availability Report in the
form and substance of Exhibit C attached hereto and (iii) a Statement of
Accounts Receivable showing the detailed aging of each Receivable, specifying
the amount of

52

--------------------------------------------------------------------------------

any Receivable Loans arising as a result of the sale of any Automobile Inventory
separated by Lot Code, and otherwise in a form acceptable to Administrative
Agent in its sole discretion.

                    (c)      As soon as available, and in any event within
twenty (20) calendar days after the close of each month a copy of the
consolidated and consolidating balance sheet of Carbiz Parent and its
consolidated Subsidiaries as of the close of the preceding month, and the
consolidated and consolidating statements of income, retained earnings and cash
flows of Carbiz Parent and its consolidating Subsidiaries for the preceding
month, each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year (to the extent
available to compare), prepared in accordance with GAAP, consistently applied,
provided that Administrative Agent hereby agrees to hold such financial
statements as confidential in accordance with such Administrative Agent's
customary procedures for handling confidential information, except that
disclosure of such information may be made (i) to its respective agents,
employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (ii) to prospective transferees or purchasers of any
interest in the Loans or commitments to lend hereunder in accordance with
applicable securities laws, (iii) as required by law, subpoena, judicial order
or similar order and in connection with any litigation, (iv) as may be required
in connection with the examination, audit or similar investigation of a Related
Party and (v) to a Person that is a trustee, investment advisor, collateral
manager, servicer, noteholder or secured party in a securitization in connection
with the administration, servicing and reporting on the assets serving as
collateral for such securitization.

                    (d)      As soon as available, and in any event within
ninety (90) calendar days after the close of each fiscal year of Carbiz Parent
and its consolidating Subsidiaries, a copy of the consolidated and consolidating
balance sheets of Carbiz Parent and its consolidating Subsidiaries as of the
close of such period and the consolidated and consolidating statements of
income, retained earnings and cash flows of Carbiz Parent and its consolidating
Subsidiaries for such period, and all supporting schedules and footnotes
thereto, all in detail reasonably satisfactory to Administrative Agent, prepared
in accordance with GAAP, consistently applied. All such annual financial
statements shall be audited by Christopher, Smith, Leonard, Bristow & Stanell,
P.A. or such other firm of independent public accountants of recognized
standing, selected by Carbiz Parent and reasonably satisfactory to the
Administrative Agent, in accordance with GAAP, and shall be accompanied by the
written statement of the accountants who prepared the audited financial
statements, certifying whether such accountants have obtained knowledge of any
Event of Default under the Loan Documents;

                    (e)      As soon as available, and in any event within
forty-five (45) calendar days prior to the close of each annual accounting
period of the Borrowers, pro forma balance sheets and statements of income,
retained earnings and cash flows of Carbiz Parent and its consolidating
Subsidiaries for the next annual accounting period (with such detail amongst the
individual Borrowers as Administrative Agent may reasonably request);

                   (f)      As soon as available, and in any event within
forty-five (45) calendar days after the end of each calendar year, financial
statements of each Validity Guarantor as of the

53

--------------------------------------------------------------------------------

close of such period, such personal financial statement shall be in form and
detail satisfactory to Administrative Agent;

                    (g)      Promptly after receipt thereof, any additional
written reports, management letters or other detailed information contained in
writing concerning significant aspects of any Related Party’s or any of their
subsidiary’s operations or concerning significant aspects of any Related Party’s
or any of their subsidiary’s financial affairs, given to it by its independent
public accountants;

                    (h)      Promptly after receipt thereof and in no event more
than five (5) Business Days thereafter, a copy of each audit or other report
made by any state or federal agency of the books and records or assets of any
Related Party of their compliance or non-compliance with applicable laws
relating to the underwriting, origination, servicing and/or collection of loans;

                    (i)      Promptly (but never more than five (5) Business
Days) after knowledge thereof shall have come to the attention of any
responsible officer of any Borrower, written notice of (i) any threatened or
pending litigation or governmental proceeding or labor controversy against any
Related Party which, if adversely determined, would have a material adverse
effect on the business, operations or financial condition of any Related Party,
or (ii) the occurrence of any Default or Event of Default hereunder;

                    (j)      As soon as available, a copy of all federal and
state tax returns filed by each Related Party during the current fiscal year and
each fiscal year hereafter; and

                    (k)      Within ten (10) calendar days of a request therefor
from the Administrative Agent, such other information (whether financial or
otherwise) regarding any Related Party as the Administrative Agent shall
reasonably require.

Each of the financial statements furnished to the Administrative Agent pursuant
to subsections (c) and (d) of this Section shall be accompanied by a written
certificate signed by the Chief Financial Officer or other authorized
representative of the Borrowers, as the case may be, to the effect that to the
best of the Chief Financial Officer’s or applicable authorized representative’s
knowledge and belief no Default or Event of Default has occurred during the
period covered by such statements or, if any such Default or Event of Default
has occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken to remedy the same.

          Section 6.6.      NOTICE OF CHANGES. Borrowers shall promptly notify
Administrative Agent in writing of any change of their officers, directors or
key employees; change of location of its chief executive office; any
acquisition, disposition or reorganization of any subsidiary, affiliate or
parent of any Related Party; change of any Related Party’s name; death or
withdrawal of any partner (if a Borrower is a partnership); any sale or purchase
out of the regular course of any Related Party’s business; litigation of which
any Related Party is a party or governmental investigations of which any Related
Party is a target; and any other material change in the business or financial
affairs of any Related Party.

54

--------------------------------------------------------------------------------

          Section 6.7.      NOTICE OF COMMERCIAL TORT CLAIMS. Borrowers shall
promptly notify Administrative Agent in writing of any commercial tort claims
Borrowers may bring against any Person, including the name and address of each
defendant, a summary of the facts, an estimate of the Borrowers’ damages, copies
of any complaint or demand letter submitted by the Borrowers, and such other
information as the Administrative Agent may reasonably request.

          Section 6.8.      OUTSIDE DIRECTOR

                    (a)      Without the authorization and direction of its
Outside Director (as defined below), no Borrower shall: institute proceedings
for itself to be adjudicated bankrupt or insolvent; consent to the institution
of a bankruptcy or insolvency proceeding against it; file a petition seeking, or
consent to, reorganization or relief under any applicable federal or state law
relating to bankruptcy; consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestration (or other similar official) for itself or a
substantial part of its property; make any assignment for the benefit of
creditors; or admit in writing its inability to pay its debts generally as they
become due; or admit in writing its ability to pay its debts generally as they
become due.

                    (b)      Without the affirmative vote of its Outside
Director, no Borrower shall: for itself (i) liquidate or dissolve, in whole or
in part; or (ii) amend any provisions of its certificate/articles of
incorporation or by-laws containing provisions similar to those contained in
this Section 6.8.

                    (c)      Each Borrower shall, prior to or within ten (10)
Business days of the Closing Date, promptly elect and at all times maintain at
least one independent director (an “Outside Director”), who shall be reasonably
satisfactory to the Administrative Agent and shall not have been at the time of
such individual’s appointment as Outside Director, and may not have been at any
time during the preceding five (5) years, a shareholder of, or an officer,
director or employee of any Borrower or its shareholders, Subsidiaries or
Related Parties. Borrower shall provide director’s and officer’s insurance
coverage with respect to the Outside Director, which coverage shall be
reasonably satisfactory to the Outside Directors.

          Section 6.9.      FINANCIAL COVENANTS. During the term of this
Agreement and so long as any Indebtedness remains unpaid and until Lender
Parties’ obligations to make Loan Advances under this Agreement have terminated,
each Borrower and each Guarantor each agree and covenant, respectively, that
they shall not:

                    (a)      Permit the Leverage Ratio determined at the end of
any calendar month to be more than the threshold levels determined in accordance
with the last paragraph of this Section 6.9.

                    (b)      Permit the Interest Coverage Ratio for Carbiz
Parent and its consolidated Subsidiaries determined at the end of any calendar
month set forth below to be less than the minimum ratio set forth below opposite
such date:

55

--------------------------------------------------------------------------------


Date Minimum Interest
Coverage Ratio  January 31, 2008 1.50 February 29, 2008 3.45 March 31, 2008 3.30
April 30, 2008 3.12 May 31, 2008 2.99 June 30, 2008 2.87 July 31, 2008 2.78
August 31, 2008 2.67 September 30, 2008 2.57 October 31, 2008 2.50 November 30,
2008 2.43 December 31, 2008 2.33     January 31, 2009 2.33 February 28, 2009
2.31 March 31, 2009 2.28 April 30, 2009 2.25 May 31, 2009 2.23 June 30, 2009
2.20 July 31, 2009 2.23 August 31, 2009 2.20 September 30, 2009 2.20 October 31,
2009 2.16 November 30, 2009 2.16 December 31, 2009 1.95     January 31, 2010
2.08 February 28, 2010 and the last   day of each calendar month thereafter 2.20

                    (c)      Permit Net Income for Carbiz Parent and its
consolidated Subsidiaries determined for the two (2) month period ending on any
date set forth below to be less than the amount set forth below opposite such
date (amounts in parenthesis denote negative numbers):

Date Minimum Net Income     October 31, 2007 ($1,100,000) November 30, 2007
($260,000) December 31, 2007 $0 January 31, 2008 $150,000 February 29, 2008
$670,000 March 31, 2008 $640,000 April 30, 2008 $600,000 May 31, 2008 $570,000

56

--------------------------------------------------------------------------------


June 30, 2008 $540,000 July 31, 2008 $520,000 August 31, 2008 $490,000 September
30, 2008 $460,000 October 31, 2008 $440,000 November 30, 2008 $420,000 December
31, 2008 $390,000 January 31, 2009 $390,000 February 28, 2009 $380,000 March 31,
2009 $370,000 April 30, 2009 $360,000 May 31, 2009 $350,000 June 30, 2009
$340,000 July 31, 2009 $340,000 August 31, 2009 $330,000 September 30, 2009
$330,000 October 31, 2009 $320,000 November 30, 2009 $320,000 December 31, 2009
$260,000     January 31, 2010 $300,000 February 28, 2010 and the last   day of
each calendar month thereafter $320,000

                    (d)      Permit Tangible Net Worth for Carbiz Parent and its
consolidated Subsidiaries determined at the end of any calendar month to be less
than the threshold levels determined in accordance with the last paragraph of
this Section 6.9.

                    (e)      Permit the net loss of the Static Pool of Borrowers
measured for the three (3) month period ending on the last day of any calendar
month to exceed thirty percent (30%) for the Receivable Loan.

                    (f)      Permit the monthly total collections and monthly
net principal collections percentage minimums of Borrowers to be less than 8.00%
and 4.20% of the prior month end total Receivables, respectively.

                    (g)      Permit the Loss to Liquidation Ratio for the most
recently ended three (3) month period to exceed twenty percent (20%), provided,
however, that in the event the Loss to Liquidation Ration exceeds such percent,
the Administrative Agent may decrease the Receivables Advance Rate by the
corresponding percentage of such excess. If the Receivables Advance Rate has
been decreased pursuant to the preceding sentence and the Loss to Liquidation
Ratio for any subsequent three (3) month period is less than twenty percent
(20%), then the Administrative Agent shall be required to increase the
Receivables Advance Rate by a corresponding percentage to a percentage not to
exceed sixty percent (60%).

57

--------------------------------------------------------------------------------

Borrowers acknowledge that Administrative Agent, Additional Collateral Agent and
Initial Lender have agreed to close the transactions contemplated herein and
fund the initial Loan Advances to be made on the Closing Date even though
Borrowers have failed to provide Administrative Agent and Initial Lender with
the relevant financial information to determine appropriate financial covenant
threshold levels for Sections 6.9(a) and 6.9(d) hereof. In consideration of
Administrative Agent, Additional Collateral Agent and Initial Lender agreeing to
close the transactions contemplated herein and funding the initial Loan Advances
to be made on the Closing Date, Borrowers hereby agree to deliver to
Administrative Agent, no later than fourteen (14) calendar days after the
Closing Date, projected balance sheets for Carbiz Parent and its consolidated
Subsidiaries for the month ended September 30, 2007 through the month ending
December 31, 2011, prepared on a monthly basis in form and detail reasonably
acceptable to Administrative Agent. Borrowers’ failure to timely deliver such
projected balance sheets to Administrative Agent shall result in an immediate
Event of Default. Upon receipt of such projected balance sheets Administrative
Agent and Borrowers shall negotiate in good faith to determine financial
covenant thresholds to be inserted into Sections 6.9(a) and 6.9(d) hereof;
provided that if Administrative Agent and Borrowers have not agreed on such
financial covenant thresholds prior to the twenty-first (21st) day following the
Closing Date, an immediate Event of Default shall be deemed to have occurred and
be continuing. To the extent Administrative Agent and Borrowers have agreed upon
financial covenant thresholds to be inserted into Sections 6.9(a) and 6.9(d)
hereof, each party hereto hereby agrees to enter into such amendment to this
Agreement as Administrative Agent shall reasonably request to incorporate such
financial covenant thresholds into such Sections.

ARTICLE 7
EVENTS OF DEFAULT AND REMEDIES

          Section 7.1.      EVENTS OF DEFAULT. The occurrence of any one or more
of the following events shall constitute an “Event of Default”:

                    (a)      Any Borrower or any Guarantor fails to pay the
principal component of the Loans or any interest thereon when due and payable,
whether at a date for the payment of a fixed installment or as a contingent or
other payment becomes due and payable or as a result of acceleration or
otherwise;

                    (b)      Any Borrower or any Guarantor fails to pay any
Indebtedness (other than the Indebtedness in subsection (a) above) when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within five (5) calendar days after same becomes due
and payable.

                    (c)      If (i) any Borrower or any Guarantor fails or
neglects to perform, keep or observe any of the covenants set forth in Sections
3.4, 3.9, 6.1, 6.2, 6.8 or 6.9 hereof, (ii) any Borrower, any Guarantor, JV
Partner or any Validity Guarantor fails or neglects to perform, keep or observe
any of the other terms, provisions, conditions or covenants, contained in this
Agreement, any of the other Loan Documents or any other agreement or document
executed in connection with the transactions contemplated hereby and thereby,
and the same is not cured to

58

--------------------------------------------------------------------------------

Administrative Agent's satisfaction within ten (10) days after Administrative
Agent has given written notice to Borrower Representative identifying such
default or (iii) any representation, warranty or certification made by such
Person herein or therein or in any certificate or other writing delivered
pursuant hereto shall prove to be untrue in any material respect as of the date
upon which the same was made or at any time thereafter.

                    (d)      If the validity or enforceability of any Lien
granted to Administrative Agent or Additional Collateral Agent, for the benefit
of the Lender Parties, to secure the Indebtedness shall be impaired in any
respect or to any degree, for any reason, or if any other Lien shall be created
or imposed upon the Collateral, unless such Lien is a Lien permitted pursuant to
Section 6.2(a) hereof.

                    (e)      If any judgment or judgments in the aggregate
against any Borrower or any Related Party (net of any insurance for which the
insurance company has admitted liability) in an amount in excess of Fifty
Thousand and No/100 Dollars ($50,000.00), or any attachment or other levy
against the properties or assets of any Borrower or any Related Party with
respect to a claim for any amount in excess of Fifty Thousand and No/100 Dollars
($50,000.00), remains unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of thirty (30) days.

                    (f)      Default in the payment of any sum due under any
instrument evidencing indebtedness for borrowed money in excess of $50,000
(individually or in the aggregate) owed by any Borrower or any other Related
Party to any Person, or any other default under such instrument of indebtedness
for borrowed money that permits such indebtedness for borrowed money to become
due prior to its stated maturity or permits the holders of such indebtedness for
borrowed money to elect a majority of the board of directors or manage the
business of any Related Party.

                    (g)      If a court or governmental authority of competent
jurisdiction shall enter an order, judgment or decree appointing, with or
without a Borrower’s or any Related Party’s consent or acquiescence, a receiver,
custodian, liquidator, trustee or other officer with similar powers of any
Borrower or any Related Party or of the whole or any substantial part of its
properties or assets, or approving a petition filed against any Borrower or any
Related Party seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the federal bankruptcy laws or
any other applicable law, and such order, judgment or decree shall remain
unvacated, unstayed or not set aside for an aggregate of thirty (30) days
(whether or not consecutive) from the date of the entry thereof or if any
petition seeking such relief shall be filed against any Borrower or any Related
Party and such petition shall not be dismissed within thirty (30) days.

                    (h)      An event shall occur which shall have a material
adverse affect on the condition and operations or financial condition of any
Borrower or any other Related Party or the enforceability of the material terms
of any Loan Document.

                    (i)      If any Borrower or any other Related Party shall:
(i) be generally not paying their respective debts as they become due; (ii) file
a petition in bankruptcy or a petition to

59

--------------------------------------------------------------------------------

take advantage of any insolvency act or other act for the relief or aid of
debtors; (iii) make an assignment for the benefit of their creditors; (iv)
consent to or acquiesce in the appointment of a receiver, custodian, liquidator,
trustee or other officer with similar powers of either of their properties or
assets; (v) file a petition or answer seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
federal bankruptcy laws or any other applicable law; (vi) be adjudicated
insolvent or be liquidated; (vii) admit in writing of their inability to pay
debts as they become due; (viii) voluntarily suspend transaction of usual
business; or (ix) take any action, corporate or otherwise, for the purpose of
any of the foregoing.

                    (j)      Any of the following shall occur: (i) entry of a
court order that enjoins, restrains or in any way prevents any Related Party
from conducting all or any material part of its business affairs in the ordinary
course of business or (ii) withdrawal or suspension of any license or authority
required for the conduct of any material part of any Borrower’s or any Related
Party’s business.

                    (k)      If any Related Party, JV Partner or any Validity
Guarantor gives notice of termination or terminates its liability pursuant to
its Guaranty Agreement executed in conjunction with this Agreement.

                    (l)      The breach of any terms or conditions of either
Custodian Agreement.

                    (m)      Any Loan Document securing the Indebtedness shall
for any reason (other than pursuant to the terms hereof and thereof) cease to
create a valid and perfected first priority Lien in the assets having an
aggregate value in excess of $25,000.

                    (n)      (i) Carbiz Parent shall cease to be the legal and
beneficial owner of one hundred percent (100%) of the issued and outstanding
capital stock and other equity interests of Carbiz USA, (ii) Carbiz USA shall
cease to be the legal and beneficial owner of (a) one hundred percent (100%) of
the issued and outstanding capital stock and other equity interests of Carbiz
Auto and Carbiz AQ and (b) at least fifty percent (50%) of the issued and
outstanding membership interests and other equity interests of Carbiz LLC, or
(iii) JV Partner shall cease to be the legal and beneficial owner of all
membership and other equity interests of Carbiz LLC not owned by Carbiz USA (in
each case with respect to the foregoing (i) through (iii), on a fully diluted
basis).

                    (o)      Carbiz Parent shall be engaged in any type of
business activity other than the ownership of the capital stock and other equity
interests of Carbiz USA, performance of its obligations under the Loan
Documents, Trafalgar Subordinated Debt Documents and Management Subordinated
Debt Documents to which it is a party, maintenance of its corporate existence
and activities ancillary to each of the foregoing, or Carbiz Parent takes any
action which would cause any other Related Party to violate the provisions of
Section 6.2 hereof.

                    (p)      Any Validity Guarantor shall die, become mentally
incapacitated or otherwise become unable to fulfill his duties as an executive
officer and principal of the Borrowers or any Guarantor (a “Departing Validity
Guarantor”) unless the Borrowers have

60

--------------------------------------------------------------------------------

hired, within thirty (30) days of any such event, a Person reasonably acceptable
to Administrative Agent to replace such Departing Validity Guarantor in the same
executive officer capacity as the Departing Validity Guarantor held prior to
such event and such replacement executive officer executes a Validity Guaranty
in the same form and substance as the Validity Guaranty to which such Departing
Validity Guarantor was a party.

                    (q)      The amount of Borrower's Receivables in excess of a
sixty (60) day contractual delinquency shall exceed six percent (6%).

                    (r)      The Loss to Liquidation Ratio shall exceed
twenty-five percent (25%).

                    (s)      The failure of any Borrower to pay any sales tax on
consumer loans as and when due in excess of $10,000 (individually or in the
aggregate) and Borrowers have failed to cure any such breach within five (5)
Business Days of obtaining knowledge thereof.

                    (t)      The failure of any Borrower to deliver to
Administrative Agent, Additional Collateral Agent or a Custodian (for the
benefit of Administrative Agent and Additional Collateral Agent), the Auto
Titles as required herein.

          Section 7.2.      ACCELERATION OF THE INDEBTEDNESS. Upon the
occurrence of an Event of Default described in Sections 7.1(g) and (i) above,
all of the Indebtedness shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by each Borrower and each Guarantor. Upon any such
acceleration, any obligation of the Lenders to make any additional advances on
the Loans shall be permanently terminated and there shall automatically be added
to the Indebtedness owing by Borrowers to the Lenders, as liquidated damages for
the early termination of the credit facilities contemplated hereby, and not as a
penalty, the Liquidated Damages. During the continuance of any other Event of
Default, the outstanding principal balance together with all accrued but unpaid
interest on the Indebtedness and all other sums due and payable by Borrowers to
any Lender Party may, at the option of Administrative Agent and without demand,
presentment, notice of demand or dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by each Borrower and each Guarantor, be declared due and
payable, and, if so declared, shall immediately become due and payable. During
the continuance of any Event of Default, in accordance with Section 2.10 hereof,
interest shall accrue on the Indebtedness at the Default Rate, without notice or
demand to any Borrower or any Guarantor.

          Section 7.3.      REMEDIES. If any Default or Event of Default shall
occur and be continuing, Administrative Agent and Additional Collateral Agent
may protect and enforce Lender Parties’ rights under the Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in any Loan Document and the following rights
and remedies:

61

--------------------------------------------------------------------------------

                    (a)      All of the rights and remedies of a secured party
under the UCC, as amended, or other applicable Law.

                    (b)      The right, to the fullest extent permissible by
law, to: (i) enter upon the premises of any Related Party, or any other place or
places where the Collateral is located and kept, without any obligation to pay
rent to any Related Party, through self-help and without judicial process,
without first obtaining a final judgment or giving any Related Party notice and
opportunity for a hearing on the validity of Administrative Agent's or
Additional Collateral Agent’s, for the benefit of the Lender Parties, claim, and
remove the Collateral therefrom to the premises of Administrative Agent,
Additional Collateral Agent or any agent of any such Person, for such time as
Administrative Agent or Additional Collateral Agent may desire, in order to
effectively collect and liquidate the Collateral; and/or (ii) require any
Related Party to assemble the Collateral and make it available to Administrative
Agent or Additional Collateral Agent at a place to be designated by
Administrative Agent or Additional Collateral Agent, as applicable, in such
Person’s reasonable discretion.

                    (c)      The right to sell or otherwise dispose of any or
all Collateral in its then condition at public or private sale or sales, in lots
or in bulk, for cash or on credit, all as Administrative Agent or Additional
Collateral Agent, as applicable, in its discretion, may deem advisable; provided
that such sales may be adjourned from time to time with or without notice. The
Administrative Agent and, if applicable, Additional Collateral Agent, shall give
reasonable notice to Related Parties of the time and place of any public sale of
the Collateral or of the time after which any private sale by Administrative
Agent, Additional Collateral Agent or, at their option, a broker, or any other
intended disposition thereof is to be made. Such notice shall be deemed
reasonable if mailed, postage prepaid, to Related Parties at the address of
Related Parties designated herein at least ten (10) Business Days before the
date of any public sale or at least ten (10) Business Days before the time after
which any private sale or other disposition is to be made unless applicable law
requires otherwise.

                    (d)      Administrative Agent and Additional Collateral
Agent shall have the right to conduct such sales on Related Parties' premises or
elsewhere and shall have the right to use Related Parties' premises without
charge for such sales for such time or times as Administrative Agent or
Additional Collateral Agent may see fit. Administrative Agent and Additional
Collateral Agent are hereby granted a license or other right to use, without
charge, Related Parties’ labels, copyrights, rights of use of any name, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in advertising for sale and
selling any Collateral and Related Parties' rights under all licenses and all
franchise agreements shall inure to Administrative Agent’s and Additional
Collateral Agent’s benefit. The Related Parties agree to hold Administrative
Agent and Additional Collateral Agent harmless from any liability arising out of
Administrative Agent's or Additional Collateral Agent’s use of Related Parties'
premises, labels, copyrights, rights of use of any name, trade secrets, trade
names, trademarks and advertising matter, or any property of a similar nature as
it pertains to advertising for sale, marshaling or selling the Collateral.

                    (e)      Administrative Agent and Additional Collateral
Agent shall have the right to sell, lease or otherwise dispose of the
Collateral, or any part thereof, for cash, credit or any

62

--------------------------------------------------------------------------------

combination thereof, and any Lender Party may purchase all or part of the
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Indebtedness owing by Borrowers to such Lender Party. The proceeds
realized from the sale of any Collateral shall be applied first to reasonable
costs and expenses, attorney's fees, expert witness fees incurred by
Administrative Agent and/or Additional Collateral Agent for collection and for
acquisition, completion, protection, removal, storage, sale and delivery of the
Collateral; second to all Indebtedness, other than principal and interest,
outstanding under this Agreement or any other Loan Document; third to interest
due upon any of the Indebtedness; fourth to the principal balance owing on the
Indebtedness; and fifth the remainder, if any, to Borrowers, their successors or
assigns, or to whomsoever may be lawfully entitled to receive the same. If any
deficiency shall arise, Borrowers shall remain liable to Lender Parties
therefor.

                    (f)      The right to appoint or seek appointment of a
receiver, custodian or trustee of Borrowers or any of their properties or assets
pursuant to court order.

                    (g)      The right to cease all advances hereunder.

                    (h)      The exercise of Administrative Agent's and
Additional Collateral Agent’s rights under each Pledge Agreement.

                    (i)      The exercise of Administrative Agent's and
Additional Collateral Agent’s rights under the Account Control Agreements.

                    (j)      All other rights and remedies that Lender Parties
may have at law or in equity.

Additionally, if any Default or Event of Default shall occur and be continuing,
Administrative Agent and Additional Collateral Agent, on behalf of Lender
Parties, may enforce the payment of any Indebtedness due to Lender Parties or
enforce any other legal or equitable right which Lender Parties may have. All
rights, remedies and powers conferred upon Lender Parties under the Loan
Documents shall be deemed cumulative and not exclusive of any other rights,
remedies or powers available under the Loan Documents or at Law or in equity.

          Section 7.4.      NO WAIVER. No delay, failure or omission of
Administrative Agent or Additional Collateral Agent to exercise any right upon
the occurrence of any Default or Event of Default shall impair any such right or
shall be construed to be a waiver of any such Default or Event of Default or an
acquiescence therein. Lender Parties may, from time to time, in a writing waive
compliance by the other parties with any of the terms of this Agreement and its
rights and remedies upon any Default or Event of Default, and Borrowers agree
that no waiver by Lender Parties shall ever be legally effective unless such
waiver shall be acknowledged and agreed to in writing by Lender Parties. No
waiver of any Default or Event of Default by Lender Parties shall impair any
right or remedy of Lender Parties not specifically waived. No single, partial or
full exercise of any right of Lender Parties shall preclude any other or further
exercise thereof. No modification or amendment of or supplement to this
Agreement or any other written agreement between the parties hereto shall be
valid or effective (or serve as a basis of reliance by way of

63

--------------------------------------------------------------------------------

estoppel) unless the same is in writing and signed by the party against whom it
is sought to be enforced. The acceptance by Administrative Agent at any time and
from time to time of a partial payment or partial performance of any Related
Party's obligations set forth herein shall not be deemed a waiver, reduction,
modification or release from any Default or Event of Default then existing. No
waiver by Lender Parties of any Default or Event of Default shall be deemed to
be a waiver of any other existing or any subsequent Default or Event of Default.

          Section 7.5.      APPLICATION OF PROCEEDS . After an Event of Default
shall have occurred and is continuing, all amounts received by Lender Parties on
account of any Indebtedness and realized by Lender Parties with respect to the
Collateral, including any sums which may be held by Lender Parties, or the
proceeds of any thereof, shall be applied in the same manner as proceeds of
Collateral as set forth in Section 7.3(e) hereof.

          Section 7.6.      APPOINTMENT OF ADMINISTRATIVE AGENT AS
ATTORNEY-IN-FACT. Each Borrower irrevocably designates, makes, constitutes and
appoints Administrative Agent (and all persons reasonably designated by
Administrative Agent, including, without limitation, Additional Collateral
Agent), with full power of substitution, as Borrowers’ true and lawful
attorney-in-fact (and not agent-in-fact) and Administrative Agent, or
Administrative Agent's agent, may, without notice to any Borrower, and at such
time or times thereafter as Administrative Agent or said agent, in its
discretion, may determine, in Borrowers’ or Administrative Agent's name, at no
duty or obligation on any Lender, do the following:

                    (a)      Upon the occurrence and during the continuance of
any Default or Event of Default, all acts and things necessary to fulfill
Borrowers’ administrative duties pursuant to this Agreement and the other Loan
Documents;

                    (b)      Upon the occurrence and during the continuance of
any Default or Event of Default, all acts and things necessary to fulfill
Borrowers’ obligations under this Agreement and the Loan Documents, except as
otherwise set forth herein, at the cost and expense of Borrowers.

                    (c)      In addition to, but not in limitation of the
foregoing, at any time or times upon the occurrence and during the continuance
of an Event of Default, Administrative Agent shall have the right: (i) to enter
upon Borrowers’ premises and to receive and open all mail directed to Borrowers
and remove all payments to Borrowers on the Receivables; however, Administrative
Agent shall turn over to Borrowers all of such mail not relating to Receivables;
(ii) in the name of Borrowers, to notify the Post Office authorities to change
the address for the delivery of mail addressed to Borrowers to such address as
Administrative Agent may designate (notwithstanding the foregoing, for the
purposes of notice and service of process to or upon Borrowers as set forth in
this Agreement, Administrative Agent's rights to change the address for the
delivery of mail shall not give Administrative Agent the right to change the
address for notice and service of process to or upon Borrowers in this
Agreement); (iii) demand, collect, receive for and give renewals, extensions,
discharges and releases of any Receivable; (iv) institute and prosecute legal
and equitable proceedings to realize upon the Receivables; (v) settle,
compromise, compound or adjust claims in respect of any Receivable or any legal
proceedings brought in respect thereof; (vi) generally, sell in whole or in part
for cash, credit or property to

64

--------------------------------------------------------------------------------

others or to itself at any public or private sale, assign, make any agreement
with respect to or otherwise deal with any of the Receivables as fully and
completely as though Administrative Agent were the absolute owner thereof for
all purposes, except to the extent limited by any applicable Laws and subject to
any requirements of notice to Borrowers or other persons under applicable Laws;
(vii) take possession and control in any manner and in any place of any cash or
non-cash items of payment or proceeds of Receivables; (viii) endorse the name of
Borrowers upon any notes, acceptances, checks, drafts, money orders, chattel
paper or other evidences of payment of Receivables that may come into
Administrative Agent's possession; and (ix) sign Borrowers’ names on any
instruments or documents relating to any of the Collateral, or on drafts against
Account Debtors. The appointment of Administrative Agent as attorney-in-fact for
Borrowers is coupled with an interest and is irrevocable.

ARTICLE 8
ADMINISTRATIVE AGENT AND ADDITIONAL COLLATERAL AGENT; ASSIGNMENTS

         Section 8.1.      APPOINTMENT. The Lenders hereby designate and appoint
SWC Services, LLC, a Delaware limited liability company, as their Administrative
Agent on their collective behalf to act as specified herein and in the other
Loan Documents. The Lenders hereby designate and appoint AGM, LLC, a Delaware
limited liability company, as their Additional Collateral Agent on their
collective behalf to act as specified herein and in the other Loan Documents.
Each Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent and Additional Collateral Agent to take such action on its
behalf under the provisions of this Agreement, the other Loan Documents and any
other instruments and agreements referred to herein or therein and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent or Additional
Collateral Agent, as applicable, by the terms hereof and thereof and such other
powers as are reasonably incidental thereto, including, without limitation, to
execute and deliver the Loan Agreement, each Subordination Agreement, the
Custodian Agreements and any other Loan Document necessary or useful in
connection with the Indebtedness and Lender Parties’ security interests relating
thereto. Each of the Administrative Agent and the Additional Collateral Agent
may perform any of its duties hereunder by or through its officers, directors,
agents, employees or affiliates.

          Section 8.2.      NATURE OF DUTIES. Neither the Administrative Agent
nor the Additional Collateral Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Loan
Documents. None of the Administrative Agent, the Additional Collateral Agent nor
any of their officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by any of them hereunder or under any
other Loan Document or in connection herewith or therewith, unless caused by its
or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent and Additional Collateral Agent shall be mechanical and
administrative in nature; neither the Administrative Agent nor the Additional
Collateral Agent shall have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender or the holder of any
Note; and nothing in this

65

--------------------------------------------------------------------------------

Agreement or in any other Loan Document, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent or the
Additional Collateral Agent any obligations in respect of this Agreement or any
other Loan Document except as expressly set forth herein or therein.

          Section 8.3.      LACK OF RELIANCE ON THE ADMINISTRATIVE AGENT.
Independently and without reliance upon the Administrative Agent or Additional
Collateral Agent, each Lender and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrowers in
connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of the Borrowers and, except as expressly provided in this
Agreement, neither the Administrative Agent nor the Additional Collateral Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. Neither the
Administrative Agent nor the Additional Collateral Agent shall be responsible to
any Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Loan Document or the financial
condition of the Borrowers or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any other Loan Document, or the financial condition of the
Borrowers or the existence or possible existence of any Default or Event of
Default.

          Section 8.4.      CERTAIN RIGHTS OF THE AGENTS. If the Administrative
Agent or Additional Collateral Agent requests instructions from the Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, the Person requesting such instructions
shall be entitled to refrain from such act or taking such action unless and
until such Person shall have received instructions from the Lenders; and such
Person shall not incur liability to any Lender by reason of so refraining.
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against the Administrative Agent or
Additional Collateral Agent as a result of the Administrative Agent or
Additional Collateral Agent acting or refraining from acting hereunder or under
any other Loan Document in accordance with the instructions of the Lenders.

         Section 8.5.      RELIANCE. The Administrative Agent and Additional
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, radiogram, order or other
document or telephone message signed, sent or made by any Person that the
Administrative Agent or Additional Collateral Agent, as applicable, believed to
be the proper Person, and, with respect to all legal matters pertaining to this
Agreement and any other Loan Document and its duties hereunder and thereunder,
upon advice of counsel selected by the Administrative Agent and Additional
Collateral Agent.

66

--------------------------------------------------------------------------------

          Section 8.6.      INDEMNIFICATION. To the extent the Administrative
Agent, Additional Collateral Agent or any affiliate thereof is not reimbursed
and indemnified by the Borrowers, the Lenders will reimburse and indemnify the
Administrative Agent, Additional Collateral Agent and any affiliate thereof in
proportion to their respective percentage of principal amount of Notes held by
them for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent, Additional Collateral Agent or any affiliate
thereof in performing its duties hereunder or under any other Loan Document or
in any way relating to or arising out of this Agreement or any other Loan
Document; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s, Additional Collateral Agent’s or such affiliate’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

          Section 8.7.      HOLDERS. The Administrative Agent and Additional
Collateral Agent may deem and treat the payee of any Note as the owner thereof
for all purposes hereof unless and until a written notice of the assignment,
transfer or endorsement thereof, as the case may be, shall have been filed with
the Administrative Agent. Any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor. Notwithstanding anything in this
Section, no Note or interest in any Note may be transferred unless such transfer
complies with Section 10.3 of this Agreement.

     Section 8.8.      RESIGNATION BY THE AGENTS.

                    (a)      The Administrative Agent and/or the Additional
Collateral Agent may resign from the performance of all of its functions and
duties hereunder and/or under the other Loan Documents at any time by giving
fifteen (15) Business Days prior written notice to the Lenders. Such resignation
shall take effect upon the appointment of a successor Administrative Agent or
Additional Collateral Agent, as applicable, pursuant to clause (b) below or as
otherwise provided below.

                    (b)      Upon any such notice of resignation by the
Administrative Agent or Additional Collateral Agent, the Required Lenders shall
appoint a successor Administrative Agent or Additional Collateral Agent, as
applicable, hereunder or thereunder, which successor Administrative Agent or
Additional Collateral Agent, as applicable, shall be, so long as no Default or
Event of Default shall have occurred and be continuing, reasonably acceptable to
the Borrowers, and which acceptance shall not be unreasonably withheld or
delayed. The Borrowers and other Related Parties shall execute such documents
and agreements and take such action as the Lenders and any such successor
Administrative Agent or Additional Collateral Agent shall reasonably request to
maintain the Liens of such successor Administrative Agent and successor
Additional Collateral Agent in the assets of Borrowers and the other Related
Parties to secure the Indebtedness and otherwise carry out the intent and
purposes of this Agreement and the other Loan Documents.

67

--------------------------------------------------------------------------------

          Section 8.9.      RELEASE OF COLLATERAL. The Lenders hereby
irrevocably authorize Administrative Agent and Additional Collateral Agent, at
their option and in their discretion, to release any Lien granted to or held by
them upon any Collateral (i) upon payment and satisfaction of all Indebtedness
(other than contingent indemnification Indebtedness to the extent no claims
giving rise thereto have been asserted) and termination of all commitments to
lend hereunder; or (ii) constituting property being sold or disposed of if
Borrower Representative certifies to Administrative Agent and Additional
Collateral Agent that the sale or disposition is made in compliance with the
provisions of this Agreement (and Administrative Agent and Additional Collateral
Agent may rely in good faith conclusively on any such certificate, without
further inquiry).

          Section 8.10.      CONFIRMATION OF AUTHORITY; EXECUTION OF RELEASES.
Without in any manner limiting Administrative Agent’s and Additional Collateral
Agent’s authority to act without any specific or further authorization or
consent by Lenders, each Lender agrees to confirm in writing, upon request by
Administrative Agent or Additional Collateral Agent, as applicable, the
authority to release any Collateral conferred upon Administrative Agent and
Additional Collateral Agent hereunder. Upon receipt by Administrative Agent or
Additional Collateral Agent of any required confirmation from the Required
Lenders of its authority to release any particular item or types of Collateral,
Administrative Agent or Additional Collateral Agent, as applicable, shall (and
is hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the liens granted to such Person upon such
Collateral; provided, however, that (i) neither Administrative Agent nor
Additional Collateral Agent shall be required to execute any such document on
terms which, in such Person’s opinion, would expose such Person to liability or
create any obligation or entail any consequence other than the release of such
liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the indebtedness evidenced by the Notes or
any Liens upon (or Indebtedness of Borrowers, in respect of), all interests
retained by Borrowers, including (without limitation) the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.

          Section 8.11.      ABSENCE OF DUTY. Neither Administrative Agent nor
Additional Collateral Agent shall have any obligation whatsoever to any Lender
or any other Person to assure that the Collateral exists or is owned by
Borrowers or is cared for, protected or insured or has been encumbered or that
the Liens granted to Administrative Agent and Additional Collateral Agent have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Administrative Agent and/or Additional Collateral Agent in any of
the Loan Documents, it being understood and agreed that in respect of any
Collateral or any act, omission or event related thereto, Administrative Agent
and Additional Collateral Agent may act in any manner that they may deem
appropriate, in their discretion and provided that Administrative Agent and
Additional Collateral Agent shall exercise the same care which they would in
dealing with loans for their own account.

          Section 8.12.      AGENCY FOR PERFECTION. Each Lender hereby appoints
Administrative Agent and Additional Collateral Agent as agent for the purpose of
perfecting

68

--------------------------------------------------------------------------------

such Lender’s security interest in that portion of the Collateral which, in
accordance with the Uniform Commercial Code in any applicable jurisdiction, can
be perfected by possession or control. Each Lender agrees that it will not have
any right individually to enforce or seek to enforce this Agreement or to
realize upon any Collateral for the Notes unless consented to by Administrative
Agent and Additional Collateral Agent, it being understood and agreed that such
rights and remedies may be exercised only by Administrative Agent and Additional
Collateral Agent. Nothing herein is intended or shall be construed to limit any
Lender’s rights under its Note, including the right to enforce, accelerate,
amend, compromise or otherwise administer such Note.

          Section 8.13.      AMENDMENTS, CONSENTS AND WAIVERS.

                    (a)      Except as otherwise provided herein and except as
to matters set forth in other subsections hereof or in any other Loan Document
as requiring only Administrative Agent’s or Additional Collateral Agent’s
consent, the consent of Required Lenders (it being understood that consent of
the “Lender Parties” shall be deemed to mean consent of the Administrative Agent
and Required Lenders) will be required to amend, modify, terminate, or waive any
provision of this Agreement or any of the other Loan Documents; provided,
however, that if such amendment, modification, termination or waiver applies
only to a certain Loan Advance or Loan Advances, only the consent of the Lender
or Lenders with respect to such Loan Advance(s) shall be required.

                    (b)      In the event Administrative Agent or Additional
Collateral Agent requests the consent of a Lender and does not receive a written
consent or denial thereof within ten (10) Business Days after such Lender's
receipt of such request, then such Lender will be deemed to have given such
consent.

ARTICLE 9
EXPENSES AND INDEMNITIES

          Section 9.1.      PAYMENT FOR EXPENSES. Borrowers shall pay (on the
date of the initial funding of the Loans and, thereafter, within thirty (30)
days after any invoice or other statement or notice), all costs and expenses
incurred by Lender Parties or any of their affiliates in connection with the
transactions contemplated by the Loan Documents, including, without limitation,
(a) all documentation and diligence fees and expenses, (b) all search,
appraisal, recording, professional and filing fees and expenses and all other
out-of-pocket charges and expenses (including, without limitation, (i) UCC and
judgment and tax lien searches and UCC filings and fees for post-closing UCC,
(ii) judgment and tax lien searches, (iii) wire transfer fees and (iv) any
documentary, filing or stamp taxes in connection with any grant or perfections
of Administrative Agent’s and Additional Collateral Agent’s Liens on the
Collateral), (c) all audit fees and expenses, (d) all of Lender Parties’
attorneys’ fees and expenses, but only to the extent incurred by a Lender Party
or any of its affiliates after a Default or Event of Default or incurred by a
Lender Party in connection with (i) any effort to enforce, protect or collect
payment of any Indebtedness or to enforce any Loan Document or any related
agreement, document or instrument, or effect collection hereunder or thereunder,
(ii) entering into, negotiating, preparing, reviewing and executing this
Agreement and the other Loan Documents and all related

69

--------------------------------------------------------------------------------

agreements, documents and instruments, (iii) instituting, maintaining,
preserving, enforcing and foreclosing on Administrative Agent’s and/or
Additional Collateral Agent’s Liens, for the benefit of the Lender Parties, in
any of the Collateral or securities pledged under the Loan Documents, whether
through judicial proceedings or otherwise, (iv) defending or prosecuting any
actions, claims or proceedings arising out of or relating to Lender Parties’
transactions with any Borrower unless there is a final judgment by a court which
finds such Lender Party to have acted in gross negligence or willful misconduct
in connection therewith, or (v) any modification, restatement, supplement,
amendment, waiver, forbearance or extension of this Agreement or any other Loan
Document or any related agreement, document or instrument, and all of the same
may be charged to Borrowers’ account and shall be part of the Indebtedness. Each
Borrower hereby further agrees to pay all of each Custodian’s fees and expenses
owing under the Custodian Agreements.

          Section 9.2.      GENERAL INDEMNIFICATION. Each Borrower hereby agrees
to indemnify and hold each Lender Party harmless, on demand, from and against
any and all claims, liabilities, obligations, losses, damages, penalties, fines,
actions, judgments, suits, costs, expenses or disbursements actually incurred
(collectively “Claim” or “Claims”) of any kind or nature whatsoever, asserted by
any party other than a Borrower, or with respect to a Borrower only as otherwise
provided in this Agreement or pursuant to applicable law regarding such Lender'
Party’s obligations to Borrowers, which may be imposed on, incurred by or
asserted against such Lender Party, or any of its officers, directors, employees
or agents (including accountants, attorneys or other professionals hired by such
Lender Party) in any way relating to or arising out of the Loan Documents or any
action taken or omitted by Lender, or any of its officers, directors, employees
or agents (including accountants, attorneys or other professionals hired by such
Lender Party) under the Loan Documents, except to the extent such indemnified
matters are finally found by a court to be caused by such Lender Party's gross
negligence or willful misconduct.

ARTICLE 10
MISCELLANEOUS

          Section 10.1.      NOTICES. All notices, demands, billings, requests
and other written communications hereunder shall be deemed to have been properly
given: (i) upon personal delivery; (ii) on the third Business Day following the
day sent, if sent by registered or certified mail; (iii) on the next Business
Day following the day sent, if sent by overnight express courier; or (iv) on the
day sent or if such day is not a Business Day on the next Business Day after the
day sent if sent by telecopy providing the receiving party has acknowledged
receipt by return telecopy, in each case, to each Lender Party and each Related
Party or Guarantor at its address and/or telecopy number as set forth in this
Agreement or Section 10.1 of Schedule A attached hereto, or at such other
address and/or telecopy number as either party may designate for such purpose in
a written notice given to the other party. Administrative Agent and the Lenders
shall have the right, on or after initial funding pursuant to the terms of this
Agreement and after the Borrowers or Carbiz Parent has made such an announcement
or release, to issue a press release or other brochure announcing the
consummation of the Loan Documents and to distribute that information to third
parties in the normal course of such Person’s business, at no cost to Borrowers.

70

--------------------------------------------------------------------------------

          Section 10.2.      APPOINTMENT OF BORROWER REPRESENTATIVE. Each
Borrower and Related Party hereby designates the Borrower Representative as its
representative and agent on its behalf for the purposes (as applicable) of
issuing Requests for Advances, giving instructions with respect to the
disbursement of the proceeds of the Loan Advances, effecting repayment of the
Loans, and giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Related Party
under the Loan Documents. Borrower Representative hereby accepts such
appointment. Administrative Agent and each Lender Party may regard any notice or
other communication pursuant to any Loan Document from Borrower Representative
as a notice or communication from all Borrowers and Related Parties, and shall
give any notice or communication required or permitted to be given to any
Borrower or Related Party hereunder to Borrower Representative on behalf of such
Borrower or Related Party. Each Borrower and Related Party agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by Borrower Representative shall be deemed for
all purposes to have been made by such Borrower and Related Party and shall be
binding upon and enforceable against such Borrower and Related Party to the same
extent as if the same had been made directly by such Borrower or Related Party.
The Borrowers may, upon fifteen (15) days prior written notice to Administrative
Agent by each of the Borrowers, appoint a substitute Borrower as “Borrower
Representative” to Administrative Agent.

          Section 10.3.      ASSIGNMENTS AND PARTICIPATIONS.

                    (a)      Any Lender may sell any participation interest in
its commitment hereunder or any of its rights under its Loans or under the Loan
Documents to any Person so long as the agreement between such Lender and such
participant at all times provides: (i) that such participation exists only as a
result of the agreement between such participant and such Lender and that such
transfer does not give such participant any right to vote as a Lender or any
other direct claims or rights against any Person other than such Lender, (ii)
that such participant is not entitled to payment from Borrowers hereunder of
amounts in excess of those payable to such Lender under such sections
(determined without regard to the sale of such participation), and (iii) unless
such participant is an affiliate of such Lender, that such participant shall not
be entitled to require such Lender to take any action under any Loan Document or
to obtain the consent of such participant prior to taking any action under any
Loan Document, except for actions which would require the consent of all Lenders
hereunder. No Lender selling such a participation shall, as between the other
parties hereto or to any other Loan Document and such Lender, be relieved of any
of its obligations hereunder or thereunder as a result of the sale of such
participation. Each Lender which sells any such participation to any Person
(other than an affiliate of such Lender) shall give prompt notice thereof to
Administrative Agent and Borrower Representative.

                    (b)      In addition to sales of participations under the
immediately preceding subsection, any Lender may make any assignment or transfer
of any kind of its commitments or any of its rights under its Loans or under the
Loan Documents (which rights may be limited to a particular Loan Advance) in
accordance with the terms of this Section 10.3; provided, however, that such
Lender shall not offer, sell or otherwise, dispose of all or any part of its
commitments

71

--------------------------------------------------------------------------------

or Loans except under circumstances which will not result in a violation of the
Act or applicable state securities laws. To the extent indicated in any
document, instrument or agreement so selling, assigning, or otherwise
transferring to an assignee (an “Assignee”) such rights and/or duties, (i) the
Assignee shall acquire all of the assigning Lender’s rights under the Agreement
and the other Loan Documents and (ii) the Assignee shall be deemed to be a
“Lender” under this Agreement and the other Loan Documents with the authority to
exercise such rights in the capacity of such Lender. Subject to applicable
securities laws, Related Parties hereby authorize each Lender to disseminate any
information it has pertaining to the Indebtedness, including without limitation,
complete and current credit information on Related Parties and Guarantors and
any of their principals to any Assignee or prospective Assignee. Any assignment
pursuant to this Section 10.3 shall be made pursuant to an Assignment and
Acceptance.

                    (c)      Administrative Agent shall maintain at its office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of Lenders, and the commitments of, and
principal amount of the Indebtedness and Loans owing to each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be presumptive evidence of the amounts due and owing to Lenders in the
absence of manifest error. Borrowers, Administrative Agent and each Lender may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Borrowers and any Lender, at any reasonable
time upon reasonable prior notice.

                    (d)      Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and its Assignee (together with the
Note(s) subject to such assignment), evidence satisfactory to the Administrative
Agent that such assignment complies with subsection (b) above, Administrative
Agent shall (a) accept such Assignment and Acceptance and (b) record the
information contained therein in the Register. If requested by Administrative
Agent, Borrowers shall promptly execute and deliver to Administrative Agent new
Note(s) evidencing the Indebtedness owed by Borrowers to the assignee and, if
applicable, the assigning Lender, after giving effect to the assignment.
Administrative Agent shall cancel the Notes delivered to it by the assigning
Lender and deliver the new Notes to the Assignee and, unless the assigning
Lender has assigned all of its interests under this Agreement, the assigning
Lender.

                    (e)      Any Lender may at any time, following written
notice to Administrative Agent, (a) pledge the Indebtedness held by it or create
a security interest in all or any portion of its rights under this Agreement or
the other Loan Documents in favor of any Person; provided, however, that (i) no
such pledge or grant of security interest to any Person shall release such
Lender from its Indebtedness hereunder or under any other Loan Document and (ii)
the acquisition of title to such Lender’s Indebtedness pursuant to any
foreclosure or other exercise of remedies by such Person shall be subject to the
provisions of this Agreement and the other Loan Documents in all respects; and
(b) assign all or any portion of its funded Loans to an affiliate of such
Lender, to one or more other Lenders or to an affiliate of such other Lender.

                    (f)      Except as otherwise provided herein, no Lender
shall, as between Borrowers and that Lender, be relieved of any of its
Indebtedness hereunder as a result of any

72

--------------------------------------------------------------------------------

sale, assignment, transfer or negotiation of, or granting of a participation in,
all or any part of the Loans, the Notes or other Indebtedness owed to such
Lender.

          Section 10.4.      SURVIVAL OF AGREEMENTS. All of the various
representations, warranties, covenants and agreements of Borrowers and
Guarantors (including without limitation, any agreements to pay costs and
expenses and to indemnify any Lender Party) in the Loan Documents shall survive
the execution and delivery of the Loan Documents and the performance under such
Loan Documents, and Administrative Agent and Additional Collateral Agent, for
the benefit of the Lender Parties, shall retain their Liens in the Collateral
and all of their rights and remedies under the Loan Documents notwithstanding
any termination of financing under this Agreement until all Indebtedness is
fully performed and paid in full in cash. All indemnity obligations and all
other obligations to pay costs and expenses of the Borrowers and Guarantors
hereunder and under the other Loan Documents shall survive payment of the
Indebtedness in full.

          Section 10.5.      NO OBLIGATION BEYOND MATURITY. Each Borrower and
each Guarantor agrees and acknowledges that upon the Maturity Date with respect
to a particular Loan, no Lender Party shall have any obligation to renew,
extend, modify or rearrange such Loan and Lender Parties shall have the right to
require all amounts due and owing under the applicable Loans to be paid in full
upon such date.

          Section 10.6.      PRIOR AGREEMENTS SUPERSEDED. This Agreement,
together with the other Loan Documents, constitute the sole and only agreement
of the parties hereto and supersede any prior understandings or written or oral
agreements between the parties respecting the subject matter of this Agreement
and the other Loan Documents. No provision of this Agreement or other Loan
Document may be modified, waived or terminated except by instrument in writing
executed by the party against whom a modification, waiver or termination is
sought to be enforced.

          Section 10.7.      PARTIES BOUND. This Agreement shall be binding on
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns, except
as otherwise expressly provided for herein. No Related Party shall assign any of
its rights or obligations pursuant this Agreement.

          Section 10.8.      NO THIRD PARTY BENEFICIARY. This Agreement is for
the sole benefit of Administrative Agent, Additional Collateral Agent, the
Lenders and Borrowers and is not for the benefit of any third party.

          Section 10.9.      EXECUTION IN COUNTERPARTS. This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, and all of which taken together shall constitute but one and the
same instrument. Signatures delivered by facsimile, email (in .pdf format)
and/or other similar electronically transmitted format shall bind the parties
hereto as though such signatures were original.

73

--------------------------------------------------------------------------------

          Section 10.10.      SEVERABILITY OF PROVISIONS. Any provision which is
determined to be unconscionable, against public policy or any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

          Section 10.11.      FURTHER INSTRUMENTS. Each Borrower and each
Guarantor shall from time to time execute and deliver, and shall cause each of
its subsidiaries to execute and deliver, all such amendments, supplements and
other modifications hereto and to the other Loan Documents and all such
financing statements or continuation statements, instruments of further
assurance and any other instruments, and shall take such other actions, as
Administrative Agent or Additional Collateral Agent reasonably requests and
deems necessary or advisable in furtherance of the agreements contained herein.

          Section 10.12.      GOVERNING LAW. EXCEPT TO THE EXTENT THAT THE LAW
OF ANOTHER JURISDICTION IS EXPRESSLY ELECTED IN A LOAN DOCUMENT, THE LOAN
DOCUMENTS SHALL BE DEEMED CONTRACTS AND INSTRUMENTS MADE UNDER THE LAWS OF THE
STATE OF ILLINOIS AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS AND THE LAWS OF THE UNITED STATES
OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

          Section 10.13.      JURISDICTION AND VENUE. TO INDUCE THE LENDER
PARTIES TO ENTER INTO THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS, AND EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING HERETO BROUGHT IN ANY SUCH COURT. EACH
PARTY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM AND FURTHER
IRREVOCABLY WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH CLAIM, SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY, PROVIDED THAT SERVICE OF PROCESS IS MADE BY ANY
LAWFUL MEANS. THE RELATED PARTIES HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
RELATED PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

          Section 10.14.      WAIVER. EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT AND TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH BORROWER AND
EACH GUARANTOR HEREBY WAIVE (i) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF
PRESENTMENT, PROTEST, DEFAULT, NON-PAYMENT, MATURITY, RELEASE, COMPROMISE,
SETTLEMENT, AND ONE OR

74

--------------------------------------------------------------------------------

MORE EXTENSIONS OR RENEWALS OF ANY OR ALL ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY THE ADMINISTRATIVE
AGENT AND/OR THE LENDER ON WHICH ANY BORROWER OR ANY GUARANTOR MAY IN ANY WAY BE
LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER THE ADMINISTRATIVE AGENT AND/OR
THE LENDERS MAY DO IN THIS REGARD; (ii) ALL RIGHTS TO NOTICE AND HEARING PRIOR
TO THE ADMINISTRATIVE AGENT'S TAKING POSSESSION OR CONTROL OF, OR THE
ADMINISTRATIVE AGENT'S REPLEVIN, ATTACHMENT OR LEVY ON OR OF THE COLLATERAL OR
ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING THE
LENDER TO EXERCISE ANY OF THE LENDER PARTIES' REMEDIES; AND (iii) THE BENEFIT OF
ALL VALUATION, APPRAISEMENT OR EXEMPTION LAWS.

          Section 10.15.      ADVICE OF COUNSEL. EACH BORROWER AND EACH
GUARANTOR ACKNOWLEDGES THAT THEY HAVE BEEN REPRESENTED AND ADVISED BY
INDEPENDENT LEGAL COUNSEL WITH RESPECT TO THE NEGOTIATION, EXECUTION AND
ACCEPTANCE OF THIS AGREEMENT AND THE TRANSACTIONS GOVERNED BY THIS AGREEMENT AND
HAVE RELIED UPON THE ADVICE OF ITS INDEPENDENT LEGAL COUNSEL IN AGREEING TO THE
TERMS AND CONDITIONS HEREIN AND IN EXECUTING AND DELIVERING THIS AGREEMENT, AND
THAT THEY HAVE FREELY AND VOLUNTARILY ENTERED INTO THIS AGREEMENT AS THE PRODUCT
OF ARMS' LENGTH NEGOTIATIONS.

          Section 10.16.      WAIVER OF RIGHT TO TRIAL BY JURY. EACH LENDER
PARTY, EACH BORROWER AND EACH GUARANTOR HEREBY COVENANT AND AGREE THAT IN ANY
SUIT, ACTION OR PROCEEDING IN RESPECT OF ANY MATTER ARISING OUT OF THIS
AGREEMENT, THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH, ANY WRITTEN AGREEMENT
BETWEEN THE PARTIES HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING OR IN ANY
WAY RELATED TO, CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE, TRIAL SHALL BE TO A COURT OF COMPETENT
JURISDICTION AND NOT TO A JURY; EACH LENDER PARTY, EACH BORROWER AND EACH
GUARANTOR HEREBY EXPRESSLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY. ANY
PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

          Section 10.17.      TIME OF ESSENCE. Time is of the essence for the
performance of the obligations set forth in this Agreement and the Loan
Documents.

          Section 10.18.      PUBLICATION; ADVERTISEMENT.

                    (a)      No Related Party will, directly or indirectly
publish, disclose or otherwise use in any public disclosure, advertising
material, promotional material, press release or interview, any reference to the
name, logo or any trademark of Administrative Agent, Additional

75

--------------------------------------------------------------------------------

Collateral Agent, any Lender or any of their respective Affiliates or any
reference to this Agreement or the financing evidenced hereby, in any case
except (i) as required by Law, subpoena or judicial or similar order, in which
case the applicable Related Party shall give Administrative Agent prior written
notice of such publication or other disclosure or (ii) with Administrative
Agent’s prior written consent, such consent not to be unreasonably withheld.

                    (b)      Each Lender and each Related Party hereby
authorizes Administrative Agent, Additional Collateral Agent and Initial Lender
to publish the name of the Lenders, Administrative Agent, Additional Collateral
Agent and the Related Parties, the existence of the financing arrangements
referenced under this Agreement, the primary purpose and/or structure of those
arrangements, the amount of credit extended under each facility, the title and
role of each party to this Agreement, and the total amount of the financing
evidenced hereby in any "tombstone", comparable advertisement or press release
which Administrative Agent or Initial Lender elects to submit for publication.

          Section 10.19.      Amendment and Restatement.

                    (a)      This Agreement, among other things, (i) amends and
restated in its entirety the Existing Carbiz Loan Agreement and (ii) evidences
Carbiz AQ’s agreement to become a co-Borrower with the other Borrowers under
this facility, all on the terms and conditions contained herein.

                    (b)      Any “Indebtedness” as defined in and which is
outstanding under the Existing Carbiz Loan Agreement immediately prior to the
effectiveness of this Agreement shall be deemed refinanced pursuant to the terms
of this Agreement and constitute outstanding Indebtedness hereunder.

                    (c)      Anything contained herein to the contrary
notwithstanding, this Agreement is not intended to and shall not serve to effect
a novation of the “Indebtedness” defined in and outstanding under the Existing
Carbiz Loan Agreement. Instead, it is the express intention of the parties
hereto to reaffirm the indebtedness, obligations and liabilities created under
the Existing Carbiz Loan Agreement which is evidenced by the promissory notes
provided for therein and secured by the Collateral. Each Related Party
acknowledges and confirms that the liens and security interests granted pursuant
to the Loan Documents secure the indebtedness, liabilities and obligations of
the Related Parties to the Lender Parties under the Existing Carbiz Loan
Agreement, as amended and restated hereby (except that the grants of Liens under
and pursuant to the Loan Documents shall continue unaltered, and each other Loan
Document shall continue in full force and effect in accordance with its terms
unless otherwise amended by the parties thereto, and the parties hereto hereby
ratify and confirm the terms thereof as being in full force and effect and
unaltered by this Agreement), and that the term “Indebtedness” as used in the
Loan Documents (or any other term used therein to describe or refer to the
indebtedness, liabilities and obligations of the Borrowers to the Lender
Parties) includes, without limitation, the indebtedness, liabilities and
obligations of the Borrowers under this Agreement and the Notes to be delivered
hereunder, and under the Existing Carbiz Loan Agreement, as amended and restated
hereby, as the same further may be amended, modified, supplemented and/or
restated from time to time. The Loan Documents and all agreements, instruments
and documents

76

--------------------------------------------------------------------------------

executed or delivered in connection with any of the foregoing shall each be
deemed to be amended to the extent necessary to give effect to the provisions of
this Agreement. Each reference to the “Loan Agreement” or “Loan and Security
Agreement” (or any other term used to describe the Existing Carbiz Loan
Agreement) in any Loan Document shall mean and be a reference to this Agreement
(as further amended, restated, supplemented or otherwise modified from time to
time) and each reference to “Borrower” or “Borrowers” in any Loan Document shall
mean and be a reference to all Borrowers hereunder, individually and
collectively. Cross-references in the Loan Documents to particular section
numbers in the Existing Carbiz Loan Agreement shall be deemed to be
cross-references to the corresponding sections, as applicable, of this
Agreement.

ARTICLE 11
JOINT AND SEVERAL LIABILITY; CROSS GUARANTY; SUBORDINATION

          Section 11.1.      JOINT AND SEVERAL LIABILITY; CROSS GUARANTY.

                    (a)      Each Borrower hereby acknowledges and agrees that
such Borrower is jointly and severally liable for all of the Indebtedness, and
hereby absolutely and unconditionally guarantees to the Administrative Agent,
for the benefit of the Lender Parties, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Indebtedness and other obligations and amounts owed or hereafter owing to the
Lender Parties under this Agreement by each other Borrower. Each Borrower agrees
that its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section shall
not be discharged until payment and performance, in full, of the Indebtedness
and other amounts owed or hereafter owing under this Agreement has occurred and
termination of all commitments to lend under this Agreement, and that its
obligations under this Section shall be absolute and unconditional, irrespective
of, and unaffected by:

               (i)      the genuineness, validity, regularity, enforceability or
any future amendment of, or change in, this Agreement, any other Loan Document
or any other agreement, document or instrument to which any Borrower is or may
become a party;

               (ii)      the absence of any action to enforce this Agreement
(including this Section) or any other Loan Document or the waiver or consent by
Lender Parties with respect to any of the provisions thereof;

               (iii)      the existence, value or condition of, or failure to
perfect its security interest in or lien against, any security for the
Indebtedness or any action, or the absence of any action, by Lender Parties in
respect thereof (including the release of any such security);

               (iv)      the insolvency of any Borrower or Guarantor; or

               (v)      any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.

77

--------------------------------------------------------------------------------

          Each Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Indebtedness and other amounts guaranteed
hereunder.

                    (b)      Waivers by Borrowers. Each Borrower expressly
waives all rights it may have now or in the future under any statute, or at
common law, or at law or in equity, or otherwise, to subrogation, to compel
Administrative Agent, Additional Collateral Agent or any Lender to marshal
assets or to proceed in respect of the Indebtedness and other amounts guaranteed
hereunder against any other Borrower or Guarantor, any other party or against
any security for the payment and performance of the Indebtedness and other
amounts before proceeding against, or as a condition to proceeding against, such
Borrower. It is agreed among each Borrower and the Lender Parties that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section and such waivers, the Lender Parties would decline to enter into this
Agreement.

                    (c)      Benefit of Guaranty. Each Borrower agrees that the
provisions of this Section are for the benefit of the Lender Parties and their
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and the Lender Parties, the
obligations of such other Borrower under the Loan Documents.

                    (d)      Election of Remedies. If the Lender Parties may,
under applicable law, proceed to realize their benefits under any of the Loan
Documents giving the Administrative Agent or Additional Collateral Agent, for
the benefit of the Lender Parties, a security interest in or lien upon any
Collateral, whether owned by any Borrower or by any Guarantor, either by
judicial foreclosure or by non-judicial sale or enforcement, the Lender Parties
may, at their sole option, determine which of their remedies or rights they may
pursue without affecting any of the rights and remedies under this Section. If,
in the exercise of any of their rights and remedies, the Lender Parties shall
forfeit any of their rights or remedies, including their right to enter a
deficiency judgment against any Borrower or any other Guarantor, whether because
of any applicable laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by the Lender Parties and waives any
claim based upon such action. Any election of remedies that results in the
denial or impairment of the right of the Lender Parties to seek a deficiency
judgment against any Borrower shall not impair any other Borrower’s obligation
to pay the full amount of the Indebtedness and other amounts owed or hereafter
owing under this Agreement. In the event the Lender Parties shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, the Lender Parties may bid all or less than the amount of the
Indebtedness and other amounts owed or hereafter owing under this Agreement and
the amount of such bid need not be paid by the Lender Parties but shall be
credited against such Indebtedness and other amounts. The amount of the
successful bid at any such sale, whether the Lender Parties or any other party
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral and the difference between such bid amount and the
remaining balance of the Indebtedness and other amounts owed or hereafter owing
under this Agreement shall be conclusively deemed to be the amount of the
Indebtedness and other amounts guaranteed under this Section, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any

78

--------------------------------------------------------------------------------

deficiency claim to which the Lender Parties might otherwise be entitled but for
such bidding at any such sale.

                    (e)      Liability Cumulative. The liability of Borrowers
under this Article 11 is in addition to and shall be cumulative with all
liabilities of each Borrower to the Lender Parties under this Agreement and the
other Loan Documents to which such Borrower is a party or in respect of any
Indebtedness or obligation of the other Borrowers, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

                    (f)      Fraudulent Conveyance. Notwithstanding anything to
the contrary set forth in this Section 11.1, it is the intent of the parties
hereto that the liability incurred by each Borrower in respect of the
Indebtedness of the other Borrowers (and any Lien granted by each Borrower to
secure such Indebtedness), not constitute a fraudulent conveyance under Section
548 of the United States Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable law of any state or
other governmental unit ("Fraudulent Conveyance"). Consequently, each Borrower,
Administrative Agent, Additional Collateral Agent and each Lender hereby agree
that if a court of competent jurisdiction determines that the incurrence of
liability by any Borrower in respect of the Indebtedness of any other Borrower
(or any Liens granted by such Borrower to secure such Indebtedness) would, but
for the application of this sentence, constitute a Fraudulent Conveyance, such
liability (and such Liens) shall be valid and enforceable only to the maximum
extent that would not cause the same to constitute a Fraudulent Conveyance, and
this Agreement and the other Loan Documents shall automatically be deemed to
have been amended accordingly.

          Section 11.2.      SUBORDINATION.

                    (a)      Each Borrower covenants and agrees that the payment
of all indebtedness, principal, interest (including interest which accrues after
the commencement of any case or proceeding in bankruptcy, or for the
reorganization of any Borrower), fees, charges, expenses, attorneys’ fees and
any other sum, obligation or liability owing by any other Borrower to such
Borrower, including any intercompany loans or trade payables or royalty or
licensing fees (collectively, the “Intercompany Obligations”), is subordinated,
to the extent and in the manner provided in this Section 11.2, to the prior
payment in full of all Indebtedness and other amounts owed or hereafter owing
under this Agreement (herein, the “Senior Obligations”) and that the
subordination is for the benefit of the Lender Parties, and the Lender Parties
may enforce such provisions directly.

                    (b)      Each Borrower executing this Agreement hereby (i)
authorizes the Lender Parties to demand specific performance of the terms of
this Section 11.2, whether or not any other Borrower shall have complied with
any of the provisions hereof applicable to it, at any time when such Borrower
shall have failed to comply with any provisions of this Section 11.2 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.

79

--------------------------------------------------------------------------------

                    (c)      Upon any distribution of assets of any Borrower in
any dissolution, winding up, liquidation or reorganization (whether in
bankruptcy, insolvency or receivership proceedings or upon an assignment for the
benefit of creditors or otherwise):

               (i)      The Lender Parties shall first be entitled to receive
payment in full in cash of the Senior Obligations before any Borrower is
entitled to receive any payment on account of the Intercompany Obligations.

               (ii)      Any payment or distribution of assets of any Borrower
of any kind or character, whether in cash, property or securities, to which any
other Borrower would be entitled except for the provisions of this Section
11.2(c), shall be paid by the liquidating trustee or agent or other person
making such payment or distribution directly to the Administrative Agent, for
the benefit of the Lender Parties, to the extent necessary to make payment in
full of all Senior Obligations remaining unpaid after giving effect to any
concurrent payment or distribution or provisions therefor to the Lender Parties.

               (iii)      In the event that notwithstanding the foregoing
provisions of this Section 11.2(c), any payment or distribution of assets of any
Borrower of any kind or character, whether in cash, property or securities,
shall be received by any other Borrower on account of the Intercompany
Obligations before all Senior Obligations are paid in full, such payment or
distribution shall be received and held in trust for and shall be paid over to
the Administrative Agent for application to the payment of the Senior
Obligations until all of the Senior Obligations shall have been paid in full,
after giving effect to any concurrent payment or distribution or provision
therefor to the Lender Parties.

          No right of the Lender Parties or any other present or future holders
of any Senior Obligations to enforce the subordination provisions herein shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Borrower or by any act or failure to act, in good faith, by any
such holder, or by any noncompliance by any Borrower with the terms hereof,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

- Remainder of Page Intentionally Left Blank; Signature Pages Follow -

80

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first set forth above.

BORROWERS:

CARBIZ AUTO CREDIT AQ, INC.,
a Florida corporation

By:      ____________________
Name: ____________________
Its:      ____________________


CARBIZ USA INC.,
a Delaware corporation

By:      ____________________
Name: ____________________
Its:      ____________________


CARBIZ AUTO CREDIT, INC.,
a Florida corporation

By:      ____________________
Name: ____________________
Its:      ____________________

CARBIZ AUTO CREDIT JV1, LLC,
a Florida limited liability company

By:      ____________________
Name: ____________________
Its:      ____________________


SIGNATURE PAGE – AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

--------------------------------------------------------------------------------

GUARANTORS:

CARBIZ INC.,
an Ontario corporation

By:      ____________________
Name: ____________________
Its:      ____________________


SIGNATURE PAGE – AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SWC SERVICES, LLC, a Delaware limited liability company, as Administrative Agent

By:       ____________________
Name: Gregory Bell
Its:      Manager

ADDITIONAL COLLATERAL AGENT:

AGM, LLC, a Delaware limited liability company, as Additional Collateral Agent

By:       ____________________
Name: Gregory Bell
Its:      Manager

INITIAL LENDER:

SWC SERVICES LLC, a Delaware limited liability company, as Initial Lender

By:       ____________________
Name: Gregory Bell
Its:      Manager

SIGNATURE PAGE – AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

--------------------------------------------------------------------------------

SCHEDULE A TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

          This Schedule A to the Amended and Restated Loan and Security
Agreement is executed in conjunction with that certain Amended and Restated Loan
and Security Agreement dated as of October 1, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among (a) CARBIZ AUTO CREDIT AQ, INC., a Florida corporation, CARBIZ USA
INC., a Delaware corporation, CARBIZ AUTO CREDIT, INC., a Florida corporation,
and CARBIZ AUTO CREDIT JV1, LLC, a Florida limited liability company, as
Borrowers, (b) CARBIZ INC., an Ontario corporation, as a Guarantor, (c) SWC
SERVICES LLC, a Delaware limited liability company, as Initial Lender, (d) the
other Lenders from time to time party hereto, (e) SWC SERVICES, LLC, a Delaware
limited liability company, as Administrative Agent for the Lenders, and (f) AGM,
LLC, a Delaware limited liability company, as Additional Collateral Agent for
the Lenders. Capitalized terms used but not defined herein shall have the
meanings given such terms in the Loan Agreement.

  ELIGIBLE RECEIVABLES TESTS

SECTION 1.1(a)(i)                AGING PROCEDURES

          The term “Aging Procedures” shall mean, with respect to a Receivable,
such Receivable has been reported to the Lender in compliance with the following
aging procedures:

No payment missed or due = Current 1 to 30 days past due = “30 day Account” 31
to 60 days past due = “60 day Account” 61 or more days past due = “60+ day
Account”

SECTION 1.1(a)(ii)                APPROVED STATES

          The term “Approved State” shall mean Florida, Illinois, Indiana, Iowa,
Kentucky, Nebraska, Ohio and Oklahoma.

SECTION 1.1(a)(iii)              ELIGIBLE RECEIVABLES

          The term "Eligibility Receivables" shall mean those Receivables of the
Borrowers that are acceptable to Administrative Agent, in its reasonable
discretion, and, in each case, that meet, at a minimum, all of the following
requirements:

          (i)      are originated by a Borrower and arise from the extension of
credit, the sale and delivery of goods, including automobiles, light trucks and
other vehicles, or the rendering of services in the ordinary course of a
Borrower’s business;

1

EXHIBIT E

--------------------------------------------------------------------------------

          (ii)      is genuine, is in all respects what it purports to be and
the Consumer Loan Documents evidencing such Eligible Receivable have only one
original counterpart and include only one original promissory note which
constitutes an instrument under the UCC and no Person other than Administrative
Agent, Additional Collateral Agent or a Custodian is in actual or constructive
possession of any such original Consumer Loan Documents.

          (iii)      represent a valid and binding obligation of the related
Account Debtor enforceable in accordance with its terms for the amount
outstanding thereof without offset, counterclaim or defense (whether actual or
alleged);

          (iv)      as to which the Account Debtor thereunder is personally
liable pursuant to the applicable Consumer Loan Documents;

          (v)      comply, and as to which the related Consumer Loan Documents
comply, in all respects with all applicable Laws, including, but not limited to,
truth in lending and credit disclosure laws and regulations and all applicable
state and federal usury laws;

          (vi)      as to which (x) the related Consumer Loan Documents are in
form and substance satisfactory to Administrative Agent and have been delivered
to the applicable Custodian pursuant to the terms of Section 3.4 of the Loan
Agreement, but provided, however, that if the Auto Title has not been delivered
to the applicable Custodian within sixty (60) days after execution of the
Consumer Loan Documents, any such Receivable shall not be an Eligible Receivable
until such Auto Title is so delivered and all other requirements hereunder are
met, and (y) all amounts and information appearing on such Consumer Loan
Documents or otherwise furnished to Lenders in connection therewith are true and
correct and undisputed by the Account Debtor thereon or any guarantor thereof;

          (vii)      as to which the related Account Debtor and Borrowers are
not engaged in any litigation, including any action regarding nonpayment
thereof;

          (viii)      as to which no set-offs, counterclaims, defenses or
disputes as to payments or liability thereon exist or have been asserted with
respect thereto and no Borrower has made any agreement with any Account Debtor
thereunder for any deduction therefrom, except a discount or allowance allowed
by a Borrower in the ordinary course of its business for prompt payment, all of
which discounts or allowances are reflected in the calculation of the
outstanding amount of such Eligible Receivable;

          (ix)      none of the Receivable, the Account Debtor thereon or any
guarantor thereof is subject to any receivership, insolvency or bankruptcy
proceeding, nor is any Account Debtor thereon or any guarantor thereof insolvent
or has failed to meet its debts as they mature;

          (x)      no facts, events or occurrences exist that, in any way,
impair the validity or enforcement thereof or tend to reduce the amount payable
thereunder from the amount of the Receivable shown on any schedule, or on all
contracts, invoices or statements delivered to Administrative Agent with respect
thereto.

2

EXHIBIT E

--------------------------------------------------------------------------------

          (xi)      no proceedings or actions are threatened or pending against
any Account Debtor that might result in any material adverse change in the
Account Debtor's financial condition.

          (xii)      no instrument of release or waiver has been executed in
connection with any Consumer Loan Document, and no Account Debtor has been
released from its obligations thereunder, in whole or in part, and no action has
been taken by a Borrower to release any collateral under the Consumer Loan
Documents (other than releases of collateral in respect of Receivables that have
been paid in full).

          (xiii)      except as disclosed in writing to Administrative Agent, no
Consumer Loan Document has been amended after the date on which such contract is
pledged to the Administrative Agent, for the benefit of the Lender Parties,
hereunder in any material respect or such that the amount of any monthly payment
or the total number of the monthly payments is increased or such that the amount
of any monthly payment or the total number of monthly payments is decreased.

          (xiv)      the Borrowers have good and sufficient right to pledge,
assign and deliver the Receivables free and clear from all Liens whatsoever
(other than any Liens in favor of the Administrative Agent and Additional
Collateral Agent);

          (xv)      neither the Account Debtor thereon nor any guarantor thereof
is employed by, related to, a principal of or affiliated with any Borrower or
any Guarantor;

          (xvi)      to the Borrowers’ knowledge, no condition exists that
materially or adversely affects the value of the Receivables or jeopardizes any
security therefor;

          (xvii)      if the Receivables arise from the sale of goods, such
goods have been delivered and accepted by the Account Debtor and are still
subject to the lawful possession and control of the Account Debtor and have not
been otherwise returned to or repossessed by any Borrower;

          (xviii)      the original principal amount thereof does not exceed the
Maximum Amount of an Eligible Receivable and the original term thereof does not
exceed the Maximum Term of an Eligible Receivable;

          (xix)      has been reported to Administrative Agent and Lenders in
compliance with the Aging Procedures;

          (xx)      is not evidenced by a judgment or has not been reduced to
judgment; (xxi) is not an open account or a revolving line of credit; (xxii) the
Account Debtor thereunder is a legal resident of the United States; (xiii)
payments under the Receivable are to be made in United States dollars;

          (xxiv)      the number of days between contractual payment dates of a
Receivable does not exceed thirty (30) days based on a three hundred sixty (360)
day year;

3

EXHIBIT E

--------------------------------------------------------------------------------

          (xxv)      complies with all Underwriting Guidelines;

          (xxvi)      has been originated in an Approved State;

          (xxvii)      payment thereof is secured by a first priority Lien in
the related Account Debtor’s automobile or other vehicle financed by such
Receivable, free and clear of any Liens of other Persons (including without
limitation any mechanic’s lien or claim for work, labor or material affecting
such vehicle but excluding any Liens in favor of the Administrative Agent or
Additional Collateral Agent), for which the related Auto Title has been issued
in a Borrower’s name and which automobile or other vehicle is equipped with a
SID/GPS Device (provided that such vehicle need not be equipped with a SID/GPS
Device to the extent such Receivable is a Receivable acquired by Carbiz AQ
pursuant to the Asset Purchase Agreement and in existence on the Closing Date);

          (xxviii)      is not a previously sold Receivable repurchased by a
Borrower on recourse;

          (xxix)      is thirty (30) days or less contractually past due under
the due date set forth in the underlying Consumer Loan Documents (provided
Receivables that otherwise would constitute Eligible Receivables because they
satisfy all of the other eligibility criteria set forth herein may continue to
be treated as Eligible Receivables if they are more than thirty (30) days
contractually past due so long as such Receivables are no more than sixty (60)
days contractually past due and the amount of such Receivables that are deemed
eligible due to this parenthetical do not exceed at any time six percent (6%) of
the aggregate amount of Eligible Receivables) and has not been extended
(excluding any extensions in effect as of the Closing Date and, with respect to
a particular Consumer Loan Document, extensions that are not in excess of
fourteen (14) consecutive days so long as such extensions are not granted more
than once per month) more than two (2) times per year after three (3) months of
consecutive payments;

          (xxx)      carries a minimum interest rate of 15.99% (provided such
minimum interest rate shall be 14% in Florida and, until such time as a Borrower
is properly licensed in Nebraska so that it is permitted to charge a rate higher
than 15.95%, 15.95% in Nebraska);

          (xxxi)      at the time of origination of the Receivable, has maximum
mileage on the underlying vehicle securing the Consumer Loan Documents that is
not greater than 170,000 miles; and

          (xxxii)      the automobiles and light trucks that are subject of the
Receivable shall not exceed fifteen (15) model years in age as of the date of
the Receivable.

SECTION 1.1(a)(iv)                MAXIMUM AMOUNT OF AN ELIGIBLE RECEIVABLE

The maximum principal balance of an Eligible Receivable (the “Maximum Amount of
an Eligible Receivable”), for any date of determination, shall not exceed Six
Thousand Five Hundred and No/100 Dollars ($6,500.00), as of such determination
date.

SECTION 1.1(a)(v)                MAXIMUM TERM OF AN ELIGIBLE RECEIVABLE

4

EXHIBIT E

--------------------------------------------------------------------------------

The maximum term of an Eligible Receivable (the “Maximum Term of an Eligible
Receivable”), for any date of determination, shall not have more than ninety
(90) weeks remaining until the due date of such Eligible Receivable, as of such
determination date.

  SECTION 1.1(b)                ELIGIBLE INVENTORY

The term “Eligible Inventory” shall mean Automobile Inventory of the Borrowers
that is acceptable to Administrative Agent, in its reasonable discretion, and,
in each case, that meet, at a minimum, all of the following requirements:

          (i)      such Automobile Inventory is the full control and possession
of a Borrower and located at a Borrower’s place of business identified on
Schedule 5.1(n) hereto with respect to which Administrative Agent has received a
collateral access agreement from the applicable lessors and/or mortgagees, in
form and substance reasonably acceptable to Administrative Agent;

          (ii)      such Automobile Inventory is subject to a first priority
perfected Lien in favor of Administrative Agent or Additional Collateral Agent;

          (iii)      such Automobile Inventory is owned by a Borrower free and
clear of the Lien of any Person other than the Lien of Administrative Agent and
Additional Collateral Agent;

          (iv)      such Automobile Inventory has been owned by Borrowers for a
period of ninety (90) days or less;

          (v)      such Automobile Inventory has not been damaged, the repair
cost of which exceeds ten percent (10%) of the average Black Book wholesale
value of such Automobile Inventory;

          (vi)      such Automobile Inventory is not subject to litigation (or
threatened litigation) by or involving Borrower;

          (vii)      such Automobile Inventory is a type of vehicle that has
been manufactured in accordance with all applicable Laws and of a type that may
be registered for road use under the laws of the Approved State in which such
Automobile Inventory is located;

          (viii)      such Automobile Inventory is not Inventory that
Administrative Agent has determined, in the exercise of its reasonable
determination, or in the determination of Borrower’s management, is excess,
obsolete, unsaleable or unfit for sale;

          (ix)      such Automobile Inventory is not otherwise unacceptable to
Administrative Agent in its reasonable credit judgment due to age, quality,
type, category and/or quantity;

5

EXHIBIT E

--------------------------------------------------------------------------------

          (x)      such Automobile Inventory shall have been purchased at
average Black Book wholesale value plus or minus mileage credits or deductions;

          (xi)      such Automobile Inventory shall have a maximum mileage of
170,000 at the time of purchase by a Borrower and shall not exceed fifteen (15)
model years in age at the time of purchase by a Borrower; and

          (xii)      if replacing Title Guaranties, Title Applications or Title
Receipts, the Auto Title with respect to such Automobile Inventory shall have
been delivered to the applicable Custodian within thirty (30) calendar days of
the purchase of such Automobile Inventory by a Borrower.

  SECTION 2.1(a)(ii)                AVAILABILITY ON ELIGIBLE RECEIVABLES

The “Availability on Eligible Receivables” shall be an amount equal to the
lesser of (i) the Amount of Receivables Credit Line in effect from time to time,
(ii) sixty percent (60%) (the “Receivables Advance Rate”) of the outstanding
principal balance of all Eligible Receivables, (iii) one hundred percent (100%)
of the Borrowers’ cost basis (defined as invoice cost, make ready costs and
commissions of sale) with respect to the automobiles sold with respect to such
Eligible Receivables and (iv) 100% of the Black Book average wholesale of the
vehicles collateralizing such Receivables.

If the Loss to Liquidation Ratio for the most recently ended three month period
exceeds twenty percent (20%), the Receivables Advance Rate shall be reduced by
the corresponding percentage of such excess. Thereafter, should the Loss to
Liquidation Ratio for any subsequent three month period improve such that it is
twenty percent (20%) or less, the Administrative Agent shall increase
Receivables Advance Rate by a corresponding percentage to a percentage not to
exceed sixty percent (60%).

  SECTION 2.2(a)(ii)                AVAILABILITY ON ELIGIBLE INVENTORY

The “Availability on Eligible Inventory” shall be the lesser of (A) the Amount
of Inventory Credit Line and (B) the sum of (i) for vehicles owned by Borrowers
0 – 60 days, an amount equal to the lesser of (x) one hundred percent (100%) of
the Borrowers’ Acquisition Cost and (y) one hundred percent (100%) of the Black
Book wholesale value of the vehicle; plus (ii) for vehicles owned 61 to 90 days,
the lesser of (x) seventy-five percent (75%) of the Borrowers’ Acquisition Cost
and (y) 100% of wholesale value of vehicle; plus (iii) for vehicles owned by the
Borrowers 91 days or more, 0% of the Borrowers’ Acquisition Cost (such
applicable percentage, the “Inventory Advance Rate”).

6

EXHIBIT E

--------------------------------------------------------------------------------

“Borrowers’ Acquisition Cost” shall mean (i) the actual purchase price paid by a
Borrower in respect of Eligible Inventory (including trade-in credit given by a
Borrower to the seller of any vehicle not in excess of average Black Book
wholesale value for such vehicle) plus (ii) up to $400 in “make ready” costs per
vehicle constituting Eligible Inventory plus (iii) up to $200 for installation
of a GPS/SIDS Device per vehicle constituting Eligible Inventory.

  SECTION 2.8                LIQUIDATED DAMAGES

The term “Liquidated Damages” shall mean:

          (a)      for the period from the date hereof through and including
September 30, 2008, an amount equal to (i) 4.0% of the then applicable Amount of
Receivables Credit Line plus (ii) 4.0% of the then applicable Amount of
Inventory Credit Line;

          (b)      for the period from October 1, 2008 through and including
September 30, 2009, an amount equal to (i) 3.0% of the then applicable Amount of
Receivables Credit Line plus (ii) 3.0% of the then applicable Amount of
Inventory Credit Line;

          (c)      for the period from October 1, 2009 through and including
September 30, 2010, an amount equal to (i) 2.0% of the then applicable Amount of
Receivables Credit Line plus (ii) 2.0% of the then applicable Amount of
Inventory Credit Line; and

          (d)      for the period from October 1, 2010 through and including
September 30, 2011, an amount equal to (i) 1.0% of the then applicable Amount of
Receivables Credit Line plus (ii) 1.0% of the then applicable Amount of
Inventory Credit Line.

  SECTION 2.12                FEES

The commitment fee due and payable by Borrowers to Initial Lender on the Closing
Date shall be $150,000.00.

SECTION 3.11                USE OF PROCEEDS

          Proceeds of the Term Loan funded on the Closing Date shall first be
used by Carbiz AQ to finance the acquisition of the Purchased Assets (as defined
in the Asset Purchase Agreement) pursuant to the terms of the Asset Purchase
Agreement and pay related transaction fees, costs and expenses in respect
thereof, and the remainder of any proceeds of the Term Loan funded on

7

EXHIBIT E

--------------------------------------------------------------------------------

the Closing Date, if any, shall be used by the Borrowers for working capital
purposes in the ordinary course of business.

8

EXHIBIT E

--------------------------------------------------------------------------------

EXHIBIT F-1

RECEIVABLES NOTE

$________________________ _________, 20__   Chicago, Illinois

          FOR VALUE RECEIVED, the undersigned, CARBIZ USA INC., a Delaware
corporation (“Carbiz USA”), CARBIZ AUTO CREDIT, INC., a Florida corporation
(“Carbiz Auto”), CARBIZ AUTO CREDIT JV1, LLC, a Florida limited liability
company (“Carbiz LLC”), and CARBIZ AUTO CREDIT AQ, INC., a Florida corporation
(“Carbiz AQ”; Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ are sometimes
referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), hereby jointly and severally promise to pay to the order of SWC
SERVICES LLC, a Delaware limited liability company (the “Lender”), the principal
sum of _____________ and No/100 Dollars ($_________ ), or, if greater or less,
the aggregate unpaid principal amount of the Receivables Loan Advances made by
Lender to Borrowers pursuant to the terms of the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Loan and Security
Agreement, or at such other place as from time to time may be designated by the
holder of this Receivables Note (this “Note”).

          This Note (a) is issued and delivered under that certain Amended and
Restated Loan and Security Agreement dated as of October __, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”) among the Borrowers, certain guarantors party thereto, the
Initial Lender, certain other Lenders from time to time party thereto, SWC
Services, LLC, a Delaware limited liability company, as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders, and the Additional
Collateral Agent party thereto, and is a “Note” as defined therein, (b) is
subject to the terms and provisions of the Loan and Security Agreement, which
contains provisions for payments and prepayments hereunder and acceleration of
the maturity hereof upon the happening of certain stated events, and (c) is
secured by and entitled to the benefits of the Loan and Security Agreement and
certain other Loan Documents (as identified and defined in the Loan and Security
Agreement). Payments on this Note shall be made and applied as provided in the
Loan and Security Agreement. Reference is hereby made to the Loan and Security
Agreement for a description of certain rights, limitations of rights,
obligations and duties of the parties hereto and for the meanings assigned to
capitalized terms used and not defined herein and to the Loan Documents for a
description of the nature and extent of the security thereby provided and the
rights of the parties thereto.

          The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable as set forth in the Loan and Security Agreement
and is due and payable in full on the Maturity Date applicable to the Revolving
Loan.

1

EXHIBIT F-1

--------------------------------------------------------------------------------

          Notwithstanding the foregoing paragraph and all other provisions of
this Note, in no event shall the interest payable hereon, whether before or
after maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Loan and Security Agreement which more
fully set out the limitations on how interest accrues hereon.

          Without limiting the terms of the Loan and Security Agreement, if this
Note is placed in the hands of an attorney for collection after default, or if
all or any part of the indebtedness represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrowers and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay attorneys’ fees and
collection costs to the holder hereof in addition to the principal and interest
payable hereunder.

          Borrowers and all endorsers, sureties and guarantors of this Note
hereby severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

2

EXHIBIT F-1

--------------------------------------------------------------------------------

          This Note and the rights and duties of the parties hereto shall be
governed by the Laws of the State of Illinois (without regard to principles of
conflicts of law), except to the extent the same are governed by applicable
federal Law.

BORROWERS:

CARBIZ AUTO CREDIT AQ, INC.,
a Florida corporation

By:        ____________________
Name:   ____________________
Its:        ____________________


CARBIZ USA INC.,
a Delaware corporation

By:        ____________________
Name:   ____________________
Its:        ____________________


CARBIZ AUTO CREDIT, INC.,
a Florida corporation

By:        ____________________
Name:   ____________________
Its:        ____________________


CARBIZ AUTO CREDIT JV1, LLC,
a Florida limited liability company

By:        ____________________
Name:   ____________________
Its:        ____________________


3

EXHIBIT F-1

--------------------------------------------------------------------------------

EXHIBIT F-2

INVENTORY NOTE

$________________________ ________________, 20__   Chicago, Illinois

          FOR VALUE RECEIVED, the undersigned, CARBIZ USA INC., a Delaware
corporation (“Carbiz USA”), CARBIZ AUTO CREDIT, INC., a Florida corporation
(“Carbiz Auto”), CARBIZ AUTO CREDIT JV1, LLC, a Florida limited liability
company (“Carbiz LLC”), and CARBIZ AUTO CREDIT AQ, INC., a Florida corporation
(“Carbiz AQ”; Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ are sometimes
referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), hereby jointly and severally promise to pay to the order of SWC
SERVICES LLC, a Delaware limited liability company (the “Lender”), the principal
sum of _____________ and No/100 Dollars ($_________), or, if greater or less,
the aggregate unpaid principal amount of the Inventory Loan Advances made by
Lender to Borrowers pursuant to the terms of the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Loan and Security
Agreement, or at such other place as from time to time may be designated by the
holder of this Inventory Note (this “Note”).

          This Note (a) is issued and delivered under that certain Amended and
Restated Loan and Security Agreement dated as of October __, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”) among the Borrowers, certain guarantors party thereto, the
Initial Lender, certain other Lenders from time to time party thereto, SWC
Services, LLC, a Delaware limited liability company, as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders, and the Additional
Collateral Agent party thereto, and is a “Note” as defined therein, (b) is
subject to the terms and provisions of the Loan and Security Agreement, which
contains provisions for payments and prepayments hereunder and acceleration of
the maturity hereof upon the happening of certain stated events, and (c) is
secured by and entitled to the benefits of the Loan and Security Agreement and
certain other Loan Documents (as identified and defined in the Loan and Security
Agreement). Payments on this Note shall be made and applied as provided in the
Loan and Security Agreement. Reference is hereby made to the Loan and Security
Agreement for a description of certain rights, limitations of rights,
obligations and duties of the parties hereto and for the meanings assigned to
capitalized terms used and not defined herein and to the Loan Documents for a
description of the nature and extent of the security thereby provided and the
rights of the parties thereto.

          The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable as set forth in the Loan and Security Agreement
and is due and payable in full on the Maturity Date applicable to the Inventory
Loan.

1

EXHIBIT F-2

--------------------------------------------------------------------------------

          Notwithstanding the foregoing paragraph and all other provisions of
this Note, in no event shall the interest payable hereon, whether before or
after maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Loan and Security Agreement which more
fully set out the limitations on how interest accrues hereon.

          Without limiting the terms of the Loan and Security Agreement, if this
Note is placed in the hands of an attorney for collection after default, or if
all or any part of the indebtedness represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrowers and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay attorneys’ fees and
collection costs to the holder hereof in addition to the principal and interest
payable hereunder.

          Borrowers and all endorsers, sureties and guarantors of this Note
hereby severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

2

EXHIBIT F-2

--------------------------------------------------------------------------------

          This Note and the rights and duties of the parties hereto shall be
governed by the Laws of the State of Illinois (without regard to principles of
conflicts of law), except to the extent the same are governed by applicable
federal Law.

BORROWERS:

CARBIZ AUTO CREDIT AQ, INC.,
a Florida corporation

By:        ____________________
Name:   ____________________
Its:        ____________________


CARBIZ USA INC.,
a Delaware corporation

By:        ____________________
Name:   ____________________
Its:        ____________________


CARBIZ AUTO CREDIT, INC.,
a Florida corporation

By:        ____________________
Name:   ____________________
Its:        ____________________


CARBIZ AUTO CREDIT JV1, LLC,
a Florida limited liability company

By:        ____________________
Name:   ____________________
Its:        ____________________


3

EXHIBIT F-2

--------------------------------------------------------------------------------

EXHIBIT F-3

TERM NOTE

$____________ _________________ __, 2007   Chicago, Illinois

          FOR VALUE RECEIVED, the undersigned, CARBIZ USA INC., a Delaware
corporation (“Carbiz USA”), CARBIZ AUTO CREDIT, INC., a Florida corporation
(“Carbiz Auto”), CARBIZ AUTO CREDIT JV1, LLC, a Florida limited liability
company (“Carbiz LLC”), and CARBIZ AUTO CREDIT AQ, INC., a Florida corporation
(“Carbiz AQ”; Carbiz USA, Carbiz Auto, Carbiz LLC and Carbiz AQ are sometimes
referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), hereby jointly and severally promise to pay to the order of SWC
SERVICES LLC, a Delaware limited liability company (the “Lender”), the principal
sum of __________________ and No/100 Dollars ($______________), or, if greater
or less, the aggregate unpaid principal amount of the Term Loan made by Lender
to Borrowers pursuant to the terms of the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Loan and Security
Agreement, or at such other place as from time to time may be designated by the
holder of this Term Note (this “Note”).

          This Note (a) is issued and delivered under that certain Amended and
Restated Loan and Security Agreement dated as of October __, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”) among the Borrowers, certain guarantors party thereto, the
Initial Lender, certain other Lenders from time to time party thereto, SWC
Services, LLC, a Delaware limited liability company, as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders, and the Additional
Collateral Agent party thereto, and is a “Note” as defined therein, (b) is
subject to the terms and provisions of the Loan and Security Agreement, which
contains provisions for payments and prepayments hereunder and acceleration of
the maturity hereof upon the happening of certain stated events, and (c) is
secured by and entitled to the benefits of the Loan and Security Agreement and
certain other Loan Documents (as identified and defined in the Loan and Security
Agreement). Payments on this Note shall be made and applied as provided in the
Loan and Security Agreement. Reference is hereby made to the Loan and Security
Agreement for a description of certain rights, limitations of rights,
obligations and duties of the parties hereto and for the meanings assigned to
capitalized terms used and not defined herein and to the Loan Documents for a
description of the nature and extent of the security thereby provided and the
rights of the parties thereto.

          The principal amount of this Note, together with all interest accrued
hereon, shall be due and payable as set forth in the Loan and Security Agreement
and is due and payable in full on the Maturity Date applicable to the Term Loan.

1

EXHIBIT H

--------------------------------------------------------------------------------

          Notwithstanding the foregoing paragraph and all other provisions of
this Note, in no event shall the interest payable hereon, whether before or
after maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Loan and Security Agreement which more
fully set out the limitations on how interest accrues hereon.

          Without limiting the terms of the Loan and Security Agreement, if this
Note is placed in the hands of an attorney for collection after default, or if
all or any part of the indebtedness represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrowers and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay attorneys’ fees and
collection costs to the holder hereof in addition to the principal and interest
payable hereunder.

          Borrowers and all endorsers, sureties and guarantors of this Note
hereby severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

2

EXHIBIT H

--------------------------------------------------------------------------------

           This Note and the rights and duties of the parties hereto shall be
governed by the Laws of the State of Illinois (without regard to principles of
conflicts of law), except to the extent the same are governed by applicable
federal Law.

BORROWERS:

CARBIZ AUTO CREDIT AQ, INC.,
a Florida corporation

By:        ____________________
Name:   ____________________
Its:        ____________________


CARBIZ USA INC.,
a Delaware corporation

By:        ____________________
Name:   ____________________
Its:        ____________________


CARBIZ AUTO CREDIT, INC.,
a Florida corporation

By:        ____________________
Name:   ____________________
Its:        ____________________


CARBIZ AUTO CREDIT JV1, LLC,
a Florida limited liability company

By:        ____________________
Name:   ____________________
Its:        ____________________


3

EXHIBIT H

--------------------------------------------------------------------------------